EXHIBIT 10
 







 
Published CUSIP Number: 29100YAD5
Revolving Credit CUSIP Number: 29100YAE3

   





$200,000,000
CREDIT AGREEMENT


dated as of September 29, 2017,
by and among
EMERGENT BIOSOLUTIONS INC.,
as Borrower,
the Lenders referred to herein,
as Lenders,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender


WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A.,
PNC CAPITAL MARKETS LLC
and
RBC CAPITAL MARKETS1,
as Joint Lead Arranger and Joint Bookrunner




JPMORGAN CHASE BANK, N.A., PNC BANK, NATIONAL ASSOCIATION and
ROYAL BANK OF CANADA,
as Syndication Agents



   






--------------------------------------------------------------------------------

1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS1

SECTION 1.1
Definitions

SECTION 1.2
Other Definitions and Provisions

SECTION 1.3
Accounting Terms

SECTION 1.4
UCC Terms

SECTION 1.5
Rounding

SECTION 1.6
References to Agreement and Laws

SECTION 1.7
Times of Day

SECTION 1.8
Letter of Credit Amounts

SECTION 1.9
Guarantees/Earn Outs

SECTION 1.10
Covenant Compliance Generally

SECTION 1.11
Exchange Rates; Currency Equivalents

SECTION 1.12
Change of Currency

SECTION 1.13
Additional Alternative Currencies

SECTION 1.14
Limited Condition Acquisitions

ARTICLE II
REVOLVING CREDIT FACILITY

SECTION 2.1
Revolving Credit Loans

SECTION 2.2
Swingline Loans

SECTION 2.3
Procedure for Advances of Revolving Credit Loans and Swingline Loans

SECTION 2.4
Repayment and Prepayment of Revolving Credit and Swingline Loans

SECTION 2.5
Permanent Reduction of the Revolving Credit Commitment

SECTION 2.6
Termination of Revolving Credit Facility

ARTICLE III LETTER OF CREDIT FACILITY

SECTION 3.1
L/C Facility

SECTION 3.2
Procedure for Issuance of Letters of Credit

SECTION 3.3
Commissions and Other Charges

SECTION 3.4
L/C Participations

SECTION 3.5
Reimbursement Obligation of the Borrower

SECTION 3.6
Obligations Absolute

SECTION 3.7
Effect of Letter of Credit Application

SECTION 3.8
Resignation of Issuing Lenders

SECTION 3.9
Reporting of Letter of Credit Information and L/C Commitment

SECTION 3.10
Letters of Credit Issued for Subsidiaries

ARTICLE IV [RESERVED]

ARTICLE V
GENERAL LOAN PROVISIONS

SECTION 5.1
Interest

SECTION 5.2
Notice and Manner of Conversion or Continuation of Loans

SECTION 5.3
Fees

SECTION 5.4
Manner of Payment

SECTION 5.5
Evidence of Indebtedness

SECTION 5.6
Sharing of Payments by Lenders

SECTION 5.7
Administrative Agent's Clawback

SECTION 5.8
Changed Circumstances

SECTION 5.9
Indemnity for Losses

SECTION 5.10
Increased Costs

SECTION 5.11
Taxes

SECTION 5.12
Mitigation Obligations; Replacement of Lenders

SECTION 5.13
Incremental Loans

SECTION 5.14
Cash Collateral

SECTION 5.15
Defaulting Lenders

ARTICLE VI CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1
Conditions to Closing and Initial Extensions of Credit

SECTION 6.2
Conditions to All Extensions of Credit

ARTICLE VIIREPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

SECTION 7.1
Existence, Qualification and Power

SECTION 7.2
Authorization; No Contravention

SECTION 7.3
Governmental Authorization; Other Consents

SECTION 7.4
Binding Effect

SECTION 7.5
Financial Statements; No Material Adverse Effect

SECTION 7.6
Litigation

SECTION 7.7
No Default

SECTION 7.8
Ownership of Property; Liens; Investments

SECTION 7.9
Environmental Compliance

SECTION 7.10
Insurance

SECTION 7.11
Taxes

SECTION 7.12
ERISA Compliance

SECTION 7.13
Subsidiaries; Equity Interests; Credit Parties

SECTION 7.14
Margin Regulations; Investment Company Act

SECTION 7.15
Disclosure

SECTION 7.16
Compliance with Laws

SECTION 7.17
Intellectual Property; Licenses, Etc

SECTION 7.18
Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions

SECTION 7.19
Solvency

SECTION 7.20
Casualty, Etc

SECTION 7.21
Collateral Documents

SECTION 7.22
Material Contracts

ARTICLE VIII AFFIRMATIVE COVENANTS

SECTION 8.1
Financial Statements and Budgets

SECTION 8.2
Certificates; Other Reports

SECTION 8.3
Notice of Litigation and Other Matters

SECTION 8.4
Payment of Taxes

SECTION 8.5
Preservation of Existence, Etc

SECTION 8.6
Maintenance of Properties

SECTION 8.7
Maintenance of Insurance

SECTION 8.8
Compliance with Laws

SECTION 8.9
Books and Records

SECTION 8.10
Inspection Rights

SECTION 8.11
Use of Proceeds

SECTION 8.12
Covenant to Guarantee Secured Obligations and Give Security

SECTION 8.13
Compliance With Environmental Laws

SECTION 8.14
Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions

SECTION 8.15
Further Assurances

SECTION 8.16
Compliance with Terms of Material Contracts91

SECTION 8.17
Cash Management

SECTION 8.18
Post-Closing Matters

ARTICLE IX NEGATIVE COVENANTS

SECTION 9.1
Liens

SECTION 9.2
Investments

SECTION 9.3
Indebtedness

SECTION 9.4
Fundamental Changes

SECTION 9.5
Dispositions

SECTION 9.6
Restricted Payments

SECTION 9.7
Change in Nature of Business

SECTION 9.8
Transactions with Affiliates

SECTION 9.9
Burdensome Agreements

SECTION 9.10
Use of Proceeds

SECTION 9.11
Financial Covenants

SECTION 9.12
Amendments to Organizational Documents

SECTION 9.13
Accounting Changes

SECTION 9.14
Payments, Etc. of Indebtedness

SECTION 9.15
Amendments, Etc. of Indebtedness

SECTION 9.16
Use of Proceeds

ARTICLE X
DEFAULT AND REMEDIES

SECTION 10.1
Events of Default

SECTION 10.2
Remedies

SECTION 10.3
Rights and Remedies Cumulative; Non-Waiver; etc

SECTION 10.4
Crediting of Payments and Proceeds

SECTION 10.5
Administrative Agent May File Proofs of Claim

SECTION 10.6
Credit Bidding

ARTICLE XI THE ADMINISTRATIVE AGENT

SECTION 11.1
Appointment and Authority

SECTION 11.2
Rights as a Lender

SECTION 11.3
Exculpatory Provisions

SECTION 11.4
Reliance by the Administrative Agent

SECTION 11.5
Delegation of Duties

SECTION 11.6
Resignation of Administrative Agent

SECTION 11.7
Non-Reliance on Administrative Agent and Other Lenders

SECTION 11.8
No Other Duties, Etc

SECTION 11.9
Collateral and Guaranty Matters

SECTION 11.10
Secured Hedge Agreements and Secured Cash Management Agreements

ARTICLE XII MISCELLANEOUS

SECTION 12.1
Notices

SECTION 12.2
Amendments, Waivers and Consents

SECTION 12.3
Expenses; Indemnity

SECTION 12.4
Right of Setoff

SECTION 12.5
Governing Law; Jurisdiction, Etc

SECTION 12.6
Waiver of Jury Trial

SECTION 12.7
Reversal of Payments

SECTION 12.8
Injunctive Relief

SECTION 12.9
Successors and Assigns; Participations

SECTION 12.10
Treatment of Certain Information; Confidentiality

SECTION 12.11
Performance of Duties

SECTION 12.12
All Powers Coupled with Interest

SECTION 12.13
Survival

SECTION 12.14
Titles and Captions

SECTION 12.15
Severability of Provisions

SECTION 12.16
Counterparts; Integration; Effectiveness; Electronic Execution

SECTION 12.17
Term of Agreement

SECTION 12.18
USA PATRIOT Act; Anti-Money Laundering Laws

SECTION 12.19
Independent Effect of Covenants

SECTION 12.20
No Advisory or Fiduciary Responsibility

SECTION 12.21
Inconsistencies with Other Documents

SECTION 12.22
Judgment Currency

SECTION 12.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions




--------------------------------------------------------------------------------

EXHIBITS
   
Exhibit A-1
-
Form of Revolving Credit Note
Exhibit A-2
-
Form of Swingline Note
Exhibit A-3
-
Form of Incremental Term Loan Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Account Designation
Exhibit D
-
Form of Notice of Prepayment
Exhibit E
-
Form of Notice of Conversion/Continuation
Exhibit F
-
Form of Compliance Certificate
Exhibit G
-
Form of Assignment and Assumption
Exhibit H-1
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
Exhibit H-2
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
Exhibit H-3
-
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit H-4
-
Form of U.S. Tax Compliance Certificate (Foreign Lender Participant
Partnerships)
Exhibit I
-
Form of Immaterial Subsidiary Guarantor Termination Notice
 
SCHEDULES
Schedule 1.1(a)
-
Existing Letters of Credit
Schedule 1.1(b)
-
Existing Hedge Agreements
Schedule 1.1(c)
-
Commitments and Commitment Percentages
Schedule 1.1(d)
-
Specified Candidate Programs
Schedule 7.8(b)
-
Existing Liens
Schedule 7.8(c)
-
Owned Real Property
Schedule 7.8(d)
-
Existing Investments
Schedule 7.9
-
Environmental Matters
Schedule 7.13
-
Subsidiaries and Other Equity Investments; Credit Parties
Schedule 8.18
-
Post-Closing Matters
Schedule 9.3
-
Existing Indebtedness
Schedule 9.9
-
Burdensome Agreements




--------------------------------------------------------------------------------



CREDIT AGREEMENT, dated as of September 29, 2017, by and among EMERGENT
BIOSOLUTIONS INC., a Delaware corporation (the "Borrower"), the lenders who are
party to this Agreement and the lenders who may become a party to this Agreement
pursuant to the terms hereof, as Lenders, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders.
STATEMENT OF PURPOSE


The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
a revolving credit facility to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I 


DEFINITIONS
SECTION 1.1 Definitions.  The following terms when used in this Agreement shall
have the meanings assigned to them below:
"Account Control Agreements" means each Deposit Account Control Agreement,
Securities Account Control Agreement and each other account control agreement
entered into pursuant to the terms of this Agreement or any other Loan Document,
in each case, in form and substance reasonably satisfactory to Administrative
Agent.
"Acquired EBITDA" means, with respect to any Person or business acquired
pursuant to a Permitted Acquisition for any period, the amount for such period
of Consolidated EBITDA of any such Person or business so acquired (determined
using such definitions as if references to the Borrower and its Subsidiaries
therein were to such Person or business), as calculated by the Borrower in good
faith and which shall be factually supported by historical financial statements;
provided, that, notwithstanding the foregoing to the contrary, in determining
Acquired EBITDA for any Person or business that does not have historical
financial accounting periods which coincide with that of the financial
accounting periods of the Borrower and its Subsidiaries (a) references to
Measurement Period in any applicable definitions shall be deemed to mean the
same relevant period as the applicable period of determination for the Borrower
and its Subsidiaries and (b) to the extent the commencement of any such
Measurement Period shall occur during a fiscal quarter of such acquired Person
or business (such that only a portion of such fiscal quarter shall be included
in such Measurement Period), Acquired EBITDA for the portion of such fiscal
quarter so included in such Measurement Period shall be deemed to be an amount
equal to (x) Acquired EBITDA otherwise attributable to the entire fiscal quarter
(determined in a manner consistent with the terms set forth above) multiplied by
(y) a fraction, the numerator of which shall be the number of months of such
fiscal quarter included in the relevant Measurement Period and the denominator
of which shall be actual months in such fiscal quarter.  With respect to the
Acquisition described in Section 9.2(h)(i) (the "Snow Owl Acquisition"), the
Acquired EBITDA shall be calculated as set forth above; provided that upon (i)
sBLA approval by the FDA of the products acquired in connection with the Snow
Owl Acquisition and (ii) the commencement of commercial distribution thereof by
the Borrower and its Subsidiaries, the Acquired EBITDA for the Snow Owl
Acquisition shall be deemed to be $0.
"Acquired Interest Charges" means, with respect to any Person or business
acquired pursuant to a Permitted Acquisition for any period, the amount for such
period of Consolidated Interest Charges of any such Person or business so
acquired (determined using such definitions as if references to the Borrower and
its Subsidiaries therein were to such Person or business), as calculated by the
Borrower in good faith and which shall be factually supported by historical
financial statements; provided, that, notwithstanding the foregoing to the
contrary, in determining Acquired Interest Charges for any Person or business
that does not have historical financial accounting periods which coincide with
that of the financial accounting periods of the Borrower and its Subsidiaries
(a) references to Measurement Period in any applicable definitions shall be
deemed to mean the same relevant period as the applicable period of
determination for the Borrower and its Subsidiaries and (b) to the extent the
commencement of any such Measurement Period shall occur during a fiscal quarter
of such acquired Person or business (such that only a portion of such fiscal
quarter shall be included in such Measurement Period), Acquired Interest Charges
for the portion of such fiscal quarter so included in such Measurement Period
shall be deemed to be an amount equal to (x) Acquired Interest Charges otherwise
attributable to the entire fiscal quarter (determined in a manner consistent
with the terms set forth above) multiplied by (y) a fraction, the numerator of
which shall be the number of days of such fiscal quarter included in the
relevant Measurement Period and the denominator of which shall be actual days in
such fiscal quarter.
"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires any going business or all or substantially
all of the assets of any Person, or division thereof, whether through purchase
of assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of members of the board of directors
or the equivalent governing body (other than securities having such power only
by reason of the happening of a contingency) or a majority (by percentage or
voting power) of the outstanding ownership interests of a partnership or limited
liability company.
"Additional Guarantor Trigger Event" has the meaning assigned thereto in Section
8.12.
"Administrative Agent" means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
"Administrative Agent's Office" means, with respect to any currency, the office
of the Administrative Agent specified in or determined in accordance with the
provisions of Section 12.1(c), with respect to such currency.
"Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
"Agent Parties" has the meaning assigned thereto in Section 12.1(e).
"Agreement" means this Credit Agreement.
"Alternative Currency" means (a) each of Euro, Sterling, and Canadian Dollars
and (b) each other currency (other than Dollars) that is approved in accordance
with Section 1.13, in each case to the extent such currencies are (i) readily
available and freely transferable and convertible into Dollars, (ii) dealt with
in the London interbank deposit market and (iii) for which no central bank or
other governmental authorization in the country of issue of such currency is
required to give authorization for the use of such currency by any Lender for
making Loans unless such authorization has been obtained and remains in full
force and effect.
"Alternative Currency Equivalent" means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency or Alternative L/C Currency as determined by the
Administrative Agent or the Issuing Lender, as applicable, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency or Alternative L/C Currency
with Dollars.
"Alternative Currency Sublimit" means the lesser of (a) the Revolving Credit
Commitments and (b) $50,000,000.
"Alternative L/C Currency" means (a) each of Euro, Sterling, and Canadian
Dollars and (b) each other currency (other than Dollars) that is approved by the
applicable Issuing Lender in accordance with Section 1.13, in each case to the
extent such currencies are (i) readily available and freely transferable and
convertible into Dollars, (ii) dealt with in the London interbank deposit market
and (iii) for which no central bank or other governmental authorization in the
country of issue of such currency is required to give authorization for the use
of such currency by any Issuing Lender for issuing Letters of Credit unless such
authorization has been obtained and remains in full force and effect.
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.
"Anti-Money Laundering Laws" means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party or its Subsidiaries related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the "Bank Secrecy
Act," 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
"Applicable Law" means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses, approvals
and orders of Governmental Authorities and all orders and decrees of all courts
and arbitrators.
"Applicable Margin" means the corresponding percentages per annum as set forth
below based on the Consolidated Net Leverage Ratio:
Pricing Level
Consolidated Net Leverage Ratio
Commitment Fee
Eurocurrency Rate +
Base Rate +
I
Less than 1.50 to 1.00
0.250%
1.50%
0.50%
II
Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00
0.300%
1.75%
0.75%
III
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
0.350%
2.00%
1.00%
IV
Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00
0.375%
2.25%
1.25%
V
Greater than or equal to 3.00 to 1.00
0.400%
2.50%
1.50%
         

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides a Compliance
Certificate pursuant to Section 8.2(a) for the most recently ended fiscal
quarter of the Borrower (each such date, a "Calculation Date"); provided that
(a) the Applicable Margin shall be based on calculation set forth in the
certificate delivered by the Borrower to the Administrative Agent pursuant to
Section 6.1(e)(i) until the Calculation Date following the first fiscal quarter
of the Borrower occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Consolidated Net Leverage Ratio as
of the last day of the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, and (b) if the Borrower fails to
provide a Compliance Certificate when due as required by Section 8.2(a) for the
most recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from the date on which such Compliance
Certificate was required to have been delivered shall be based on Pricing Level
V until such time as an appropriate Compliance Certificate is delivered, at
which time the Pricing Level shall be determined by reference to the
Consolidated Net Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding such Calculation Date.  The applicable
Pricing Level shall be effective from one Calculation Date until the next
Calculation Date.  Any adjustment in the Pricing Level shall be applicable to
all Extensions of Credit then existing or subsequently made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is shown to
be inaccurate (regardless of whether (i) this Agreement is in effect, (ii) any
Commitments are in effect, or (iii) any Extension of Credit is outstanding when
such inaccuracy is discovered or such financial statement or Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an "Applicable
Period") than the Applicable Margin applied for such Applicable Period, then
(A) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (B) the Applicable
Margin for such Applicable Period shall be determined as if the Consolidated Net
Leverage Ratio in the corrected Compliance Certificate were applicable for such
Applicable Period, and (C) the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.4.  Nothing in this paragraph shall limit the rights
of the Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2
nor any of their other rights under this Agreement or any other Loan Document. 
The Borrower's obligations under this paragraph shall survive the termination of
the Commitments and the repayment of all other Obligations hereunder. The
Applicable Margin with respect to any Incremental Term Loan shall be set forth
in the applicable Incremental Facility Amendment.
"Applicable Time" means, with respect to any borrowings or draws and payments in
any Alternative Currency or Alternative L/C Currency, the local time in the
place of settlement for such Alternative Currency or Alternative L/C Currency as
may be determined by the Administrative Agent or the Issuing Lender, as the case
may be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 "Arrangers" means Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A., PNC
Capital Markets LLC and RBC Capital Markets*, each in their capacity as a joint
lead arranger and joint bookrunner.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
"Attributable Indebtedness" means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease and (c) all
Synthetic Debt of such Person.
"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"Bankruptcy Code" means 11 U.S.C. §§ 101 et seq.ss.
"BARDA Contract" means that certain ASPR-BARDA (Contract No. HHSO100201700007C),
effective March 16, 2017, between Emergent BioDefense Operations Lansing LLC and
HHS / OS / ASPR / BARDA.
"Base Rate" means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the Eurocurrency Rate for an Interest
Period of one month plus 1%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or the Eurocurrency Rate (provided that clause (c) shall not
be applicable during any period in which the Eurocurrency Rate is unavailable or
unascertainable). Notwithstanding the foregoing, in no event shall the Base Rate
be less than 0.00% per annum.
"Base Rate Loan" means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).  All Base Rate Loans shall be denominated in
Dollars.
"BioThrax" means BioThrax® (Anthrax Vaccine Absorbed), a vaccine indicated for
the active immunization for the prevention of disease caused by Bacillus
anthracis.
"BioThrax Contract" means that certain CDC BioThrax Procurement Contract
(Contract No. 200- 2017- 92634), effective December 8, 2016, between Emergent
BioDefense Operations Lansing LLC and the Centers for Disease Control and
Prevention, as the same may be amended, restated, supplemented, replaced,
substituted for, renewed, or otherwise modified from time to time.
"BioThrax Receivables Account" means that certain deposit account of the
Borrower ending –1874 maintained with PNC Bank, National Association (including
any successor account thereto or replacement account thereof) and any other
account in which payments from the Federal Government (or any subdivision or
agency thereof) on account of the BioThrax Contracts are made or deposited.
"Borrower" has the meaning assigned thereto in the introductory paragraph
hereto.
"Borrower Materials" has the meaning assigned thereto in Section 8.2.
"Business Day" means any day other than a Saturday, Sunday or legal holiday on
which banks in Charlotte, North Carolina, and New York, New York, are open for
the conduct of their commercial banking business and:
(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any London Banking Day;
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any TARGET Day;
(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
"Calculation Date" has the meaning assigned thereto in the definition of
Applicable Margin.
"Canadian Dollar" or "C$" means the lawful currency of Canada.
"Capital Expenditures" means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), all as determined in accordance with GAAP.
"Capitalized Leases" means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
"Cash Collateralize" means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Administrative Agent), for
the benefit of one or more of the Issuing Lenders, the Swingline Lender or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, such Issuing Lender and the
Swingline Lender, as applicable.  "Cash Collateral" shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
"Cash Equivalents" means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than (x) Liens created under the Collateral Documents and (y) to
the extent incurred in the ordinary course of business and not securing any
Indebtedness, customary Liens (including rights of setoff) of banking
institutions arising as a matter of law with respect to deposits maintained with
such Person):
(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b) time deposits with, or insured certificates of deposit or bankers'
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) has combined capital and surplus of at least $1,000,000,000, in
each case with maturities of not more than 180 days from the date of acquisition
thereof;
(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least "Prime-1" (or the then
equivalent grade) by Moody's or at least "A-1" (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and
(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody's or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.
"Cash Management Bank" means any Person that, (a) at the time it enters into a
Cash Management Agreement with the Borrower or any of its Subsidiaries, is a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent, or (b) at the time it (or its Affiliate) becomes a
Lender or the Administrative Agent (including on the Closing Date), is a party
to a Cash Management Agreement with the Borrower or any of its Subsidiaries, in
each case in its capacity as a party to such Cash Management Agreement.
"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
"CERCLIS" means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
"CFC" means (a) a Foreign Subsidiary that is a "controlled foreign corporation"
under Section 957 of the Code, or (b) a Domestic Subsidiary substantially all
the assets of which consist of Equity Interests in Foreign Subsidiaries that
constitute CFCs.
"Change of Control" means an event or series of events by which:
(a) any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have "beneficial ownership" of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an "option right")), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such "person" or "group" has
the right to acquire pursuant to any option right); or
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
"Change in Law" means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted, implemented or issued.
"Class" means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Incremental Term Loan and, when used in
reference to any Commitment, whether such Commitment is a Revolving Credit
Commitment or an Incremental Term Loan Commitment.
"Closing Date" means the date of this Agreement.
"Code" means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
"Collateral" means the collateral security for the Secured Obligations pledged
or granted pursuant to the Collateral Documents.
"Collateral Agreement" means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
reasonably acceptable to the Administrative Agent.
"Collateral Documents" means the collective reference to the Collateral
Agreement and each other agreement or writing pursuant to which any Credit Party
pledges or grants a security interest to the Administrative Agent or its agent
in any Property or assets securing the Secured Obligations.
"Commitment Fee" has the meaning assigned thereto in Section 5.3(a).
"Commitment Percentage" means, as to any Lender, such Lender's Revolving Credit
Commitment Percentage or Incremental Term Loan Percentage, as applicable.
"Commitments" means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Incremental Term Commitments of such Lenders.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
"Compliance Certificate" means a certificate of the chief financial officer or
the treasurer of the Borrower substantially in the form attached as Exhibit F.
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Consolidated" means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
"Consolidated Debt Service Coverage Ratio" means, as of any date of
determination, the ratio of (a) the result of (i) Consolidated EBITDA for the
most recently ended Measurement Period minus (ii) aggregate amount of
Maintenance CapEx during such Measurement Period to (b) the sum of (i)
Consolidated Interest Charges payable in cash for such Measurement Period plus
(ii) the aggregate principal amount of all regularly scheduled principal
payments on Consolidated Funded Indebtedness for such Measurement Period.
"Consolidated EBITDA" means, for any Measurement Period, for the Borrower and
its Subsidiaries on a Consolidated basis, an amount equal to:
(a) Consolidated Net Income for such period plus
(b) without duplication, the sum of following to the extent deducted in
calculating such Consolidated Net Income (other than as set forth in clause
(vi)(E)) in
accordance with GAAP for such period:
(i)
Consolidated Interest Charges for such period,

(ii)
the provision for Federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries,

(iii)
depreciation and amortization expense,

(iv)
other non-cash expenses, excluding any non-cash expense that represents an
accrual for a cash expense to be taken in a future period and any non-cash
expense that relates to the write-down or write-off of accounts receivable or
inventory,

(v)
all transaction fees, charges and other amounts related to the Transactions and
any amendment or other modification to the Loan Documents, in each case to the
extent paid within six (6) months of the Closing Date or the effectiveness of
such amendment or other modification,

(vi)
(A) costs and expenses in connection with any Acquisitions (including, without
limitation, any financing fees, merger and acquisition fees, legal fees and
expenses, due diligence fees or any other fees and expenses in connection
therewith), whether or not consummated, (B) other unusual and non-recurring cash
expenses or charges, (C) to the extent incurred in connection with a Permitted
Acquisition, one-time non-recurring severance charges incurred within twelve
(12) months of such Permitted Acquisition, (D) cash restructuring charges with
respect to Permitted Acquisitions or otherwise and (E) synergies, operating
expense reductions and other net cost savings and integration costs projected by
the Borrower in connection with Permitted Acquisitions that have been
consummated during the applicable Measurement Period (calculated on a pro forma
basis as though such synergies, expense reductions and cost savings had been
realized on the first day of the period for which consolidated EBITDA is being
determined), net of the amount of actual benefits realized during such period
from such actions; provided that (i) such synergies, expense reductions and cost
savings are reasonably identifiable, factually supportable, expected to have a
continuing impact on the operations of the Borrower and its subsidiaries and
have been determined by the Borrower in good faith to be reasonably anticipated
to be realizable within 12 months following any such Permitted Acquisition as
set forth in reasonable detail on a certificate of a responsible officer of the
Borrower delivered to the Administrative Agent and (ii) no such amounts shall be
added pursuant to this clause to the extent duplicative of any expenses or
charges otherwise added to consolidated EBITDA, whether through a pro forma
adjustment or otherwise;

(vii)
to the extent covered by insurance and actually reimbursed, expenses with
respect to liability or casualty events or business interruption;

(viii)
any net after-tax effect of loss for such period attributable to the early
extinguishment of any Hedge Agreement; minus

(c) without duplication, the following to the extent included in calculating
such Consolidated Net Income:
(i)
Federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries for such period,

(ii)
all non-cash items increasing Consolidated Net Income for such period;

(iii)
any net after-tax effect of income for such period attributable to the early
extinguishment of any Hedge Agreement; and

(iv)
any cash expense made during such period which represents the reversal of any
non-cash expense that was added in a prior period pursuant to clause (b)(iv)
above.

Notwithstanding the foregoing to the contrary, (w) the aggregate amount added
pursuant to clause (b)(vi) contained in this definition above for any period
shall in no event exceed 20% of Consolidated EBITDA for such period (calculated
prior to any such add-backs pursuant to clause (b)(vi)), (x) there shall be
included in determining Consolidated EBITDA for any period, without duplication,
the Acquired EBITDA of any Person or business, or attributable to any property
or asset, acquired by the Borrower or any Subsidiary during such period (but not
the Acquired EBITDA of any related Person or business or any Acquired EBITDA
attributable to any assets or property, in each case to the extent not so
acquired) in connection with a Permitted Acquisition to the extent not
subsequently sold, transferred, abandoned or otherwise disposed by the Borrower
or such Subsidiary, based on the actual Acquired EBITDA of such acquired entity
or business for such period (including the portion thereof occurring prior to
such acquisition or conversion) and (y) there shall be excluded in determining
Consolidated EBITDA for any period, without duplication, the Disposed EBITDA of
any Person or business, or attributable to any property or asset, Disposed of by
the Borrower or any Subsidiary during such period in connection with a Specified
Disposition or discontinuation of operations, based on the Disposed EBITDA of
such Disposed entity or business or discontinued operations for such period
(including the portion thereof occurring prior to such Disposition or
discontinuation).
"Consolidated Funded Indebtedness" means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under standby letters of credit, bankers' acceptances, bank guaranties,
surety bonds and similar instruments (in the case of surety bonds and similar
instruments, to the extent included as a liability on the Consolidated balance
sheet of the Borrower and its Subsidiaries in accordance with GAAP), (d) all
obligations in respect of the deferred purchase price of property or services
(including, without limitation, in the form of earnouts, milestones and other
contingent payment obligations to the extent included as a liability on the
Consolidated balance sheet of the Borrower and its Subsidiaries in accordance
with GAAP) (other than trade accounts payable in the ordinary course of
business), provided that royalties (and other contingent payment obligations in
the nature of a royalty payment (including those calculated based on a
percentage of sales)) shall only be included in "Consolidated Funded
Indebtedness" to the extent such liability exceeds the corresponding intangible
item included on the Consolidated balance sheet of the Borrower and its
Subsidiaries, provided that any such corresponding intangible item shall be
discernible and reasonably identifiable, (e) all Attributable Indebtedness in
respect of Capitalized Leases and Synthetic Lease Obligations, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Borrower or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.
"Consolidated Interest Charges" means, for any Measurement Period, for the
Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP
(excluding customary arrangement, upfront, administrative agency and amendment
fees (in each case, to the extent not in the nature of interest charges)
incurred in connection with the Credit Facility or the Convertible Senior Notes)
and (b) the portion of rent expense of the Borrower and its Subsidiaries under
Capitalized Leases that is treated as interest in accordance with GAAP, in each
case, of or by the Borrower and its Subsidiaries on a Consolidated basis for
such Measurement Period.  Notwithstanding the foregoing, during any Measurement
Period in which any Permitted Acquisition is consummated (x) Consolidated
Interest Charges for such Measurement Period shall be calculated on a pro forma
basis as if such Permitted Acquisition had been consummated on the first day of
such Measurement Period and (y) there shall be included in determining the
Consolidated Interest Charges for such period, without duplication, the Acquired
Interest Charges of any Person or business, or attributable to any property or
asset, acquired by the Borrower or any Subsidiary during such period (but not
the Acquired Interest Charges of any related Person or business or any Acquired
Interest Charges attributable to any assets or property, in each case to the
extent not so acquired) in connection with such Permitted Acquisition to the
extent not subsequently sold, transferred, abandoned or otherwise disposed by
the Borrower or such Subsidiary, based on the actual Acquired Interest Charges
of such acquired entity or business for such period (including the portion
thereof occurring prior to such acquisition or conversion).
"Consolidated Net Leverage Ratio" means, as of any date of determination, the
ratio of (a) (i) Consolidated Funded Indebtedness as of such date minus (ii) all
Unrestricted Cash and Cash Equivalents as of such date, to (b) Consolidated
EBITDA for the most recently completed Measurement Period.
"Consolidated Net Income" means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a Consolidated basis for the
most recently completed Measurement Period, determined in accordance with GAAP;
provided that Consolidated Net Income shall exclude (a) non-cash extraordinary
gains and extraordinary losses for such Measurement Period, (b) the net income
of any Subsidiary during such Measurement Period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Applicable Law applicable to such
Subsidiary during such Measurement Period, except that the Borrower's equity in
any net loss of any such Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income, and (c) any income (or loss)
for such Measurement Period of any Person if such Person is not a Subsidiary,
except that the Borrower's equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the net
amount of cash actually received by the Borrower or a Subsidiary from such
Person during such Measurement Period as a dividend or other distribution (and
in the case of a dividend or other distribution to a Subsidiary, such Subsidiary
is not precluded from further distributing such amount to the Borrower as
described in clause (b) of this proviso).
"Consolidated Secured Indebtedness" means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, all Consolidated
Funded Indebtedness as of such date that is secured by a Lien on any assets of
the Borrower or any of its Subsidiaries.
"Consolidated Secured Leverage Ratio" means, as of any date of determination,
the ratio of (a) Consolidated Secured Indebtedness as of such date to (b)
Consolidated EBITDA for the most recently completed Measurement Period.
"Consolidated Tangible Assets" means, at any time, the total assets of the
Borrower and its Subsidiaries determined on a Consolidated basis at such time
less the amount of all intangible assets at such time, including, without
limitation, all goodwill, customer lists, franchises, licenses, computer
software, patents, trademarks, trade names, copyrights, service marks, brand
names, unamortized deferred charges, unamortized debt discount and capitalized
research and development costs.
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
"Controlling" and "Controlled" have meanings correlative thereto.
"Controlled Account" means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent and each of the applicable Issuing
Lenders that is entitled to Cash Collateral hereunder at the time such control
agreement is executed.
"Convertible Senior Notes" means the 2.875% Convertible Senior Notes due 2021,
issued by the Borrower pursuant to the Convertible Senior Notes Indenture.
"Convertible Senior Notes Indenture" means the Indenture dated as of January 29,
2014 between the Borrower, as issuer, and Wells Fargo, as trustee.
"Credit Facility" means, collectively, the Revolving Credit Facility, the
Swingline Facility, the L/C Facility and, if applicable, each Incremental Term
Loan Facility.
"Credit Parties" means, collectively, the Borrower and the Guarantors.
"Debtor Relief Laws" means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
"Default" means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
"Defaulting Lender" means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations, participations in Swingline Loans or, if
applicable, any Incremental Term Loans required to be funded by it hereunder
within two Business Days of the date such Loans or participations were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender's
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender's obligation to fund a Loan hereunder and states that
such position is based on such Lender's determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent Borrower that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent Borrower thereof by a Governmental Authority so long
as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 5.15(b)) upon delivery of written notice of such
determination to the Borrower, the Issuing Lender, the Swingline Lender and each
Lender.
"Deposit Account Control Agreement" shall mean an agreement in form and
substance reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent's "control" (as such term is defined in Section 9 104 of
the UCC) with respect to, or otherwise perfecting (in any comparable manner with
respect to any non-U.S. jurisdiction) the Administrative Agent's Lien on, any
deposit account.
"Disposed EBITDA" shall mean, with respect to any Person or business Disposed of
for any period, the amount for such period of Consolidated EBITDA of any such
Person or business so Disposed (determined using such definitions as if
references to the Borrower and its Subsidiaries therein were to such Person or
business), as calculated by the Borrower in good faith.
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
"Disqualified Equity Interests" means, with respect to any Person, any Equity
Interests of such Person that, by its terms (or by the terms of any security or
other Equity Interest into which it is convertible or for which it is
exchangeable) or upon the happening of any event or condition or pursuant to any
agreement, (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a Change of Control or asset sale so long as any rights
of the holders thereof upon the occurrence of a Change of Control or asset sale
event shall be subject to the prior repayment in full in cash of the Loans,
Obligations (including, without limitation contingent reimbursement obligations)
in respect of Letters of Credit and all other Obligations (other than contingent
indemnification obligations as to which no claim has been made) and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests) (except as a result
of a Change of Control or asset sale so long as any rights of the holders
thereof upon the occurrence of a Change of Control or asset sale event shall be
subject to the prior repayment in full in cash of the Loans, Obligations
(including, without limitation contingent reimbursement obligations) in respect
of Letters of Credit and all other Obligations (other than contingent
indemnification obligations as to which no claim has been made) and the
termination of the Commitments), in whole or in part, (c) provides for the
scheduled payments of dividends in cash or (d) is or may be convertible into or
exchangeable for Indebtedness or any other Equity Interest that would constitute
Disqualified Equity Interests, in each case, prior to the date that is
ninety-one (91) days after the latest scheduled maturity date of the Loans and
Commitments; provided that Equity Interests issued pursuant to a plan for the
benefit of employees of Borrower or its Subsidiaries or by any such plan to such
employees shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.
"Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or Alternative L/C Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
or an Issuing Lender, as applicable, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency or Alternative L/C Currency.
"Dollars" or "$" means, unless otherwise qualified, dollars in lawful currency
of the United States.
"Domestic Subsidiary" means any Subsidiary organized under the laws of any
political subdivision of the United States, but excluding any Subsidiary of the
Borrower directly or indirectly owned by a Subsidiary organized under the laws
of any political subdivision outside than the United States.
"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.
"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).
"Employee Benefit Plan" means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.
"EMU" means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
"EMU Legislation" means the legislative measures of the EMU for the introduction
of, changeover to or operation of a single or unified European currency.
"Engagement Letter" means the separate letter agreement dated August 31, 2017
among the Borrower and the Lead Arranger.
 "Environmental Claims" means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.
"Environmental Laws" means all Federal, state, local, and foreign statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions to the extent relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
"Environmental Permit" means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
"Equity Interests" means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
"ERISA" means the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; or (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
"Euro" and "€" mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
"Eurocurrency Rate" means, with respect to any Extension of Credit:
(a) denominated in a LIBOR Currency, the rate of interest per annum determined
on the basis of the rate for deposits in such LIBOR Currency for a period equal
to the applicable Interest Period as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent (or, if applicable, an
alternative rate in accordance with Section 5.8(c)), at approximately 11:00 a.m.
(London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period (or if, for any reason, such rate is not so
published, the rate determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in such LIBOR Currency would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period);
(b) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate for a period equal to the applicable Interest Period, or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Thomson Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 10:00 a.m. (Toronto,
Ontario time) on first day of the applicable Interest Period, or, if such date
is not a Business Day, then the immediately preceding Business Day with a term
equivalent to such Interest Period;
(c) with respect to a Credit Extension denominated in any other Non-LIBOR
Currency, the rate per annum as designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the Lenders pursuant to Section 1.13(a); and
(d) for any rate calculation with respect to a Base Rate Loan on any date, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent (or, if applicable, an
alternative rate in accordance with Section 5.8(c)), at approximately 11:00 a.m.
(London time) on such date of determination, or, if such date is not a Business
Day, then the immediately preceding Business Day (or if, for any reason, such
rate is not so published, the rate determined by the Administrative Agent to be
the arithmetic average of the rate per annum at which deposits in Dollars would
be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination);
Each calculation by the Administrative Agent of the Eurocurrency Rate shall be
conclusive and binding for all purposes, absent manifest error.  Notwithstanding
the foregoing, if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.
"Eurocurrency Rate Loan" means any Loan bearing interest at a rate based upon
the Eurocurrency Rate as provided in Section 5.1(a).  Eurocurrency Rate Loans
may be denominated in Dollars or in an Alternative Currency.
"Event of Default" means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
"Exchange Act" means the Securities Exchange Act of 1934.
"Excluded Swap Obligation" means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party's failure for any reason to constitute an "eligible
contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under the keepwell provisions in the
Guaranty Agreement).  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.
"Excluded Subsidiary" means (a) any Immaterial Subsidiary, (b) any CFC and (c)
any direct or indirect Domestic Subsidiary of a Foreign Subsidiary that is a
CFC.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the Borrower under Section 5.12(b)) or (ii)
such Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 5.11, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient's failure to comply with Section 5.11(g) and (d)
any United States federal withholding Taxes imposed under FATCA.
"Existing Credit Agreement" means the Credit Agreement dated as of December 11,
2013 (as amended, modified, restated or supplemented from time to time) by and
among the Borrower, the lenders party thereto and Bank of America, N.A., as
administrative agent.
"Existing Letters of Credit" means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(a).
"Extensions of Credit" means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender's Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding,  (iii) such
Lender's Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of Incremental Term Loans,
if any, made by such Lender then outstanding, or (b) the making of any Loan or
participation in any Letter of Credit by such Lender, as the context requires.
 "FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
"FDA" means the U.S. Food and Drug Administration (or analogous foreign, state
or local Governmental Authority) and any successor thereto.
"FDIC" means the Federal Deposit Insurance Corporation.
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent. 
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
"Fiscal Year" means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.
"Foreign Government Scheme or Arrangement" has the meaning assigned thereto in
Section 7.12(d).
"Foreign Lender" means a Lender that is not a U.S. Person.
"Foreign Plan" has the meaning assigned thereto in Section 7.12(d).
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender's Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender's participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swingline Lender, such Defaulting Lender's Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender's participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
"Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
 "GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Government Furnished Property" has the meaning assigned thereto in Section
7.8(a).
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, (d) as an account
party in respect of any letter of credit or letter of guaranty issued to support
such Indebtedness or obligation or (e) for the purpose of assuming in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (whether in whole or in part).
"Guarantors" means, collectively, the Domestic Subsidiaries of the Borrower
(other than an Excluded Subsidiary) listed on Part (c) of Schedule 7.13 that is
identified as a "Guarantor" and each other Domestic Subsidiary of the Borrower
that shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 8.12.  The Guarantors as of the Closing Date are listed on
Part (c) of Schedule 7.13.
"Guaranty Agreement" means, collectively, (a) the Guaranty Agreement dated as of
the Closing Date made by the Guarantors and the Borrower in favor of the
Administrative Agent for the benefit of the Secured Parties and (b) each other
guaranty and guaranty supplement delivered pursuant to Section 8.12.
 "Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Hedge Agreement" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
"Hedge Bank" means any Person that, (a) at the time it enters into a Hedge
Agreement with the Borrower or any of its Subsidiaries permitted under Article
IX, is a Lender, an Affiliate of a Lender, the Administrative Agent or an
Affiliate of the Administrative Agent or (b) at the time it (or its Affiliate)
becomes a Lender or the Administrative Agent (including on the Closing Date), is
a party to a Hedge Agreement with the Borrower or any of its Subsidiaries, in
each case in its capacity as a party to such Hedge Agreement.
"IFRS" means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
"Immaterial Subsidiary" means any Domestic Subsidiary of the Borrower that (a)
together with its Domestic Subsidiaries, (i) contributed less than five percent
(5%) of the total revenues of the Borrower and its Domestic Subsidiaries, on a
Consolidated basis, during the most recent Measurement Period and (ii) as of any
applicable date of determination has assets that constitute less than five
percent (5%) of the aggregate net book value of the assets of the Borrower and
its Domestic Subsidiaries, on a Consolidated basis (each of which calculations,
for any Immaterial Subsidiary organized or acquired since the end of such period
or such date, as the case may be, shall be determined on a pro forma basis as if
such Subsidiary were in existence or acquired on such date), (b) does not own
any other Subsidiaries (other than Excluded Subsidiaries) and (c) has been
designated as such on Schedule 7.13 (as supplemented from time to time pursuant
to the terms hereof) or by the Borrower in a written notice delivered to the
Administrative Agent (other than any such Subsidiary as to which the Borrower
has revoked such designation by written notice to the Administrative Agent). 
Notwithstanding the foregoing, in no event shall any Domestic Subsidiary be
designated as an Immaterial Subsidiary if it (x) is an obligor or guarantor of
(i) any unsecured Indebtedness with an aggregate principal amount in excess of
the Threshold Amount, (ii) any Subordinated Indebtedness or (iii) any
Indebtedness that is secured on a junior basis to the Secured Obligations, (y)
owns, or otherwise licenses or has the right to use, intellectual property
material to the operation of the Borrower and its Subsidiaries or (z) owns the
Equity Interests of a Subsidiary that is not an Immaterial Subsidiary.
"Increased Amount Date" has the meaning assigned thereto in Section 5.13(a).
"Incremental Facilities Limit" means, with respect to any proposed incurrence of
additional Indebtedness under Section 5.13, an amount equal to the sum of (a)
the amount of additional Indebtedness that would cause the Consolidated Secured
Leverage Ratio as of the most recently ended fiscal quarter prior to the
incurrence of such additional Indebtedness (or in the case of any additional
Indebtedness, the proceeds of which will finance a Limited Condition
Acquisition, the date determined pursuant to Section 1.14) for which financial
statements have been delivered to the Administrative Agent hereunder, calculated
on a pro forma basis after giving effect to the incurrence of such additional
Indebtedness and any Limited Condition Acquisition to be consummated using the
proceeds of such additional Indebtedness and assuming that any proposed
Incremental Revolving Credit Increase is fully drawn at such time and after
giving effect to the use of proceeds thereof, not to exceed 2.00 to 1.00 plus
(b) $100,000,000 less the total aggregate initial principal amount (as of the
date of incurrence thereof) of all Incremental Loan Commitments and Incremental
Loans previously incurred under this clause (b).  Unless the Borrower otherwise
notifies the Administrative Agent, if all or any portion of any Incremental
Loans would be permitted under clause (a) above on the applicable date of
incurrence, such Incremental Loans (or the relevant portion thereof) shall be
deemed to have been incurred in reliance on clause (a) above prior to the
utilization of any amount available under clause (b) above.
"Incremental Facility Amendment" shall have the meaning assigned to such term in
Section 5.13(a).
"Incremental Lender" has the meaning assigned thereto in Section 5.13(a).
"Incremental Loan Commitments" has the meaning assigned thereto in
Section 5.13(a)(ii).
"Incremental Loans" has the meaning assigned thereto in Section 5.13(a)(ii).
"Incremental Revolving Credit Commitment" has the meaning assigned thereto in
Section 5.13(a)(ii).
"Incremental Revolving Credit Increase" has the meaning assigned thereto in
Section 5.13(a)(ii).
"Incremental Term Loan Facility" means any new term loan facility established
pursuant to Section 5.13 and all such term loan facilities collectively as the
context require.
"Incremental Term Lender" means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan, in its capacity as such.
"Incremental Term Loan" has the meaning assigned thereto in Section 5.13(a)(i).
"Incremental Term Loan Commitment" has the meaning assigned thereto in
Section 5.13(a)(i).
"Incremental Term Loan Percentage" means, with respect to any Incremental Term
Lender at any time, the percentage of the total outstanding principal balance of
the Incremental Term Loans represented by the outstanding principal balance of
such Incremental Term Lender's Incremental Term Loans.
"Incremental Term Loan Note" means a promissory note made by the Borrower in
favor of an Incremental Term Lender evidencing the Incremental Term Loans made
by such Incremental Term Lender, substantially in the form attached as Exhibit
A-3, and any substitutes therefor, and any replacements, restatements, renewals
or extension thereof, in whole or in part.
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b) all direct or contingent obligations of such Person arising under letters of
credit, bankers' acceptances, bank guaranties, surety bonds and similar
instruments (excluding letters of credit issued in respect of trade payables);
(c) net obligations of such Person under any Hedge Agreement;
(d) all obligations of such Person to pay the deferred purchase price
(including, without limitation, in the form of earnouts, milestones and other
contingent payment obligations but not until such obligations become a liability
on the consolidated balance sheet of such Person in accordance with GAAP) of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;
(g) all obligations of such Person in respect of Disqualified Equity Interests
of such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, in each case to the extent
required to be included as a liability on the consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP; and
(h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person (x) shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and (y) shall not include (i) prepaid or
deferred revenue arising in the ordinary course of business and (ii)
endorsements of checks or drafts arising in the ordinary course of business. 
The amount of any net obligation under any Hedge Agreement on any date shall be
deemed to be the Swap Termination Value thereof as of such date.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
"Indemnitee" has the meaning assigned thereto in Section 12.3(b).
"Information" has the meaning assigned thereto in Section 12.10.
"Interest Period" means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3), or six (6) months thereafter, in each case as selected by the
Borrower in its Notice of Borrowing or Notice of Conversion/Continuation and
subject to availability; provided that:
(a) the Interest Period shall commence on the date of advance of or conversion
to any Eurocurrency Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
(b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a Eurocurrency Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;
(c) any Interest Period with respect to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
(d) no Interest Period shall extend beyond the Revolving Credit Maturity Date or
the maturity date with respect to the any Incremental Term Loan, as applicable;
and
(e) there shall be no more than six (6) Interest Periods in effect at any time.
"Investment" means, with respect to any Person, that such Person (a) purchases,
owns, invests in or otherwise acquires (in one transaction or a series of
transactions), directly or indirectly, any Equity Interests, interests in any
partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness, any going business
or substantially all of the assets of any other Person (or a division thereof)
or any other investment or interest whatsoever in any other Person, (b) makes
any Acquisition or (c) makes or permits to exist, directly or indirectly, any
loans, advances or extensions of credit to, or any investment in cash or by
delivery of Property in, any Person.
"Investment Company Act" means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).
"Investment Policy" means the investment policy of the Borrower and its
Subsidiaries as of the Closing Date, as the same may be amended or otherwise
modified from time to time.
"IP Rights" has the meaning assigned thereto in Section 7.17.
"IRS" means the United States Internal Revenue Service.
"ISP98" means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
"Issuing Lender" means (a) solely with respect to the Existing Letters of
Credit, the issuers thereof as set forth on Schedule 1.1(a), (b) the initial
Issuing Lenders referenced on Schedule 1.1(c) and (c) any other Lender to the
extent it has agreed in its sole discretion to act as an "Issuing Lender"
hereunder and that has been approved in writing by the Borrower and the
Administrative Agent (such approval by the Administrative Agent not to be
unreasonably delayed or withheld) as an "Issuing Lender" hereunder, in each case
in its capacity as issuer of any Letter of Credit.  No Issuing Lender set forth
in clause (a) above shall have any obligation or commitment to reissue, renew,
extend or amend any Existing Letter of Credit issued thereby. Any Issuing Lender
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Lender, in which case the term "Issuing Lender"
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.
"L/C Commitment" means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower from time to
time in an aggregate amount equal to (a) for each of the initial Issuing
Lenders, the amount set forth opposite the name of each such initial Issuing
Lender on Schedule 1.1(c) and (b) for any other Issuing Lender becoming an
Issuing Lender after the Closing Date, such amount as separately agreed to in a
written agreement between the Borrower and such Issuing Lender (which such
agreement shall be promptly delivered to the Administrative Agent upon
execution), in each case of clauses (a) and (b) above, any such amount may be
changed after the Closing Date in a written agreement between the Borrower and
such Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution).
"L/C Facility" means the letter of credit facility established pursuant to
Article III.
"L/C Obligations" means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
"L/C Participants" means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.
"L/C Sublimit" means the lesser of (a) the Revolving Credit Commitments and (b)
$50,000,000.
"Lead Arranger" means Wells Fargo Securities, LLC.
"Lender" means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption.  Unless the context otherwise requires, the term
"Lenders" includes the Swingline Lender.
"Lending Office" means, with respect to any Lender, the office of such Lender
maintaining such Lender's Extensions of Credit, which office may, to the extent
the applicable Lender notifies the Administrative Agent in writing, include an
office or any Affiliate of such Lender or any domestic or foreign branch of such
Lender or Affiliate.
"Letter of Credit Application" means an application requesting such Issuing
Lender to issue a Letter of Credit and a reimbursement agreement, in each case
in the form specified by the applicable Issuing Lender from time to time.
"Letters of Credit" means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.  Letters of Credit
may be issued in Dollars or an Alternative L/C Currency.
"Leverage Ratio Increase" has the meaning assigned thereto in Section 9.11(b).
"LIBOR Currency" means each of Dollars, Euro, Sterling, Japanese yen and Swiss
franc, in each case as long as there is a published rate with respect thereto in
the London interbank market.
"Lien" means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capitalized Lease or other title retention agreement relating to such asset.
"Limited Condition Acquisition" means any Permitted Acquisition or other
Investment permitted under this Agreement that is not conditioned on the
availability of, or on obtaining, third-party financing.
"Liquidity" means, at any time of determination, an amount equal to the amount
of domestic unencumbered, unrestricted cash and Cash Equivalents of the Credit
Parties.
"Loan Documents" means, collectively, this Agreement, each Note, the Guaranty
Agreement, the Letter of Credit Applications, the Collateral Documents, the
Engagement Letter, each Incremental Facility Amendment and each other document,
instrument, certificate and agreement executed and delivered by the Credit
Parties or any of their respective Subsidiaries in favor of or provided to the
Administrative Agent or any Secured Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Secured Hedge
Agreement and any Secured Cash Management Agreement).
"Loans" means the collective reference to the Revolving Credit Loans, the
Swingline Loans and, if applicable, any Incremental Term Loans, and "Loan" means
any of such Loans.
"London Banking Day" means any day on which dealings in Dollar or Alternative
Currency, as applicable, deposits are conducted by and between banks in the
London interbank Eurodollar market.
"Maintenance CapEx" means, for any period, the aggregate amount of Capital
Expenditures made during such period for the purpose of maintaining, or
extending the useful life of, any capital asset (which do not otherwise
constitute normal replacements and maintenance which are properly charged to
current operations).
"Material Adverse Effect" means (a) a material adverse effect on the operations,
business assets, properties, liabilities (actual or contingent) or financial
condition of the Borrower and its Subsidiaries, taken as a whole, (b) a material
impairment of the ability of any Credit Party to perform its obligations under
the Loan Documents to which it is a party, (c) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document or (d) an impairment of the legality, validity, binding effect or
enforceability against any Credit Party of any Loan Document to which it is a
party; provided that a termination of any Specified Candidate Program shall not
constitute a Material Adverse Effect.
"Material Contract" means, with respect to the Borrower and its Subsidiaries,
(a) the BioThrax Contract, (b) the NuThrax Contract and (c) each contract to
which such Person is a party involving aggregate consideration payable to or by
such Person of $50,000,000 or more in any year; provided, however,
notwithstanding the foregoing, (i) the NuThrax Contract shall not constitute a
"Material Contract" unless NuThrax has obtained either (1) full FDA approval or
(2) FDA emergency use authorization pursuant to Section 564 of the FFDCA and
(ii) in no event shall the BARDA Contract constitute a "Material Contract".
"Material Government Contract" means, with respect to the Borrower and its
Subsidiaries, the BioThrax Contract, the NuThrax Contract and each other
government contract to which such Person is a party involving aggregate
consideration which may be payable to such Person of $50,000,000 or more in any
year; provided, however, notwithstanding the foregoing, (i) the NuThrax Contract
shall not constitute a "Material Government Contract" unless NuThrax has
obtained either (1) full FDA approval or (2) FDA emergency use authorization
pursuant to Section 564 of the FFDCA and (ii) in no event shall the BARDA
Contract constitute a "Material Government Contract".
"Measurement Period" means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
"Medicaid" means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.
"Medicare" means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at Section
1395, et seq. of Title 42 of the United States Code.
"Minimum Collateral Amount" means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the Issuing Lenders with
respect to Letters of Credit issued and outstanding at such time, (b) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 10.2(b), an amount equal
to 105% of the aggregate outstanding amount of all L/C Obligations and (c)
otherwise, an amount determined by the Administrative Agent and each of the
applicable Issuing Lenders that is entitled to Cash Collateral hereunder at such
time in their sole discretion.
"Moody's" means Moody's Investors Service, Inc.
"Multiemployer Plan" means any Employee Benefit Plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
"Multiple Employer Plan" means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
"Non-Consenting Lender" means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders.
"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.
"Non-Guarantor Subsidiary" means any Subsidiary of the Borrower that is not a
Guarantor.
"Non-LIBOR Currency" means any Alternative Currency other than a LIBOR Currency.
"Notes" means the collective reference to the Revolving Credit Notes, the
Swingline Note and, if applicable, any Incremental Term Loan Note.
"Notice of Account Designation" has the meaning assigned thereto in Section
2.3(b).
"Notice of Borrowing" has the meaning assigned thereto in Section 2.3(a).
"Notice of Conversion/Continuation" has the meaning assigned thereto in Section
5.2.
"Notice of Prepayment" has the meaning assigned thereto in Section 2.4(c).
"NPL" means the National Priorities List under CERCLA.
"NuThrax" means NuThrax™ (BioThrax® (Anthrax Vaccine Adsorbed) in combination
with a novel immunostimulatory compound, CPG 7909).
"NuThrax Contract" means the provisions relating to the manufacturing
development and procurement of AV7909 set forth in that certain BARDA
development and procurement contract (Contract No. HHSO100201600030C), effective
September 30, 2016, between Emergent Product Development Gaithersburg Inc. and
the Biomedical Advanced Research & Development Administration, as the same may
be amended, restated, supplemented, replaced, substituted for, renewed, or
otherwise modified from time to time.
"NuThrax Receivables Account" means any account in which payments from the
Federal Government (or any subdivision or agency thereof) on account of the
NuThrax Contract are made or deposited.
"Obligations" means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys' fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders,
the Issuing Lender or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.
"OFAC" means the U.S. Department of the Treasury's Office of Foreign Assets
Control.
"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document.
"Other Taxes" means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).
"Overnight Rate" means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the Issuing Lender, or the Swingline
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market.
"Participant" has the meaning assigned thereto in Section 12.9(d).
"Participant Register" has the meaning assigned thereto in Section 12.9(d).
"Participating Member State" means each member state of the European Union that
has the Euro as its lawful currency so described in any EMU Legislation.
"PATRIOT Act" means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
"PBGC" means the Pension Benefit Guaranty Corporation or any successor agency.
"Pension Act" means the Pension Protection Act of 2006.
"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan), that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is covered by Title IV of ERISA and
is subject to the minimum funding standards under Section 412 of the Code.
"Permitted Acquisition" has the meaning assigned thereto in Section 9.2(g).
"Permitted Liens" means the Liens permitted pursuant to Section 9.1.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
"Platform" means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.
"Prime Rate" means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
"Property" means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
"Public Lenders" has the meaning assigned thereto in Section 8.2.
"Qualified Equity Interests" means any Equity Interests that are not
Disqualified Equity Interests.
"Recipient" means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.
"Register" has the meaning assigned thereto in Section 12.9(c).
"Reimbursement Obligation" means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.
"Removal Effective Date" has the meaning assigned thereto in Section 11.6(b).
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
"Required Lenders" means, at any time, Lenders having Total Credit Exposure
representing more than 50% of the Total Credit Exposure of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
"Required Revolving Credit Lenders" means, at any time, Revolving Credit Lenders
having unused Revolving Credit Commitments and Revolving Credit Exposure
representing more than 50% of the aggregate unused Revolving Credit Commitments
and Revolving Credit Exposure of all Revolving Credit Lenders.  The unused
Revolving Credit Commitment of, and Revolving Credit Exposure held or deemed
held by, any Defaulting Lender shall be disregarded in determining Required
Revolving Credit Lenders at any time.
"Resignation Effective Date" has the meaning assigned thereto in Section
11.6(a).
"Responsible Officer" means the chief executive officer, president, vice
president, chief financial officer, manager or executive manager (in the case of
any limited liability company), treasurer, assistant treasurer or controller of
a Credit Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 6.1, the secretary or any assistant secretary of a Credit
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Credit Party so designated by any of
the foregoing officers in a notice to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower's stockholders, partners or members (or
the equivalent Person thereof).
"Revaluation Date" means:
(a) with respect to any Loan, each date of a borrowing or continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency and such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require; and
(b) with respect to any Letter of Credit, (i) each date of issuance of a Letter
of Credit denominated in an Alternative L/C Currency (or an amendment of any
such Letter of Credit having the effect of increasing the amount thereof), (ii)
each date of any payment by an Issuing Lender under any Letter of Credit
denominated in an Alternative L/C Currency and (iii) such additional dates as
the Administrative Agent or an Issuing Lender shall determine or the Required
Lenders shall require.
"Revolving Credit Commitment Percentage" means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender's Revolving Credit Commitment.  If the Revolving Credit
Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.  The initial Revolving
Credit Commitment Percentage of each Revolving Credit Lender is set forth
opposite the name of such Lender on Schedule 1.1(c).
"Revolving Credit Exposure" means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender's participation in L/C Obligations
and Swingline Loans at such time.
"Revolving Credit Facility" means the revolving credit facility established
pursuant to Article II (including any increase established pursuant to Section
5.13).
"Revolving Credit Lenders" means, collectively, all of the Lenders with a
Revolving Credit Commitment.
"Revolving Credit Loan" means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
"Revolving Credit Maturity Date" means the earliest to occur of (a) September
29, 2022, (b) the date of termination of the entire Revolving Credit Commitment
by the Borrower pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a); provided that, if the
Convertible Senior Notes remain outstanding in an aggregate principal amount in
excess of $25,000,000 on October 16, 2020 (the "Springing Maturity Date"), then
the date set forth in clause (a) above shall be the Springing Maturity Date;
provided further that no Springing Maturity Date shall be deemed to occur if (x)
on the Springing Maturity Date,  the Consolidated Net Leverage Ratio (after
giving effect to any redemption, purchase, prepayment or conversion of all or
part of the Convertible Senior Notes and incurrence of Indebtedness in
connection therewith) is less than 2.00 to 1.00 or (y) on the Springing Maturity
Date and at all times following the Springing Maturity Date until the
Convertible Senior Notes are converted, redeemed, repurchased or refinanced such
that not more than $25,000,000 in an aggregate principal amount thereof remains
outstanding, the Borrower maintains a combination of Liquidity and/or
availability under the Revolving Credit Commitment (which availability to be
included solely to the extent that the Borrower would be in compliance on a pro
forma basis at such time with the financial covenant contained in
Section 9.11(b) after giving effect to the drawing of Revolving Credit Loans
under such available Revolving Credit Commitment) of not less than 125% of the
amount required to settle all of the outstanding Convertible Senior Notes in
cash (including all accrued and unpaid interest, premiums and make-whole
amounts). If the Borrower has elected to avoid the Springing Maturity Date by
complying with the requirements set forth in clause (y) above and at any time
thereafter fails to satisfy such requirements, the Revolving Credit Maturity
Date shall automatically occur on the date of such failure.
"Revolving Credit Note" means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.
"Revolving Credit Outstandings" means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the Dollar Equivalent amount of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans and Swingline
Loans, as the case may be, occurring on such date; plus (b) with respect to any
L/C Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount thereof on such date after giving effect to any Extensions of
Credit occurring on such date and any other changes in the aggregate amount of
the L/C Obligations as of such date, including as a result of any reimbursements
of outstanding unpaid drawings under any Letters of Credit or any reductions in
the maximum amount available for drawing under Letters of Credit taking effect
on such date.
"S&P" means Standard & Poor's Rating Service, a division of S&P Global Inc. and
any successor thereto.
"Same Day Funds" means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency or an Alternative L/C Currency, same day or
other funds as may be determined by the Administrative Agent or an Issuing
Lender, as applicable, to be customary in the place of disbursement or payment
for the settlement of international banking transactions in the relevant
Alternative Currency or Alternative L/C Currency.
"Sanctioned Country" means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, as of the Closing
Date, Cuba, Iran, North Korea, Sudan, Syria and Crimea).
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC's Specially Designated Nationals and Blocked Persons
List and OFAC's Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, any European member state,
Her Majesty's Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country, except to the extent
licensed or otherwise approved and not prohibited by the applicable authority
imposing such Sanctions, or (c) any Person owned or Controlled by any such
Person or Persons described in clauses (a) and (b), including a Person that is
deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Peron(s).
"Sanctions" means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
any European member state, Her Majesty's Treasury, or other relevant sanctions
authority with jurisdiction over any Lender, the Borrower or any of its
Subsidiaries.
"SEC" means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
"Secured Cash Management Agreement" means any Cash Management Agreement between
or among the Borrower or any of its Subsidiaries and any Cash Management Bank.
"Secured Hedge Agreement" means any Hedge Agreement between or among the
Borrower or any of its Subsidiaries and any Hedge Bank, including, without
limitation, the Hedge Agreements set forth on Schedule 1.1(b) (it being
acknowledged that this Agreement shall constitute the Loan Agreement referenced
therein).
"Secured Obligations" means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement;
provided that the "Secured Obligations" of a Credit Party shall exclude any
Excluded Swap Obligations with respect to such Credit Party.
"Secured Parties" means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.
"Securities Act" means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).
"Securities Account Control Agreement" shall mean an agreement substantially in
form and substance reasonably satisfactory to the Administrative Agent
establishing the Administrative Agent's "control" (as such term is defined in
Section 9-104 of the UCC) with respect to, or otherwise perfecting (in any
comparable manner as required under the laws of any applicable non-U.S.
jurisdiction) the Administrative Agent's Lien on, any securities account.
"Social Security Act" means the Social Security Act of 1965.
"Solvent" and "Solvency" mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
"Special Notice Currency" means at any time an Alternative Currency or
Alternative L/C Currency, other than the currency of a country that is a member
of the Organization for Economic Cooperation and Development at such time
located in North America or Europe.
"Specified Candidate Program" means each of the drug candidate programs
identified on Schedule 1.1(d).
"Specified Disposition" means any Disposition having gross sales proceeds in
excess of the Threshold Amount.
"Spot Rate" for a currency means the rate determined by the Administrative Agent
or an Issuing Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent or an Issuing Lender, as the case may be, may obtain such
spot rate from another financial institution designated by the Administrative
Agent or such Issuing Lender if the Person acting in such capacity does not have
as of the date of determination a spot buying rate for any such currency;
provided further that an Issuing Lender may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in an Alternative L/C Currency.
"Sterling" or "£" means the lawful currency of the United Kingdom.
"Subject Indebtedness" has the meaning assigned thereto in Section 9.14.
"Subordinated Indebtedness" means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is contractually
subordinated in right and time of payment to the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent.
 "Subsidiary" means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).  Unless otherwise qualified,
references to "Subsidiary" or "Subsidiaries" herein shall refer to those of the
Borrower.
"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of Section 1a(47) of the Commodity Exchange Act.
"Swap Termination Value" means, in respect of any one or more Secured Hedge
Agreement, after taking into account the effect of any legally enforceable
netting agreement relating to such Secured Hedge Agreements, (a) for any date on
or after the date such Secured Hedge Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Secured Hedge
Agreements, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Secured Hedge
Agreements (which may include a Lender or any Affiliate of a Lender).
"Swingline Commitment" means the lesser of (a) $15,000,000 and (b) the Revolving
Credit Commitment.
"Swingline Facility" means the swingline facility established pursuant to
Section 2.2.
"Swingline Lender" means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
"Swingline Loan" means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
"Swingline Note" means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
"Swingline Participation Amount" has the meaning assigned thereto in Section
2.2(b)(iii).
"Synthetic Debt" means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
"Indebtedness" or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
"Synthetic Lease Obligation" means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
"TARGET Day" means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
"Threshold Amount" means $25,000,000.
"Total Credit Exposure" means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Incremental Term Loans of
such Lender at such time.
"Transactions" means, collectively, (a) the repayment in full of all
Indebtedness outstanding under the Existing Credit Agreement, (b) the initial
Extensions of Credit and (c) the payment of the fees and expenses incurred in
connection with the foregoing.
"UCC" means the Uniform Commercial Code as in effect in the State of New York.
"UCP" means the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance.
"Uninsured Liabilities" shall mean any losses, damages, costs, expenses and/or,
liabilities (including any losses, damages, costs, expenses or liabilities
resulting from property damage or casualty, general liability, workers'
compensation claims and business interruption) incurred by the Borrower or any
Subsidiary which are not covered by insurance, but with respect to which
insurance coverage is commercially available in the ordinary course of business
to Persons engaged in the same or similar business as the Borrower and its
Subsidiaries.
"United States" means the United States of America.
"Unrestricted Cash and Cash Equivalents" means, as of any date of determination,
the sum of (a) 100% of all cash and Cash Equivalents held by the Borrower and
its Subsidiaries in deposit accounts or securities accounts located within the
United States and (b) 80% of  all cash and Cash Equivalents held by the Borrower
and its Subsidiaries in deposit accounts or securities accounts located outside
of the United States, in each case that are unrestricted and not subject to any
Lien (other than a Lien in favor of the Administrative Agent or a Lien permitted
under Section 9.1(l)).
"U.S. Person" means any Person that is a "United States person" as defined in
Section 7701(a)(30) of the Code.
"U.S. Tax Compliance Certificate" has the meaning assigned thereto in Section
5.11(g).
"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.
"Wholly-Owned" means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors' qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).
"Withholding Agent" means the Borrower and the Administrative Agent.
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.2 Other Definitions and Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words "include", "includes" and "including" shall be
deemed to be followed by the phrase "without limitation", (d) the word "will"
shall be construed to have the same meaning and effect as the word "shall", (e)
any reference herein to any Person shall be construed to include such Person's
successors and assigns, (f) the words "herein", "hereof" and "hereunder", and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term "documents" includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form and (j) in the computation of
periods of time from a specified date to a later specified date, the word "from"
means "from and including;" the words "to" and "until" each mean "to but
excluding;" and the word "through" means "to and including".
SECTION 1.3 Accounting Terms.
(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 8.1(a), except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
(b) If at any time any change in GAAP (including the adoption of IFRS) would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP; provided, further that any obligations of a Person under a
lease (whether existing on the Closing Date or entered into thereafter) that is
not (or would not be) required to be classified and accounted for as a
Capitalized Lease under GAAP as in effect on the Closing Date shall not be
treated as a Capitalized Lease solely as a result of changes in the application
of GAAP that become effective after the Closing Date (including, without
limitation, any such changes described in the Accounting Standards Update to
Leases (Topic 842) issued in February 2016 by the Financial Accounting Standards
Board).
(c) Consolidation of Variable Interest Entities.  All references herein to
Consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
(d) Leverage Ratio Increase.  Any provision of this Agreement that requires
compliance on a pro forma basis with the Consolidated Net Leverage Ratio set
forth in Section 9.11, including in connection with a Limited Condition
Acquisition pursuant to Section 1.14, shall be deemed to include any Leverage
Ratio Increase then in effect pursuant to Section 9.11(b).
SECTION 1.4 UCC Terms.  Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions.  Subject to the foregoing, the
term "UCC" refers, as of any date of determination, to the UCC then in effect.
SECTION 1.5 Rounding.  Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).
SECTION 1.6 References to Agreement and Laws.  Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, Anti-Corruption Laws, Anti-Money Laundering Laws, the Bankruptcy
Code, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT
Act, the Securities Act, the UCC, the Investment Company Act, the Trading with
the Enemy Act of the United States or any of the foreign assets control
regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.
SECTION 1.7 Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.8 Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).
SECTION 1.9 Guarantees/Earn Outs.  Unless otherwise specified, (a) the amount of
any Guarantee shall be the lesser of the amount of the obligations guaranteed
and still outstanding and the maximum amount for which the guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee
and (b) the amount of any earn-out or similar obligation shall be the amount of
such obligation as reflected on the balance sheet of such Person in accordance
with GAAP.
SECTION 1.10 Covenant Compliance Generally.  For purposes of determining
compliance under Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Net Income in the most recent annual financial
statements of the Borrower and its Subsidiaries delivered pursuant to Section
8.1(a).  Notwithstanding the foregoing, for purposes of determining compliance
with Sections 9.1, 9.2 and 9.3, with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no breach of any basket contained
in such Sections shall be deemed to have occurred solely as a result of changes
in rates of exchange occurring after the time such Indebtedness or Investment is
incurred; provided that for the avoidance of doubt, the foregoing provisions of
this Section 1.10 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred at any
time under such Sections.
SECTION 1.11 Exchange Rates; Currency Equivalents.
(a) The Administrative Agent or the applicable Issuing Lender shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Extensions of Credit and Revolving Credit Outstandings and
Revolving Credit Exposure denominated in Alternative Currencies.  Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Credit Parties hereunder or calculating financial covenants
hereunder or except as otherwise provided herein (including, without limitation,
Section 1.10), the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable Issuing Lender.
(b) Wherever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum, a required maximum or multiple amount, is expressed in Dollars, but
such Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency or an Alternative L/C Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable Issuing Lender, as
applicable.
SECTION 1.12 Change of Currency.
(a) The obligation of the Borrower to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation).  If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
borrowing, at the end of the then current Interest Period.
(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
SECTION 1.13 Additional Alternative Currencies.
(a) The Borrower may from time to time request that (i) Eurocurrency Rate Loans
be made in a currency other than those specifically listed in the definition of
"Alternative Currency" and/or (ii) Letters of Credit be issued in a currency
other than those specifically listed in the definition of "Alternative L/C
Currency"; provided that such requested currency is (A) a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars (B) dealt with in the London interbank deposit market and (C) for
which no central bank or other governmental authorization in the country of
issue of such currency is required to give authorization for the use of such
currency by any Lender for making Loans unless such authorization has been
obtained and remains in full force and effect.  In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent and the Lenders; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the
applicable Issuing Lender or Issuing Lenders.
(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., (i) with respect to a request for an additional Alternative
Currency, 20 Business Days prior to the date of the desired Extension of Credit
(or such other time or date as may be agreed by the Administrative Agent in its
sole discretion) or (ii) with respect to a request for an additional Alternative
L/C Currency, 5 Business Days prior to the date of the desired Letter of Credit
(or such other time or date as may be agreed by the applicable Issuing Lender,
in its sole discretion).  In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the Issuing Lender
thereof.  Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) shall notify the Administrative Agent, not later than
11:00 a.m., ten Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Loans in such
requested currency.  The applicable Issuing Lender (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., three Business Days after receipt of such request whether
it consents, in its sole discretion, to the issuance of Letters of Credit in
such requested currency.
(c) Any failure by a Lender or the applicable Issuing Lender, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the applicable
Issuing Lender, as the case may be, to permit Eurocurrency Rate Loans to be made
or Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Lenders consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any borrowings of Eurocurrency
Rate Loans; and if the Administrative Agent and the applicable Issuing Lender
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative L/C Currency hereunder
for purposes of any Letter of Credit issuances by such Issuing Lender.  If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.13, the Administrative Agent shall
promptly so notify the Borrower.  Any specified currency of an Existing Letter
of Credit that is neither Dollars nor one of the Alternative L/C Currencies
specifically listed in the definition of "Alternative L/C Currency" shall be
deemed an Alternative L/C Currency with respect to such Existing Letter of
Credit only.
SECTION 1.14 Limited Condition Acquisitions.  In the event that the Borrower
notifies the Administrative Agent in writing that any proposed Acquisition is a
Limited Condition Acquisition and that the Borrower wishes to test the
conditions to such Acquisition and the incurrence and availability of the
Indebtedness (other than a Revolving Credit Loan, Swingline Loan or Letter of
Credit) that is to be used to finance such Acquisition in accordance with this
Section, then the following provisions shall apply notwithstanding anything to
the contrary in this Agreement or any other Loan Documents:
(a) any condition to such Acquisition or the incurrence or availability of such
Indebtedness that requires that no Default or Event of Default shall have
occurred and be continuing at the time of such Acquisition or the incurrence or
initial availability of such Indebtedness, shall be satisfied if (i) no Default
or Event of Default shall have occurred and be continuing at the time of the
execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Acquisition and (ii) no Event of Default
under any of Sections 10.1(a) or 10.1(f) shall have occurred and be continuing
both before and after giving effect to such Acquisition and any Indebtedness
incurred in connection therewith (including such additional Indebtedness);
(b) any condition to such Acquisition or the incurrence and availability of such
Indebtedness that the representations and warranties in this Agreement and the
other Loan Documents shall be true and correct at the time of such Acquisition
or the incurrence or initial availability of such Indebtedness shall be subject
to customary "SunGard" or other customary applicable "certain funds"
conditionality provisions (including, without limitation, a condition that the
representations and warranties under the relevant agreements relating to such
Limited Condition Acquisition as are material to the lenders providing such
Indebtedness shall be true and correct, but only to the extent that the Borrower
or its applicable Subsidiary has the right to terminate its obligations under
such agreement as a result of a breach of such representations and warranties or
the failure of those representations and warranties to be true and correct) as
determined, with respect to any Incremental Term Loan to finance such Limited
Condition Acquisition, by the Lenders providing any Incremental Term Loan, so
long, in each case, as all representations and warranties in this Agreement and
the other Loan Documents are true and correct at the time of execution of the
definitive purchase agreement, merger agreement or other acquisition agreement
governing such Acquisition;
(c) any financial ratio test or condition, may upon the written election of the
Borrower delivered to the Administrative Agent prior to the execution of the
definitive agreement for such Acquisition, be tested either (i) upon the
execution of the definitive agreement with respect to such Limited Condition
Acquisition or (ii) upon the consummation of the Limited Condition Acquisition
and related incurrence of Indebtedness, in each case, after giving effect to the
relevant Limited Condition Acquisition and related incurrence of Indebtedness,
on a pro forma basis; provided that the failure to deliver a notice under this
Section 1.14(c) prior to the date of execution of the definitive agreement for
such Limited Condition Acquisition shall be deemed an election to test the
applicable financial ratio under subclause (ii) of this Section 1.14(c); and
(d) if the Borrower has made an election with respect to any Limited Condition
Acquisition to test a financial ratio test or condition at the time specified in
clause (c)(i) of this Section, then, except as provided in the next sentence, in
connection with any subsequent calculation of any ratio or basket on or
following the relevant date of execution of the definitive agreement with
respect to such Limited Condition Acquisition and prior to the earlier of
(i) the date on which such Limited Condition Acquisition is consummated or
(ii) the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be required to be
satisfied (x) on a pro forma basis assuming such Limited Condition Acquisition
and other transactions in connection therewith (including the incurrence or
assumption of Indebtedness) have been consummated and (y) assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
the incurrence or assumption of Indebtedness) have not been consummated. 
Notwithstanding the foregoing, any calculation of a ratio in connection with
determining the Applicable Margin and determining whether or not the Borrower is
in compliance with the requirements of Section 9.11 shall, in each case be
calculated assuming such Limited Condition Acquisition and other transactions in
connection therewith (including the incurrence or assumption of Indebtedness)
have not been consummated.
The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Acquisitions such that each of the possible scenarios
is separately tested.
ARTICLE II


REVOLVING CREDIT FACILITY
SECTION 2.1 Revolving Credit Loans.  Subject to the terms and conditions of this
Agreement, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrower in Dollars or one or more Alternative Currencies
from time to time from the Closing Date to, but not including, the Revolving
Credit Maturity Date as requested by the Borrower in accordance with the terms
of Section 2.3; provided, that (a) the Revolving Credit Outstandings shall not
exceed the Revolving Credit Commitment, (b) the Revolving Credit Exposure of any
Revolving Credit Lender shall not at any time exceed such Revolving Credit
Lender's Revolving Credit Commitment and (c) the aggregate principal amount of
all outstanding Revolving Credit Loans denominated in Alternative Currencies and
Letters of Credit denominated in Alternative L/C Currencies shall not exceed the
Alternative Currency Sublimit.  Each Revolving Credit Loan by a Revolving Credit
Lender shall be in a principal amount equal to such Revolving Credit Lender's
Revolving Credit Commitment Percentage of the aggregate principal amount of
Revolving Credit Loans requested on such occasion.  Subject to the terms and
conditions hereof, the Borrower may borrow, repay and reborrow Revolving Credit
Loans hereunder until the Revolving Credit Maturity Date
SECTION 2.2 Swingline Loans.
(a) Availability.  Subject to the terms and conditions of this Agreement,
including, without limitation, Section 6.2 of this Agreement, , the Swingline
Lender may, in its sole discretion, make Swingline Loans in Dollars to the
Borrower from time to time from the Closing Date to, but not including, the
Revolving Credit Maturity Date; provided, that (i) after giving effect to any
amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment and (ii) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested) shall
not exceed the Swingline Commitment.
(b) Refunding.
(i)
The Swingline Lender, at any time and from time to time in its sole and absolute
discretion may, on behalf of the Borrower (which hereby irrevocably directs the
Swingline Lender to act on its behalf), by written notice given no later than
11:00 a.m. on any Business Day request each Revolving Credit Lender to make, and
each Revolving Credit Lender hereby agrees to make, a Revolving Credit Loan as a
Base Rate Loan in an amount equal to such Revolving Credit Lender's Revolving
Credit Commitment Percentage of the aggregate amount of the Swingline Loans
outstanding on the date of such notice, to repay the Swingline Lender.  Each
Revolving Credit Lender shall make the amount of such Revolving Credit Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent's Office not later than 1:00 p.m. on the day specified in
such notice.  The proceeds of such Revolving Credit Loans shall be immediately
made available by the Administrative Agent to the Swingline Lender for
application by the Swingline Lender to the repayment of the Swingline Loans.  No
Revolving Credit Lender's obligation to fund its respective Revolving Credit
Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender's failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender's
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(ii)
The Borrower shall pay to the Swingline Lender on demand in immediately
available funds the amount of such Swingline Loans to the extent amounts
received from the Revolving Credit Lenders are not sufficient to repay in full
the outstanding Swingline Loans requested or required to be refunded.  In
addition, the Borrower irrevocably authorizes the Administrative Agent to charge
any account maintained by the Borrower with the Swingline Lender (up to the
amount available therein) in order to immediately pay the Swingline Lender the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded.  If any portion of any such amount
paid to the Swingline Lender shall be recovered by or on behalf of the Borrower
from the Swingline Lender in bankruptcy or otherwise, the loss of the amount so
recovered shall be ratably shared among all the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages.

(iii)
If for any reason any Swingline Loan cannot be refinanced with a Revolving
Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit Lender shall,
on the date such Revolving Credit Loan was to have been made pursuant to the
notice referred to in Section 2.2(b)(i), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the "Swingline Participation Amount") equal to such
Revolving Lender's Revolving Credit Commitment Percentage of the aggregate
principal amount of Swingline Loans then outstanding.  Each Revolving Credit
Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its Swingline Participation Amount.  Whenever, at
any time after the Swingline Lender has received from any Revolving Credit
Lender such Revolving Credit Lender's Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Credit Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender's participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Revolving Credit Lender's pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided that in the event that such payment received
by the Swingline Lender is required to be returned, such Revolving Credit Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.

(iv)
Each Revolving Credit Lender's obligation to make the Revolving Credit Loans
referred to in Section  2.2(b)(i) and to purchase participating interests
pursuant to Section 2.2(b)(iii) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article VI, (C) any adverse change in the condition (financial or otherwise)
of the Borrower, (D) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or (E)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.

(v)
If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Revolving Credit Lender pursuant to the foregoing provisions of this
Section 2.2(b) by the time specified in Section 2.2(b)(i), the Swingline Lender
shall be entitled to recover from such Revolving Credit Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Federal  Funds Rate, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing.  If such Revolving Credit Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Credit
Lender's Revolving Credit Loan or Swingline Participation Amount, as the case
may be.  A certificate of the Swingline Lender submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(c) Defaulting Lenders.  Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
(a) Requests for Borrowing.  The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
"Notice of Borrowing") not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan, (ii) at least three (3) Business
Days before each Eurocurrency Rate Loan denominated in Dollars and (iii) at
least four (4) Business Days (or five (5) Business Days in the case of a Special
Notice Currency) before each Eurocurrency Rate Loan denominated in an
Alternative Currency, of its intention to borrow, specifying (A) the date of
such borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be, (x) with respect to Base Rate Loans (other than Swingline Loans)
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof, (y) with respect to Eurocurrency Rate Loans in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (z) with respect to Swingline Loans in an aggregate principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof, (C) whether such
Loan denominated in Dollars is to be a Revolving Credit Loan or Swingline Loan,
(D) in the case of a Revolving Credit Loan whether such Revolving Credit Loan is
to be a Eurocurrency Rate Loan or Base Rate Loan, (E) in the case of a
Eurocurrency Rate Loan, the duration of the Interest Period applicable thereto
and (F) in the case of a Eurocurrency Rate Loan, the applicable currency in
which such Revolving Credit Loan is to be denominated.  If the Borrower fails to
specify a type of Revolving Credit Loan in a Notice of Borrowing, then the
applicable Revolving Credit Loans shall be made as Base Rate Loans.  If the
Borrower fails to specify a currency in a Notice of Borrowing requesting a
Eurocurrency Rate Loan, then the Eurocurrency Rate Loan so requested shall be
made in Dollars.  A Notice of Borrowing received after 11:00 a.m. shall be
deemed received on the next Business Day.  The Administrative Agent shall
promptly notify the Revolving Credit Lenders of each Notice of Borrowing.
(b) Disbursement of Revolving Credit and Swingline Loans.  Not later than 1:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any Loan
denominated in an Alternative Currency, in each case on the proposed borrowing
date, (i) each Revolving Credit Lender will make available to the Administrative
Agent, for the account of the Borrower, in Same Day Funds at the Administrative
Agent's Office for the applicable currency, such Revolving Credit Lender's
Revolving Credit Commitment Percentage of the Revolving Credit Loans to be made
on such borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Borrower, in Same Day Funds at the
Administrative Agent's Office, the Swingline Loans to be made on such borrowing
date.  The Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of each borrowing requested pursuant to this Section in
Same Day Funds by crediting or wiring such proceeds to the deposit account of
the Borrower identified in the most recent notice substantially in the form
attached as Exhibit C (a "Notice of Account Designation") delivered by the
Borrower to the Administrative Agent or as may be otherwise agreed upon by the
Borrower and the Administrative Agent from time to time.  Subject to Section 5.7
hereof, the Administrative Agent shall not be obligated to disburse the portion
of the proceeds of any Revolving Credit Loan requested pursuant to this Section
to the extent that any Revolving Credit Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such Loan. 
Revolving Credit Loans to be made for the purpose of refunding Swingline Loans
shall be made by the Revolving Credit Lenders as provided in Section 2.2(b).
SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.
(a) Repayment on Termination Date.  The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans made to the
Borrower in full on the Revolving Credit Maturity Date, and (ii) all Swingline
Loans made to the Borrower in accordance with Section 2.2(b) (but, in any event,
no later than the earlier to occur of (x) the date that is seven (7) days after
such Loan is made and (y) Revolving Credit Maturity Date), together, in each
case, with all accrued but unpaid interest thereon.
(b) Mandatory Prepayments.
(i) If at any time the Revolving Credit Outstandings exceed the Revolving Credit
Commitment, the Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Revolving Credit Lenders, Extensions of Credit in an amount equal to such
excess with each such repayment applied first, to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, with respect to any Letters of Credit then
outstanding, a payment of Cash Collateral into a Cash Collateral account opened
by the Administrative Agent, for the benefit of the Revolving Credit Lenders, in
an amount equal to such excess (such Cash Collateral to be applied in accordance
with Section 10.2(b)).
(ii) If at any time the Administrative Agent notifies the Borrower that
aggregate principal amount of Revolving Credit Outstandings denominated in
Alternative Currencies exceeds an amount equal to the Minimum Collateral Amount
of the Alternative Currency Sublimit then in effect, the Borrower agrees to
repay within two (2) Business Days after receipt of such notice, by payment to
the Administrative Agent for the account of the Lenders, Revolving Credit Loans
denominated in Alternative Currencies in an aggregate amount thereof sufficient
to reduce such outstanding amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect.
(c) Optional Prepayments.  The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, without
premium or penalty, with irrevocable prior written notice from the Borrower to
the Administrative Agent substantially in the form attached as Exhibit D (a
"Notice of Prepayment") given not later than 11:00 a.m. (i) on the same Business
Day as each Base Rate Loan and each Swingline Loan, (ii) at least three (3)
Business Days before each Eurocurrency Rate Loan denominated in Dollars and
(iii) at least four (4) Business Days (or five (5) Business Days, in the case of
prepayment of Revolving Credit Loans denominated in Special Notice Currencies)
before each Eurocurrency Rate Loan denominated in an Alternative Currency,
specifying the date and amount of prepayment and whether the prepayment is of
Eurocurrency Rate Loans, Base Rate Loans, Swingline Loans or a combination
thereof, and, if of a combination thereof, the amount allocable to each.  Upon
receipt of such notice, the Administrative Agent shall promptly notify each
Revolving Credit Lender.  If any such notice is given, the amount specified in
such notice shall be due and payable on the date set forth in such notice. 
Partial prepayments shall be in an aggregate amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof with respect to Base Rate Loans (other
than Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to Eurocurrency Rate Loans denominated in Dollars,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof with respect to
Eurocurrency Rate Loans denominated in Alternative Currencies and $500,000 or a
whole multiple of $100,000 in excess thereof with respect to Swingline Loans.  A
Notice of Prepayment received after 11:00 a.m. shall be deemed received on the
next Business Day.  Each such repayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.  Notwithstanding the
foregoing, any Notice of a Prepayment delivered in connection with any
refinancing of all of the Credit Facility with the proceeds of such refinancing
or of any incurrence of Indebtedness or the occurrence of some other
identifiable event or condition, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence or occurrence
of such other identifiable event or condition and may be revoked by the Borrower
in the event such contingency is not met (provided that the failure of such
contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 5.9).
(d) Limitation on Prepayment of Eurocurrency Rate Loans.  The Borrower may not
prepay any Eurocurrency Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.
(e) Hedge Agreements.  No repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrower's obligations under any Hedge Agreement
entered into with respect to the Loans.
SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.
(a) Voluntary Reduction.  The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior irrevocable written
notice from the Borrower to the Administrative Agent, to permanently reduce,
without premium or penalty, (i) the entire Revolving Credit Commitment at any
time or (ii) portions of the Revolving Credit Commitment, from time to time, in
an aggregate principal amount not less than $3,000,000 or any whole multiple of
$1,000,000 in excess thereof.  Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage.  All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination. 
Notwithstanding the foregoing, any notice to reduce the Revolving Credit
Commitment delivered in connection with any refinancing of all of the Credit
Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness or the occurrence of some other identifiable event or condition,
may be, if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence or occurrence of such identifiable event or condition
and may be revoked by the Borrower in the event such contingency is not met
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9).
(b) Corresponding Payment.  Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess.  Such Cash
Collateral shall be applied in accordance with Section 10.2(b).  Any reduction
of the Revolving Credit Commitment to zero shall be accompanied by payment of
all outstanding Revolving Credit Loans and Swingline Loans (and furnishing of
Cash Collateral reasonably satisfactory to the Administrative Agent for all L/C
Obligations or other arrangements satisfactory to the respective Issuing
Lenders) and shall result in the termination of the Revolving Credit Commitment,
the Swingline Commitment, the Alternative Currency Sublimit and the Revolving
Credit Facility.  If the reduction of the Revolving Credit Commitment requires
the repayment of any Eurocurrency Rate Loan, such repayment shall be accompanied
by any amount required to be paid pursuant to Section 5.9 hereof.
SECTION 2.6 Termination of Revolving Credit Facility.  The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.
ARTICLE III


LETTER OF CREDIT FACILITY
SECTION 3.1 L/C Facility.
(a) Availability.  Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the Revolving Credit Lenders set forth
in Section 3.4(a), agrees to issue standby Letters of Credit in Dollars or one
or more Alternative L/C Currencies in an aggregate amount not to exceed its L/C
Commitment for the account of the Borrower or, subject to Section 3.10, any
Subsidiary thereof.  Letters of Credit may be issued on any Business Day from
the Closing Date to, but not including the thirtieth (30th) Business Day prior
to the Revolving Credit Maturity Date in such form as may be approved from time
to time by the applicable Issuing Lender; provided, that no Issuing Lender shall
issue any Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations would exceed the L/C Sublimit, (b) the Revolving Credit Outstandings
would exceed the Revolving Credit Commitment or (c) the aggregate principal
amount of all outstanding Revolving Credit Loans denominated in Alternative
Currencies and Letters of Credit denominated in Alternative L/C Currencies would
exceed the Alternative Currency Sublimit.
(b) Terms of Letters of Credit.  Each Letter of Credit shall (i) be denominated
in Dollars or one or more Alternative Currencies, (ii) expire on a date no more
than twelve (12) months after the date of issuance or last renewal of such
Letter of Credit (subject to automatic renewal for additional one (1) year
periods (but not to a date later than the date set forth below) pursuant to the
terms of the Letter of Credit Application or other documentation acceptable to
the applicable Issuing Lender), which date shall be no later than the fifth
(5th) Business Day prior to the Revolving Credit Maturity Date and (iii) be
subject to the ISP98 or the UCP as set forth in the Letter of Credit Application
and, as to matters not addressed thereby, the laws of the State of New York.  No
Issuing Lender shall at any time be obligated to issue any Letter of Credit
hereunder if (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit, or any Applicable Law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to letters of credit generally or
such Letter of Credit in particular any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated) not in
effect on the Closing Date, or any unreimbursed loss, cost or expense that was
not applicable, in effect as of the Closing Date or known to such Issuing Lender
and that such Issuing Lender in good faith deems material to it, (B) the
conditions set forth in Section 6.2 are not satisfied, (C) the issuance of such
Letter of Credit would violate one or more policies of such Issuing Lender
applicable to letters of credit generally or (D) the beneficiary of such Letter
of Credit is a Sanctioned Person.  References herein to "issue" and derivations
thereof with respect to Letters of Credit shall also include extensions or
modifications of any outstanding Letters of Credit, unless the context otherwise
requires. As of the Closing Date, each of the Existing Letters of Credit shall
constitute, for all purposes of this Agreement and the other Loan Documents, a
Letter of Credit issued and outstanding hereunder.
(c) Defaulting Lenders.  Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
SECTION 3.2 Procedure for Issuance of Letters of Credit.  The Borrower may from
time to time request that any Issuing Lender issue, amend or renew a Letter of
Credit by delivering to such Issuing Lender at its applicable office a Letter of
Credit Application therefor, completed to the satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may request (which information shall include the
applicable currency in which such Letter of Credit shall be denominated).  Upon
receipt of any Letter of Credit Application, the applicable Issuing Lender shall
process such Letter of Credit Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.1 and
Article VI, promptly issue, amend or renew the Letter of Credit requested
thereby (but in no event shall such Issuing Lender be required to issue, amend
or renew any Letter of Credit earlier than three (3) Business Days (or earlier
than four (4) Business Days, or five (5) Business Days, in the case of any
Letter of Credit denominated in a Special Notice Currency, in the case of any
Letter of Credit denominated in an Alternative Currency) after its receipt of
the Letter of Credit Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed by such Issuing Lender and the Borrower.  The applicable Issuing
Lender shall promptly furnish to the Borrower and the Administrative Agent a
copy of such Letter of Credit and the Administrative Agent shall promptly notify
each Revolving Credit Lender of the issuance and upon request by any Revolving
Credit Lender, furnish to such Revolving Credit Lender a copy of such Letter of
Credit and the amount of such Revolving Credit Lender's participation therein.
SECTION 3.3 Commissions and Other Charges.
(a) Letter of Credit Commissions.  Subject to Section 5.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such Letter of Credit times the
Applicable Margin with respect to Revolving Credit Loans that are Eurocurrency
Rate Loans (determined on a per annum basis).  Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent.  The Administrative Agent shall, promptly following its receipt thereof,
distribute to the applicable Issuing Lender and the L/C Participants all
commissions received pursuant to this Section 3.3 in accordance with their
respective Revolving Credit Commitment Percentages.
(b) Issuance Fee.  In addition to the foregoing commission, the Borrower shall
pay directly to the applicable Issuing Lender, for its own account, an issuance
fee with respect to each Letter of Credit issued by such Issuing Lender in an
amount equal to 0.125% per annum on the daily maximum available amount available
to be drawn under such Letter of Credit issued by such Issuing Lender.  Such
issuance fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Credit Maturity Date and
thereafter on demand of the applicable Issuing Lender.  For the avoidance of
doubt, such issuance fee shall be applicable to and paid upon each of the
Existing Letters of Credit.
(c) Other Fees, Costs, Charges and Expenses.  In addition to the foregoing fees
and commissions, the Borrower shall pay or reimburse each Issuing Lender in
Dollars for such normal and customary fees, costs, charges and expenses as are
incurred or charged by such Issuing Lender in issuing, effecting payment under,
amending or otherwise administering any Letter of Credit issued by it.
(d) The commissions, fees, charges, costs and expenses payable pursuant to this
Section 3.3 shall be payable in the applicable currency in which the applicable
Letter of Credit is denominated.


SECTION 3.4 L/C Participations.
(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant's own account and risk
an undivided interest equal to such L/C Participant's Revolving Credit
Commitment Percentage in each Issuing Lender's obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder.  Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender, in the applicable currency in
which such Letter of Credit is denominated, upon demand at such Issuing Lender's
address for notices specified herein an amount equal to such L/C Participant's
Revolving Credit Commitment Percentage of the amount of such draft, or any part
thereof, which is not so reimbursed.
(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
issued by it, such Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the amount and due
date of such required payment and such L/C Participant shall pay to the
Administrative Agent, in the applicable currency in which such Letter of Credit
is denominated, which, in turn shall pay such Issuing Lender, the amount
specified on the applicable due date.  If any such amount is paid to such
Issuing Lender after the date such payment is due, such L/C Participant shall
pay to such Issuing Lender, in the applicable currency in which such Letter of
Credit is denominated, on demand, in addition to such amount, the product of (i)
such amount, times (ii) the daily average Overnight Rate as determined by the
Administrative Agent during the period from and including the date such payment
is due to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360, plus
any administrative, processing or similar fees customarily charged by such
Issuing Lender in connection with the foregoing.  A certificate of such Issuing
Lender with respect to any amounts owing under this Section shall be conclusive
in the absence of manifest error.  With respect to payment to such Issuing
Lender of the unreimbursed amounts described in this Section, if the L/C
Participants receive notice that any such payment is due (A) prior to 1:00 p.m.
on any Business Day, such payment shall be due that Business Day, and (B) after
1:00 p.m. on any Business Day, such payment shall be due on the following
Business Day.
(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.
(d) Each L/C Participant's obligation to make the Revolving Credit Loans
referred to in Section 3.4(b) and to purchase participating interests pursuant
to Section 3.4(a) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Credit Lender or the Borrower may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article VI, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.
SECTION 3.5 Reimbursement Obligation of the Borrower.
(a) Reimbursement Obligation of the Borrower.
(i) In the event of any drawing under any Letter of Credit, the Borrower agrees
to reimburse (either with the proceeds of a Revolving Credit Loan as provided
for in this Section or with funds from other sources), in Same Day Funds, the
applicable Issuing Lender on each date on which such Issuing Lender notifies the
Borrower of the date and amount of a draft paid by it under any Letter of Credit
for the amount of (A) such draft so paid and (B) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment.
(ii) In the case of a Letter of Credit denominated in an Alternative Currency,
the Borrower shall reimburse such Issuing Lender in such Alternative Currency,
unless (A) such Issuing Lender (at its option) shall have specified in such
notice that it will require reimbursement in Dollars or (B) in the absence of
any such requirement for reimbursement in Dollars, the Borrower shall have
notified such Issuing Lender promptly following receipt of the notice of drawing
that the Borrower will reimburse such Issuing Lender in Dollars.  In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, such Issuing Lender shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof.  Not later than 11:00 a.m. on the date of
any payment by such Issuing Lender under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by such Issuing
Lender under a Letter of Credit to be reimbursed in an Alternative Currency, the
Borrower shall reimburse such Issuing Lender through the Administrative Agent in
an amount equal to the amount of such drawing and in the applicable currency.
(b) Reimbursement by the Lenders.  Unless the Borrower shall immediately notify
such Issuing Lender that the Borrower intends to reimburse such Issuing Lender
for such drawing from other sources or funds, the Borrower shall be deemed to
have timely given a Notice of Borrowing to the Administrative Agent requesting
that the Revolving Credit Lenders make a Revolving Credit Loan funded in Dollars
as a Base Rate Loan on the applicable repayment date in the Dollar Equivalent of
(i) such draft so paid and (ii) any amounts referred to in Section 3.3(c)
incurred by such Issuing Lender in connection with such payment (including,
without limitation, any and all costs, fees and other expenses incurred by the
Issuing Lender in effecting the payment of any Letter of Credit denominated in
an Alternative L/C Currency), and the Revolving Credit Lenders shall make a
Revolving Credit Loan funded in Dollars as a Base Rate Loan in such amount, the
proceeds of which shall be applied to reimburse such Issuing Lender for the
amount of the related drawing and such fees and expenses.  Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse such Issuing Lender for any
draft paid under a Letter of Credit issued by it is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.3(a) or
Article VI.  If the Borrower has elected to pay the amount of such drawing with
funds from other sources and shall fail to reimburse such Issuing Lender as
provided above, or if the amount of such drawing is not fully refunded through a
Base Rate Loan as provided above, the unreimbursed amount of such drawing shall
bear interest at the rate which would be payable on any outstanding Base Rate
Loans which were then overdue from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full.
(c) Exchange Indemnification and Increased Costs.  The Borrower shall, upon
demand from any Issuing Lender or L/C Participant, pay to such Issuing Lender or
L/C Participant, the amount of  (i) any loss or cost or increased cost incurred
by such Issuing Lender or L/C Participant, (ii) any reduction in any amount
payable to or in the effective return on the capital to such Issuing Lender or
L/C Participant, (iii) any currency exchange loss, in each case that such
Issuing Lender or L/C Participant sustains as a result of the Borrower's
repayment in Dollars of any Letter of Credit denominated in an Alternative L/C
Currency.  A certificate of such Issuing Lender setting forth in reasonable
detail the basis for determining such additional amount or amounts necessary to
compensate such Issuing Lender shall be conclusively presumed to be correct save
for manifest error.


SECTION 3.6 Obligations Absolute.  The Borrower's obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the applicable Issuing Lender or any beneficiary of a Letter
of Credit or any other Person.  The Borrower also agrees that the applicable
Issuing Lender and the L/C Participants shall not be responsible for, and the
Borrower's Reimbursement Obligation under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee or any adverse
change in the relevant exchange rates or in the availability of any applicable
currency to the Borrower or any applicable Subsidiary or in the relevant
currency markets generally.  No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit
issued by it, except for errors or omissions caused by such Issuing Lender's
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment.  The Borrower agrees that any
action taken or omitted by any Issuing Lender under or in connection with any
Letter of Credit issued by it or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender or any L/C
Participant to the Borrower.  The responsibility of any Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit issued to it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.
SECTION 3.7 Effect of Letter of Credit Application.  To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
SECTION 3.8 Resignation of Issuing Lenders.
(a) Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to the Borrower and
the Administrative Agent (or such shorter period of time as may be acceptable to
the Borrower and the Administrative Agent).
(b) Any resigning Issuing Lender shall retain all the rights, powers, privileges
and duties of an Issuing Lender hereunder with respect to all Letters of Credit
issued by it that are outstanding as of the effective date of its resignation as
an Issuing Lender and all L/C Obligations with respect thereto (including,
without limitation, the right to require the Lenders to take such actions as are
required under Section 3.4).  Without limiting the foregoing, upon the
resignation of a Lender as an Issuing Lender hereunder, the Borrower may, or at
the request of such resigned Issuing Lender the Borrower shall, use commercially
reasonable efforts to, arrange for one or more of the other Issuing Lenders to
issue Letters of Credit hereunder in substitution for the Letters of Credit, if
any, issued by such resigned Issuing Lender and outstanding at the time of such
resignation, or make other arrangements satisfactory to the resigned Issuing
Lender to effectively cause another Issuing Lender to assume the obligations of
the resigned Issuing Lender with respect to any such Letters of Credit.
SECTION 3.9 Reporting of Letter of Credit Information and L/C Commitment.  At
any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then (a) on the last Business Day of
each calendar month, (b) on each date that a Letter of Credit is amended,
terminated or otherwise expires, (c) on each date that a Letter of Credit is
issued or the expiry date of a Letter of Credit is extended, and (d) upon the
request of the Administrative Agent, each Issuing Lender (or, in the case of
clauses (b), (c) or (d) of this Section, the applicable Issuing Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any reimbursement, Cash Collateral, or termination in
respect of Letters of Credit issued by such Issuing Lender) with respect to each
Letter of Credit issued by such Issuing Lender that is outstanding hereunder. 
In addition, each Issuing Lender shall provide notice to the Administrative
Agent of its L/C Commitment, or any change thereto, promptly upon it becoming an
Issuing Lender or making any change to its L/C Commitment.  No failure on the
part of any Issuing Lender to provide such information pursuant to this Section
3.9 shall limit the obligations of the Borrower or any Lender hereunder with
respect to its reimbursement and participation obligations hereunder.
SECTION 3.10 Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit.  The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any of its Subsidiaries inures to the benefit of the
Borrower and that the Borrower's business derives substantial benefits from the
businesses of such Subsidiaries.
ARTICLE IV

[RESERVED]
ARTICLE V

GENERAL LOAN PROVISIONS
SECTION 5.1 Interest.
(a) Interest Rate Options.  Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans denominated in Dollars and,
if applicable, Incremental Term Loans, shall bear interest at (A) the Base Rate
plus the Applicable Margin or (B) the Eurocurrency Rate plus the Applicable
Margin; (ii) Revolving Credit Loans denominated in an Alternative Currency shall
bear interest at the Eurocurrency Rate plus the Applicable Margin (provided that
the Eurocurrency Rate shall not be available until three (3) Business Days after
the Closing Date in the case of Eurocurrency Rate Loans denominated in Dollars,
four (4) Business Days (or five (5) Business Days in the case of Special Notice
Currencies) after the Closing Date in the case of Eurocurrency Rate Loans
denominated in an Alternative Currency, in each case unless the Borrower has
delivered to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 5.9 of this Agreement) and (iii) any Swingline Loan shall
bear interest at the Base Rate plus the Applicable Margin.  The Borrower shall
select the rate of interest and Interest Period, if any, applicable to any
Revolving Credit Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 5.2.
(b) Default Rate.  If any amount of the Obligations payable by the Borrower is
not paid when due (subject to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to:  (i) in
the case of Eurocurrency Rate Loans, at a rate per annum of two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to
Eurocurrency Rate Loans until the end of the applicable Interest Period and
thereafter at a rate equal to two percent (2%) in excess of the rate (including
the Applicable Margin) then applicable to Base Rate Loans and (ii) in the case
of Base Rate Loans and other Obligations, at a rate per annum equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans or such other Obligations.  Such accrued and
unpaid interest shall be due and payable on demand of the Administrative Agent. 
Interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any Debtor Relief Law.
(c) Interest Payment and Computation.  Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing December 29, 2017; and interest on each Eurocurrency Rate Loan shall
be due and payable on the last day of each Interest Period applicable thereto,
and if such Interest Period extends over three (3) months, at the end of each
three (3) month interval during such Interest Period.  All computations of
interest for (i) Base Rate Loans when the Base Rate is determined by the Prime
Rate or (ii) Eurocurrency Rate Loans denominated in Sterling shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest provided hereunder shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year), or, in the case of interest in respect of Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice.  With respect to all
Non-LIBOR Currencies, the calculation of the applicable interest rate shall be
determined in accordance with market practice.
(d) Maximum Rate.  In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto.  In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent's option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations.  It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.
SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans.  Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof
into one or more Eurocurrency Rate Loans denominated in Dollars and (b) upon the
expiration of any Interest Period, (i) convert all or any part of its
outstanding Eurocurrency Rate Loans denominated in Dollars in a principal amount
equal to $3,000,000 or a whole multiple of $1,000,000 in excess thereof into
Base Rate Loans (other than Swingline Loans) or (ii) continue its outstanding
Eurocurrency Rate Loans denominated in any applicable currency as Eurocurrency
Rate Loans denominated in the same applicable currency.  Whenever the Borrower
desires to convert or continue Revolving Credit Loans as provided above, the
Borrower shall give the Administrative Agent irrevocable prior written notice in
the form attached as Exhibit E (a "Notice of Conversion/Continuation") not later
than (A) 11:00 a.m. three (3) Business Days in the case of Eurocurrency Rate
Loans denominated in Dollars or (B) four (4) Business Days (or five (5) Business
Days in the case of a Special Notice Currency) in the case of a Eurocurrency
Rate Loan denominated in Alternative Currencies before the day on which a
proposed conversion or continuation of such Loan is to be effective specifying
(1) the Revolving Credit Loans to be converted or continued, and, in the case of
any Eurocurrency Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (2) the effective date of such conversion or
continuation (which shall be a Business Day), (3) the principal amount of such
Revolving Credit Loans to be converted or continued, (4) the Interest Period to
be applicable to such converted or continued Eurocurrency Rate Loan and (5) the
currency in which such Revolving Credit Loan is denominated.  If the Borrower
fails to give a timely Notice of Conversion/Continuation prior to the end of the
Interest Period for any Eurocurrency Rate Loan denominated in Dollars, then the
applicable Eurocurrency Rate Loan shall be converted to a Base Rate Loan.  Any
such automatic conversion to a Base Rate Loan shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loan.  If the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any
Eurocurrency Rate Loan denominated in an Alternative Currency, such Revolving
Credit Loans shall be continued as a Eurocurrency Rate Loan in its original
currency with an Interest Period of one month.  If the Borrower requests a
conversion to, or continuation of, Eurocurrency Rate Loans, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.  Notwithstanding anything to the contrary herein, no Revolving Credit
Loan may be converted or continued as a Revolving Credit Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Revolving Credit Loan and reborrowed in the other currency.  Notwithstanding
anything to the contrary herein, a Swingline Loan may not be converted to a
Eurocurrency Rate Loan.  The Administrative Agent shall promptly notify the
affected Lenders of such Notice of Conversion/Continuation.
SECTION 5.3 Fees.
(a) Commitment Fee.  Commencing on the Closing Date, subject to Section
5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for the
account of the Revolving Credit Lenders, a non-refundable commitment fee (the
"Commitment Fee") in Dollars at a rate per annum equal to the Applicable Margin
on the average daily unused portion of the Revolving Credit Commitment of the
Revolving Credit Lenders (other than the Defaulting Lenders, if any); provided,
that the amount of outstanding Swingline Loans shall not be considered usage of
the Revolving Credit Commitment for the purpose of calculating the Commitment
Fee.  The Commitment Fee shall be payable in arrears on the last Business Day of
each calendar quarter during the term of this Agreement commencing December 29,
2017 and ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired and the Revolving
Credit Commitment has been terminated.  The Commitment Fee shall be distributed
by the Administrative Agent to the Revolving Credit Lenders pro rata in
accordance with such Revolving Credit Lenders' respective Revolving Credit
Commitment Percentages.
(b) Other Fees.  The Borrower shall pay, without duplication, to the Lead
Arranger and the Administrative Agent for its own respective accounts and to the
Lead Arranger for the account of the Lenders fees in the amounts and at the
times specified in the Engagement Letter.
SECTION 5.4 Manner of Payment.
(a) Sharing of Payments.
(i) Each payment by the Borrower on account of the principal of or interest on
the Loans denominated in Dollars or any fee, commission or other amounts
(including the Reimbursement Obligation) denominated in Dollars payable to the
Lenders under this Agreement shall be made not later than 1:00 p.m. on the date
specified for payment under this Agreement to the Administrative Agent at the
Administrative Agent's Office for the account of the Lenders entitled to such
payment in Dollars, in Same Day Funds and shall be made without any set-off,
counterclaim or deduction whatsoever.  Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day.  Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes.
(ii) Each payment by the Borrower on account of the principal of or interest on
the Revolving Credit Loans denominated in an Alternative Currency or any fee,
commission or other amounts (including the Reimbursement Obligation) denominated
in an Alternative Currency or an Alternative L/C Currency shall be made not
later than the Applicable Time specified by the Administrative Agent on the date
specified for payment under this Agreement to the Administrative Agent at the
applicable Administrative Agent's Office for the account of the Lenders entitled
to such payment in such Alternative Currency or Alternative L/C Currency, in
Same Day Funds and shall be made without any set-off, counterclaim or deduction
whatsoever.  Any payment received after such time but before an hour after the
Applicable Time specified by the Administrative Agent on such day shall be
deemed a payment on such date for the purposes of Section 10.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day.  Any payment received after an hour after the Applicable Time specified by
the Administrative Agent shall be deemed to have been made on the next
succeeding Business Day for all purposes.
(iii) Without limiting the generality of the foregoing, the Administrative Agent
may require that any payments due under this Agreement be made in the United
States.  If, for any reason, the Borrower is prohibited by any Applicable Law
from making any required payment hereunder in an Alternative Currency or an
Alternative L/C Currency, the Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency or the Alternative L/C Currency
payment amount.
(iv) Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender in the applicable
Class at its address for notices set forth herein its applicable Commitment
Percentage (or other applicable share as provided herein) of such payment and
shall wire advice of the amount of such credit to each Lender.  Each payment to
the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender.  Each payment to the Administrative Agent of any Issuing
Lender's fees or L/C Participants' commissions shall be made in like manner, but
for the account of such Issuing Lender or the L/C Participants, as the case may
be.  Each payment to the Administrative Agent of Administrative Agent's fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender. 
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.
(b) Defaulting Lenders.  Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 5.15(a)(ii).
SECTION 5.5 Evidence of Indebtedness.
(a) Extensions of Credit.  The Extensions of Credit made by each Lender and each
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or such Issuing Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrower and its Subsidiaries and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender or any Issuing Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note and/or Incremental Term Loan Note,
as applicable, which shall evidence such Lender's Revolving Credit Loans and/or
Swingline Loans and/or Incremental Term Loan, as applicable, to the Borrower in
addition to such accounts or records.  Each Lender may attach schedules to its
Notes and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.
(b) Participations.  In addition to the accounts and records referred to in
subSection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.
SECTION 5.6 Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender's receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
SECTION 5.7 Administrative Agent's Clawback.
(a) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender's share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and 5.13 and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate and (B) in the case of a payment to be made by the Borrower,
the interest rate applicable to Base Rate Loans.  If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(b) Payments by the Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, as the Overnight Rate.
(c) Nature of Obligations of Lenders Regarding Extensions of Credit.  The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit and to make payments under this Section,
Section 5.11(e), Section 12.3(c) or Section 12.7, as applicable, are several and
are not joint or joint and several.  The failure of any Lender to make available
its Revolving Credit Commitment Percentage of any Loan requested by the Borrower
shall not relieve it or any other Lender of its obligation, if any, hereunder to
make its Revolving Credit Commitment Percentage of such Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Revolving Credit Commitment Percentage of such Loan available
on the borrowing date.
SECTION 5.8 Changed Circumstances.
(a) Circumstances Affecting Eurocurrency Rate Availability.  In connection with
any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the Eurocurrency Rate for such Interest Period with respect to a
proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency) or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
Eurocurrency Rate does not adequately and fairly reflect the cost to such
Lenders of making or maintaining such Loans during such Interest Period, then
the Administrative Agent shall promptly give notice thereof to the Borrower. 
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make
Eurocurrency Rate Loans in the affected currency or currencies and the right of
the Borrower to convert any Loan to or continue any Loan as a Eurocurrency Rate
Loan in the affected currency or currencies shall be suspended, and in the case
of Eurocurrency Rate Loans, the Borrower shall either (A) repay in full (or
cause to be repaid in full) the then outstanding principal amount of each such
Eurocurrency Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such Eurocurrency Rate Loan; or (B) convert the then outstanding principal
amount of each such Eurocurrency Rate Loan to a Base Rate Loan denominated in
Dollars as of the last day of such Interest Period.
(b) Laws Affecting Eurocurrency Rate Availability.  If, after the date hereof,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency), or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, such Lender shall promptly
give notice thereof to the Administrative Agent and the Administrative Agent
shall promptly give notice to the Borrower and the other Lenders.  Thereafter,
until the Administrative Agent notifies the Borrower that such circumstances no
longer exist, (i) the obligations of the Lenders to make Eurocurrency Rate Loans
in the affected currency or currencies, and the right of the Borrower to convert
any Loan to a Eurocurrency Rate Loan or continue any Loan as a Eurocurrency Rate
Loan shall be suspended and thereafter the Borrower may select only Base Rate
Loans denominated in Dollars and (ii) if any of the Lenders may not lawfully
continue to maintain a Eurocurrency Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan denominated in Dollars for the remainder of such
Interest Period.
(c) Alternative Rate of Interest.  If the Administrative Agent has made the
determination described in Section 5.8(a)(i) or (a)(ii), the Administrative
Agent may (in consultation with the Borrower) establish an alternative interest
rate for the affected Eurocurrency Rate Loans that is reasonably comparable (to
the extent practicable and generally in accordance with similar situations in
other transactions in which Administrative Agent is serving in such capacity) to
the Eurocurrency Rate, in which case, such alternative rate of interest shall
apply with respect to the affected Eurocurrency Rate Loans until (i) the
Administrative Agent revokes the notice delivered with respect to the affected
Eurocurrency Rate Loans under Section 5.8(a)(i) or (a)(ii), (ii) an event
described in Section 5.8(a)(i) or (a)(ii) occurs with respect to such
alternative interest rate or (iii) the Administrative Agent or the Required
Lenders notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to the Lenders of
funding the affected Eurocurrency Rate Loans.  To the extent an alternative rate
is approved by the Administrative Agent in connection with this clause (c), the
approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice; provided that, in each case, to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied to the applicable Interest Period as
otherwise reasonably determined by the Administrative Agent.
SECTION 5.9 Indemnity for Losses.  The Borrower hereby indemnifies each of the
Lenders against any loss or expense (including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain a
Eurocurrency Rate Loan or from fees payable to terminate the deposits from which
such funds were obtained or from the performance of any foreign exchange
contract, and any customary administrative fees charged by such Lender in
connection therewith, which may arise or be attributable to each Lender's
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan) incurred by it as a consequence of (a) any failure by
the Borrower to make any payment when due of any amount due hereunder in
connection with a Eurocurrency Rate Loan, (b)  any failure of the Borrower to
borrow, continue or convert a Loan on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation, (c) any payment, prepayment,
continuation or conversion of any Eurocurrency Rate Loan on a date other than
the last day of the Interest Period therefor (whether voluntary, automatic, by
reason of acceleration or otherwise), (d) any failure of the Borrower to make
payment of any Eurocurrency Rate Loan (or interest due thereon) denominated in
an Alternative Currency on its scheduled due date or any payment thereof in a
different currency or (e) any assignment of a Eurocurrency Rate Loan on the a
day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 5.12(b).  The amount of such loss or
expense shall be determined, in the applicable Lender's sole discretion, based
upon the assumption that such Lender funded its Revolving Credit Commitment
Percentage of the Eurocurrency Rate Loans in the offshore interbank market for
such currency and using any reasonable attribution or averaging methods which
such Lender deems appropriate and practical.  A certificate of such Lender
setting forth the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.  All of the obligations of the Credit Parties under this Section
5.9 shall survive the resignation or replacement of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Revolving Credit Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.
SECTION 5.10 Increased Costs.
(a) Increased Costs Generally.  If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Eurocurrency Rate) or any Issuing Lender;
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall pay to any
such Lender, such Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Lender
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
(b) Capital Requirements.  If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any Lending
Office of such Lender or such Lender's or such Issuing Lender's holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender's or such Issuing Lender's
capital or on the capital of such Lender's or such Issuing Lender's holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender's or such Issuing Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
such Issuing Lender's policies and the policies of such Lender's or such Issuing
Lender's holding company with respect to capital adequacy and liquidity), then
from time to time upon written request of such Lender or such Issuing Lender the
Borrower shall pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender's or such Issuing Lender's holding company for any such
reduction suffered.
(c) Certificates for Reimbursement.  A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within thirty (30) days after receipt thereof.
(d) Delay in Requests.  Failure or delay on the part of any Lender, or any
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender's or such Issuing Lender's
or such other Recipient's right to demand such compensation; provided that the
Borrower shall not be required to compensate any Lender or an Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender's or such Issuing Lender's or such other Recipient's
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).
(e) Additional Reserve Requirements.  The Borrower shall pay to each Lender, as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Revolving
Credit Commitment or the funding of the Eurocurrency Rate Loans, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Revolving Credit Commitment or Eurocurrency Rate Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Eurocurrency Rate Loan, provided the Borrower shall have
received at least ten (10) days' prior notice (with a copy to the Administrative
Agent) of such additional costs from such Lender.  If a Lender fails to give
notice ten (10) days prior to the relevant payment date, such additional costs
shall be due and payable ten (10) days from receipt of such notice.
(f) Survival.  All of the obligations of the Credit Parties under this Section
5.10 shall survive the resignation or replacement of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Revolving Credit Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.
SECTION 5.11 Taxes.
(a) Defined Terms.  For purposes of this Section 5.11, the term "Lender"
includes any Issuing Lender and the term "Applicable Law" includes FATCA.
(b) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. 
If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that, after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section), the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
(c) Payment of Other Taxes by the Credit Parties.  The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
(d) Indemnification by the Credit Parties.  The Credit Parties shall jointly and
severally indemnify each Recipient, within thirty (30) days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Recipient (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Recipient, shall be conclusive absent manifest error.
(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within thirty (30) days after written demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender's failure to comply with
the provisions of Section 12.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f) Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 5.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g) Status of Lenders.
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law or the taxing authorities of
a jurisdiction pursuant to such applicable law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the "interest" article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the "business profits" or "other income" article of
such tax treaty;
(2) executed copies of IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) executed
copies of IRS Form W-8BEN-E; or
(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit
H-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i) Survival.  Each party's obligations under this Section 5.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.
SECTION 5.12 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b) Replacement of Lenders.  If (i) any Lender requests compensation under
Section 5.10, (b) the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 5.12(a) or (c) if any Lender is a Defaulting Lender or a Non‑Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.9;
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;
(iv) such assignment does not conflict with Applicable Law; and
(v) in the case of any assignment resulting from  a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
(c) Selection of Lending Office. Subject to Section 5.12(a), each Lender may
make any Loan to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligations of the Borrower to
repay the Loan in accordance with the terms of this Agreement or otherwise alter
the rights of the parties hereto.
SECTION 5.13 Incremental Loans.
(a) At any time, on one or more occasions, the Borrower may by written notice to
the Administrative Agent elect to request the establishment of:
(i) one or more Incremental term loan commitments (any such Incremental term
loan commitment, an "Incremental Term Loan Commitment") to make one or more
additional term loans, the principal amount of which will be under a new tranche
of Term Loans under this Agreement, or a borrowing of an additional term loans
the principal amount of which will be added to the outstanding principal amount
of the existing tranche of Term Loans with the latest maturity date (any such
additional term loan, an "Incremental Term Loan"); or
(ii) one or more increases in the Revolving Credit Commitments (any such
increase, an "Incremental Revolving Credit Commitment" and, together with the
Incremental Term Loan Commitments, the "Incremental Loan Commitments") to make
revolving credit loans under the Revolving Credit Facility (any such increase,
an "Incremental Revolving Credit Increase" and, together with the Incremental
Term Loans, the "Incremental Loans ");
provided that (1) the total initial principal amount (as of the date of
incurrence thereof) of such requested Incremental Loan Commitments and
Incremental Loans shall not exceed the Incremental Facilities Limit and (2) the
total aggregate amount for each Incremental Loan Commitment (and the Incremental
Loans made thereunder) shall not be less than a minimum principal amount of
$10,000,000 or, if less, the remaining amount permitted pursuant to the
foregoing clause (1).  Each such notice shall specify the date (each, an
"Increased Amount Date") on which the Borrower proposes that any Incremental
Loan Commitment shall be effective, which shall be a date not less than ten (10)
Business Days after the date on which such notice is delivered to Administrative
Agent (or such shorter period as may be approved by the Administrative Agent). 
The Borrower may invite any Lender, any Affiliate of any Lender and/or any
Approved Fund, and/or any other Person reasonably satisfactory to the
Administrative Agent, to provide an Incremental Loan Commitment (any such
Person, an "Incremental Lender").  Any proposed Incremental Lender offered or
approached to provide all or a portion of any Incremental Loan Commitment may
elect or decline, in its sole discretion, to provide such Incremental Loan
Commitment or any portion thereof. Any proposed Incremental Lender not
responding by the Increased Amount Date shall be deemed to have declined to
provide an Incremental Loan Commitment or any portion thereof.  Each Incremental
Lender shall become a Lender or make its Incremental Loan Commitment under this
Agreement pursuant to an amendment (an "Incremental Facility Amendment") to this
Agreement giving effect to the modifications permitted by this Section 5.13 and,
as appropriate, the other Loan Documents, executed by the Credit Parties, each
Incremental Lender with respect to the Incremental Loan under the Incremental
Facility Amendment (to the extent applicable) and the Administrative Agent
(provided that, with the consent of each Incremental Lender with respect to the
Incremental Loan under the Incremental Facility Amendment, the Administrative
Agent may execute such Incremental Facility Amendment on behalf of the
applicable Incremental Lenders).  Any Incremental Loan Commitment shall become
effective as of such Increased Amount Date; provided that each of the following
conditions has been satisfied or waived as of such Increased Amount Date, which
in the case of an Incremental Term Loan to be used to finance a Limited
Condition Acquisition, shall be subject to Section 1.14:
(A) no Default or Event of Default shall exist on such Increased Amount Date
immediately prior to or after giving effect to (1) any Incremental Loan
Commitment, (2) the making of any Incremental Loans pursuant thereto and (3) any
Permitted Acquisition consummated in connection therewith;
(B) the Administrative Agent and the Lenders shall have received from the
Borrower a Compliance Certificate demonstrating, in form and substance
reasonably satisfactory to the Administrative Agent, that the Borrower is in
compliance with the financial covenants set forth in Section 9.11, in each case
based on the financial statements most recently delivered pursuant to
Section 8.1(a) or 8.1(b), as applicable, both before and after giving effect (on
a pro forma basis) to (x) any Incremental Loan Commitment, (y) the making of any
Incremental Loans pursuant thereto (with any Incremental Loan Commitment being
deemed to be fully funded) and (z) any Permitted Acquisition consummated in
connection therewith;
(C) each of the representations and warranties contained in Article VII shall be
true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects, on such Increased Amount Date with the
same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date);
(D) the proceeds of (1) any Incremental Loans  shall be used for general
corporate purposes of the Borrower and its Subsidiaries and (2) any Incremental
Term Loans shall be used by the Borrower and its Subsidiaries for Permitted
Acquisitions;
(E) each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall constitute Obligations of the Borrower, shall be guaranteed by the
Guarantors (and no other Person) and shall be secured by the Collateral (and no
other Property) on a pari passu basis with the Secured Obligations;
(F) (1) in the case of each Incremental Term Loan (the terms of which shall be
set forth in the relevant Incremental Facility Amendment):
(w) such Incremental Term Loan will bear interest at a rate, and will mature and
amortize in a manner, reasonably acceptable to the Incremental Lenders making
such Incremental Term Loan and the Borrower, but will not in any event have a
shorter Weighted Average Life to Maturity than the remaining Weighted Average
Life to Maturity of the then latest maturing existing Incremental Term Loans or
a maturity date earlier than the Revolving Credit Maturity Date;
(y) such Incremental Term Loan may be subject to customary provisions applicable
to term loan facilities as determined by the applicable Incremental Lenders and
the Borrower, including, without limitation, provisions with respect to call
protection, redemption premiums, and mandatory prepayments; and
(z) except as provided above, all other terms and conditions applicable to any
Incremental Term Loan, to the extent not substantially consistent with the terms
and conditions applicable to the Revolving Credit Loans, shall be reasonably
satisfactory to the Administrative Agent and the Borrower (provided that in no
event shall such other terms and conditions be more restrictive, taken as a
whole, than those set forth in this Agreement and the other Loan Documents);
 (2) in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in the relevant Incremental Facility Amendment):
(x) such Incremental Revolving Credit Increase shall mature on the Revolving
Credit Maturity Date, shall bear interest and be entitled to unused fees, in
each case at the rate applicable to the Revolving Credit Loans, and shall be
subject to the same terms and conditions as the Revolving Credit Loans;
(y) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and
(z) except as provided above, all of the other terms and conditions applicable
to such Incremental Revolving Credit Increase shall, except to the extent
otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;
(G) any Incremental Lender with an Incremental Revolving Credit Increase shall
be entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;
(H) such Incremental Loan Commitments shall be effected pursuant to one or more
Incremental Facility Amendments executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Incremental
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.13); and
(I) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Loan and/or Incremental Term Loan Commitment)
reasonably requested by Administrative Agent in connection with any such
transaction.
(b) The Incremental Lenders shall be included in any determination of the
Required Lenders, as applicable, and, unless otherwise agreed, the Incremental
Lenders will not constitute a separate voting Class for any purposes under this
Agreement.
(c) On any Increased Amount Date on which any Incremental Term Loan Commitment
becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Term Loan Commitment shall make, or be
obligated to make, an Incremental Term Loan to the Borrower in an amount equal
to its Incremental Term Loan Commitment and shall become an Incremental
hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.
On any Increased Amount Date on which any Incremental Revolving Credit Increase
becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.


SECTION 5.14 Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Lender (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Fronting Exposure of such
Issuing Lender with respect to such Defaulting Lender (determined after giving
effect to Section 5.15(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.  In
addition, if the Administrative Agent notifies the Borrower at any time that the
Dollar Equivalent amount of the aggregate outstanding amount of all L/C
Obligations at such time exceeds 105% of the Letter of Credit Sublimit then in
effect, then, within two (2) Business Days after receipt of such notice, the
Borrower shall provide Cash Collateral for the amount by which the L/C
Obligations exceeds the Letter of Credit Sublimit.
(a) Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Lender, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender's obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to subSection (b) below.  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and each Issuing Lender
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).
(b) Application.  Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 5.14 or Section 5.15 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender's obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
(c) Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender shall no
longer be required to be held as Cash Collateral pursuant to this Section 5.14
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent, the Issuing Lenders that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.
SECTION 5.15 Defaulting Lenders.
(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i) Waivers and Amendments.  Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
12.2.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders' future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 5.14; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lenders or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Lender or the Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender's breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (1) such payment is a
payment of the principal amount of any Loans or funded participations in Letters
of Credit or Swingline Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (2) such Loans were made or the related
Letters of Credit or Swingline Loans were issued at a time when the conditions
set forth in Section 6.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and funded participations in Letters of Credit or
Swingline Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or funded participations in
Letters of Credit or Swingline Loans owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Credit Commitments under the applicable Revolving Credit Facility
without giving effect to Section 5.15(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii) Certain Fees.
(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.
(C) With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender's participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender's or Swingline Lender's Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.
(iv) Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender's participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender's Revolving Credit Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender's
Revolving Credit Commitment.  Subject to Section 12.22, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender's increased exposure following such reallocation.
(v) Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders' Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders' Fronting Exposure in accordance with the procedures set forth
in Section 5.14.
(b) Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Credit Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Revolving Credit Commitments (without giving
effect to Section 5.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender's having been a Defaulting
Lender.
ARTICLE VI


CONDITIONS OF CLOSING AND BORROWING
SECTION 6.1 Conditions to Closing and Initial Extensions of Credit.  The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
(a) Executed Loan Documents.  This Agreement, a Revolving Credit Note in favor
of each Revolving Credit Lender requesting a Revolving Credit Note, a Swingline
Note in favor of the Swingline Lender (if requested thereby), the Collateral
Documents and the Guaranty Agreement, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist.
(b) Closing Certificates; Etc.  The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i) Officer's Certificate.  A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) none of the Credit Parties is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; (C) after giving effect to the Transactions, no Default or Event of
Default has occurred and is continuing; (D) since December 31, 2016, no event
has occurred or condition arisen, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect; and
(E)  each of the Credit Parties, as applicable, has satisfied each of the
conditions set forth in Section 6.1.
(ii) Certificate of Secretary of each Credit Party.  A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the Organizational Documents of such Credit
Party and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) resolutions duly
adopted by the board of directors (or other governing body) of such Credit Party
authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (C) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).
(iii) Certificates of Good Standing.  Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.
(iv) Opinions of Counsel.  Opinions of counsel to the Credit Parties addressed
to the Administrative Agent and the Lenders with respect to the Credit Parties,
the Loan Documents and such other matters as the Administrative Agent shall
request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the Administrative Agent and the Lenders, subject to
customary qualifications).
(c) Collateral.
(i) Filings and Recordings.  The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
(to the extent required under the Collateral Agreement) and the Administrative
Agent shall have received evidence reasonably satisfactory to the Administrative
Agent that upon such filings and recordations such security interests constitute
valid and perfected first priority Liens thereon (subject to Permitted Liens).
(ii) Pledged Collateral.  The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Collateral Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Collateral Documents together with an undated allonge
for each such promissory note duly executed in blank by the holder thereof.
(iii) Lien Search.  The Administrative Agent shall have received the results of
a Lien search (including a search as to judgments, pending litigation,
bankruptcy, tax and intellectual property matters), in form and substance
reasonably satisfactory thereto, made against the Credit Parties under the
Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Credit Party, indicating among other things that the assets of each such Credit
Party are free and clear of any Lien after giving effect to the payments
pursuant to Section 6.1(f)(ii) (except for Permitted Liens).
(iv) Property and Liability Insurance.  The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender's loss payee on all
policies for property hazard insurance and as additional insured on all policies
for liability insurance), and if requested by the Administrative Agent, copies
of such insurance policies.
(v) Other Collateral Documentation.  The Administrative Agent shall have
received any documents reasonably requested thereby or as required by the terms
of the Collateral Documents to evidence its security interest in the Collateral.
(d) Consents; Defaults.
(i) Governmental and Third Party Approvals.  The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary in connection with the Transactions, which shall be in full
force and effect.
(ii) No Injunction, Etc.  No action, suit, investigation or proceeding shall be
pending or, to the knowledge of the Borrower, threatened in any court or before
any arbitrator or any Governmental Authority that could reasonably be expected
to have a Material Adverse Effect.
(e) Financial Matters.
(i) Financial Condition/Solvency Certificate.  The Borrower shall have delivered
to the Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Borrower, that (A) after giving effect to the
Transactions, the Borrower and its Subsidiaries, on a Consolidated basis are
Solvent, (B) attached thereto are calculations evidencing compliance on a pro
forma basis after giving effect to the Transactions with the covenants contained
in Section 9.11 and (C) attached thereto is a calculation of the Applicable
Margin.
(ii) Payment at Closing.  The Borrower shall have paid or made arrangements to
pay contemporaneously with closing (A) to the Administrative Agent, the Arranger
and the Lenders the fees set forth or referenced in Section 5.3 and any other
accrued and unpaid fees or commissions due hereunder, (B) all reasonable fees
and out-of-pocket expenses of McGuireWoods LLP, as counsel to the Administrative
Agent, to the extent accrued and unpaid prior to or on the Closing Date, plus
such additional amounts of such fees and expenses as shall constitute its
reasonable estimate of such fees and expenses incurred or to be incurred by it
through the closing proceedings and (C) to any other Person such amount as may
be due thereto in connection with the transactions contemplated hereby,
including all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of any of the Loan Documents.
(f) Miscellaneous.
(i) Notice of Account Designation.  The Administrative Agent shall have received
a Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.
(ii) Existing Indebtedness.  All existing Indebtedness (other than the
obligations with respect to the Existing Letters of Credit) of the Borrower and
its Subsidiaries under the Existing Credit Agreement shall be repaid in full,
all commitments (if any) in respect thereof shall have been terminated and all
guarantees therefor and security therefor shall be released, and the
Administrative Agent shall have received pay-off letters in form and substance
reasonably satisfactory to it evidencing such repayment, termination and
release.
(iii) PATRIOT Act, etc.  The Borrower and each of the Guarantors shall have
provided to the Administrative Agent and the Lenders, at least five (5) Business
Days prior to the Closing Date, the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
the PATRIOT Act, applicable "know your customer" and anti-money laundering rules
and regulations.
(iv) Investment Policy.  The Administrative Agent shall have received a copy of
the Investment Policy.
Without limiting the generality of the provisions of Section 11.3(c), for
purposes of determining compliance with the conditions specified in this
Section 6.1, the Administrative Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
SECTION 6.2 Conditions to All Extensions of Credit.  Subject to Section 1.14,
the obligations of the Lenders to make or participate in any Extensions of
Credit (including the initial Extension of Credit) and/or any Issuing Lender to
issue or extend any Letter of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:
(a) Continuation of Representations and Warranties.  The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).
(b) No Existing Default.  No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.
(c) Notices.  The Administrative Agent or the Swingline Lender, as applicable,
shall have received a Notice of Borrowing or Notice of Conversion/Continuation,
as applicable, from the Borrower in accordance with Section 2.3(a) or Section
5.2, as applicable, or the applicable Issuing Lender shall have received a
Letter of Credit Application from the Borrower in accordance with Section 3.2,
as applicable.
(d) New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
ARTICLE VII


REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:
SECTION 7.1 Existence, Qualification and Power.  Each Credit Party and each of
its Subsidiaries (other than any Immaterial Subsidiary) (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the
Applicable Laws of the jurisdiction of its incorporation or organization, (b)
has all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party and consummate the transactions
contemplated thereby, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Applicable Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clause (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect. No Credit Party nor
any Subsidiary thereof is an EEA Financial Institution.
SECTION 7.2 Authorization; No Contravention.  The execution, delivery and
performance by each Credit Party of each Loan Document to which such Person is
or is to be a party have been duly authorized by all necessary corporate or
other organizational action, and do not and will not (a) contravene the terms of
any of such Person's Organization Documents; (b) result in the imposition or the
creation of any Lien (other than any Liens permitted pursuant to the terms of
this Agreement) on any asset of any Credit Party or any Subsidiary of a Credit
Party , (c) conflict with or result in any breach or contravention, in any
material respect, of or require any material payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Applicable
Law in any material respect.
SECTION 7.3 Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Loan Document (except
for filings, notices or similar actions that may be required in connection with
enforcement of any security interest under Applicable Law and any approvals,
consents, authorizations, actions or notices or filings with respect to the
perfection of a security interest in property of any Credit Party located
outside of the United States), (b) the grant by any Credit Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance, in all material respects, of the Liens created under the Collateral
Documents (including the first priority nature thereof) (other than the filing
of financing statements and delivery of any possessory Collateral as
contemplated under the Loan Documents and which filings, registrations and
deliveries have either (x) been made on or prior to the Closing Date or (y) are
being (or, will be) made in accordance with the terms of the Loan Documents and
other than any approvals, consents, authorizations, actions or notices or
filings with respect to the perfection of a security interest in property of any
Credit Party located outside of the United States) or (d) the exercise, in all
material respects, by the Administrative Agent of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents (other than with respect to any Collateral located outside
of the United States and except for filings, notices or similar actions that may
be required in connection with enforcement of any security interest under
Applicable Law.
SECTION 7.4 Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Credit Party that is party thereto.  This Agreement constitutes, and
each other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Credit Party, enforceable against each Credit Party
that is party thereto in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principals of equity.
SECTION 7.5 Financial Statements; No Material Adverse Effect.
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries, in all material respects, as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.
(b) The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated March 31, 2017 and June 30, 2017, and the related
consolidated statements of income or operations, shareholders' equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries, in all material respects, as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.
(d) The consolidated forecasted balance sheet and statements of income and cash
flows of the Borrower and its Subsidiaries, delivered pursuant to Section 8.1(c)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions known to the Borrower to
exist at the time of delivery of such forecasts, and represented, at the time of
delivery, the Borrower's good faith estimate of its future financial condition
and performance, it being understood that such forecasts are not to be viewed as
facts, are subject to significant uncertainties and contingencies, that no
assurance can be given that any particular forecast will be realized and that
actual results may vary materially from such forecast.
SECTION 7.6 Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement,
any other Loan Document, or the consummation of the transactions contemplated
herby or thereby, or (b) either individually or in the aggregate, if determined
adversely, would reasonably be expected to have a Material Adverse Effect.
SECTION 7.7 No Default.  No Default or Event of Default has occurred and is
continuing.
SECTION 7.8 Ownership of Property; Liens; Investments.
(a) Each Credit Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  Notwithstanding the foregoing or
any other provision or representation contained in the Loan Documents to the
contrary, the parties hereto agree that certain assets and property located on,
and improvements to, certain real property necessary or used in the ordinary
conduct of the business of the Borrower and its Subsidiaries may be from time to
time provided by certain Governmental Authorities of the United States (such
assets and other property, "Government Furnished Property") in connection with
the BioThrax Contract, the NuThrax Contract and other Contractual Obligations of
such Credit Parties and/or Subsidiaries with such Governmental Authorities.  In
some instances, such Governmental Authorities of the United States may retain an
ownership interest in such Government Furnished Property.  The Borrower and each
other Credit Party represents and warrants to the Administrative Agent and the
Lenders that such retained ownership by the Governmental Authorities of the
United States in such Government Furnished Property, if any, does not in any
case materially interfere with the ordinary conduct of the business of the
applicable Credit Party or Subsidiary of a Credit Party thereon.
(b) Schedule 7.8(b) sets forth, as of the Closing Date, a complete and accurate
list of all Liens (other than Liens permitted under Sections 9.1(a) and (c)
through (n)) on the property or assets of each Credit Party and each of its
Subsidiaries, showing as of the date hereof the lienholder thereof and the
property or assets of such Credit Party or such Subsidiary subject thereto.  The
property of each Credit Party and each of its Subsidiaries is subject to no
Liens, other than Liens set forth on Schedule 7.8(b), and Permitted Liens.
(c) Schedule 7.8(c) (as the same may be updated from time to time pursuant to
Section 8.2(k)), sets forth a complete and accurate list of all real property
owned by each Credit Party and each of its Subsidiaries, showing as of the date
hereof (or such later date as such Schedule is updated (or required to be
updated) pursuant to Section 8.2(k)) the street address, county or other
relevant jurisdiction, state and record owner thereof.  Each Credit Party and
each of its Subsidiaries has good, marketable and insurable fee simple title to
the real property owned by such Credit Party or such Subsidiary, free and clear
of all Liens, other than Liens created or permitted by the Loan Documents.
(d) Schedule 7.8(d) (as the same may be updated from time to time pursuant to
Section 8.2(k)) sets forth a complete and accurate list of all Investments
(other than Investments permitted under Sections 9.2(a) through (e) and (g)
through (i)) held by any Credit Party or any Subsidiary of a Credit Party on the
date hereof (or such later date as such Schedule is updated (or required to be
updated) pursuant to Section 8.2(k)), showing as of the date hereof the amount,
obligor or issuer and maturity, if any, thereof.
SECTION 7.9 Environmental Compliance.
(a) Borrower and its Subsidiaries have, in the ordinary course of business,
reviewed the effect of existing Environmental Laws and any claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrower has reasonably concluded that liability under such Environmental
Laws and any claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(b) Except as otherwise set forth in Schedule 7.9, to the knowledge of the 
Borrower and its Subsidiaries, none of the properties currently or formerly
owned or operated by the Borrower and its Subsidiaries is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list or is adjacent to any such property; there are no and, to the knowledge of
the Borrower and its Subsidiaries, never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by the Borrower
and its Subsidiaries or, to the knowledge of the Borrower and its Subsidiaries,
on any property formerly owned or operated by the Borrower and its Subsidiaries,
except insofar as any of the foregoing have been closed or removed in compliance
with Environmental Laws; to the knowledge of the Borrower and its Subsidiaries,
there is no asbestos above regulated levels or asbestos-containing material as
that term is defined under Environmental Laws on any property currently owned or
operated by the Borrower and its Subsidiaries; and Hazardous Materials have not
been released, discharged or disposed of in a manner which would require
remediation or otherwise impose liability under Environmental Laws on any
property currently or, to the knowledge of the Borrower and its Subsidiaries,
formerly owned or operated by the Borrower and its Subsidiaries.
(c) Except as otherwise set forth on Schedule 7.9, neither the Borrower nor its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action resulting from any actual or
threatened release, discharge or disposal of Hazardous Materials at any site,
location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law, except for
such actions which have been concluded in compliance with Environmental Laws;
and all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or, to the knowledge of the
Borrower and its Subsidiaries, formerly owned or operated by the Borrower and
its Subsidiaries have been disposed of in a manner not reasonably expected to
result in material liability to the Borrower and its Subsidiaries, taken as a
whole.
SECTION 7.10 Insurance.  The properties of the Borrower and its Subsidiaries are
insured with companies having an A.M. Best Rating of at least A- not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are necessary to ensure that Uninsured Liabilities of the Borrower and/or any
Subsidiary are not reasonably likely to result in a Material Adverse Effect.
SECTION 7.11 Taxes.  The Borrower and its Subsidiaries have filed all Federal,
and all material state and other tax returns and reports required to be filed,
and have paid all Federal, and all material state and Other Taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP or to
the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect.  There is no proposed Tax assessment against the
Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.
SECTION 7.12 ERISA Compliance.
(a) Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state laws, except where any failure to comply would not
reasonably be expected to have a Material Adverse Effect.  Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination, opinion or advisory letter from the IRS to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code. 
To the knowledge of the Borrower, nothing has occurred that would prevent or
cause the loss of, such tax-qualified status.
(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
(d) With respect to each scheme or arrangement mandated by a government other
than the United States (a "Foreign Government Scheme or Arrangement") and with
respect to each Employee Benefit Plan maintained or contributed to by any Credit
Party or any Subsidiary of any Credit Party that is not subject to United States
law (a "Foreign Plan"):
(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices,
except as would not reasonably be expected to have a Material Adverse Effect;
(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles, except as would not
reasonably be expected to have a Material Adverse Effect; and
(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities, except
as would not reasonably be expected to have a Material Adverse Effect.
(e) Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan that would reasonably be expected to have a Material
Adverse Effect.
SECTION 7.13 Subsidiaries; Equity Interests; Credit Parties.  As of the Closing
Date, no Credit Party has any Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 7.13, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable (to the extent such concepts apply in such Subsidiary's
jurisdiction of incorporation) and are owned by a Credit Party in the amounts
specified on Part (a) of Schedule 7.13 free and clear of all Liens, except those
created under the Collateral Documents.  As of the Closing Date, no Credit Party
has any equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 7.13.  All of the outstanding
Equity Interests in the Borrower have been validly issued, are fully paid and
non-assessable.  Set forth on Part (c) of Schedule 7.13 is a complete and
accurate list of all Credit Parties, as of the Closing Date, showing as of the
Closing Date (as to each Credit Party) the jurisdiction of its incorporation,
the address of its principal place of business and its true and correct U.S.
taxpayer identification number or, in the case of any non-U.S. Credit Party that
does not have a U.S. taxpayer identification number, its true and correct unique
identification number issued to it by the jurisdiction of its incorporation or
formation.  The copy of the charter of each Credit Party and each amendment
thereto provided pursuant to Section 6.1(b)(ii) is a true and correct copy of
each such document, as of the Closing Date, each of which is valid and in full
force and effect.
SECTION 7.14 Margin Regulations; Investment Company Act.
(a) No Credit Party or Subsidiary is engaged nor will it engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock in
violation of Applicable Law.  Following the application of the proceeds of each
Borrowing or drawing under each Letter of Credit, not more than twenty-five
percent (25%) of the value of the assets of the Borrower and its Subsidiaries on
a consolidated basis subject to the provisions of Section 9.1 or Section 9.5 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 10.1(e) will be margin stock.
(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an "investment company" under the
Investment Company Act of 1940.
SECTION 7.15 Disclosure.  Each Credit Party has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (in writing) by or on
behalf of any Credit Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement and any other Loan Document
(taken as a whole with any other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information or forecasts, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, it being understood that such projected financial information and
forecasts are not to be viewed as facts, are subject to significant
uncertainties and contingencies, that no assurance can be given that any
particular projected financial information or forecast will be realized and that
actual results may vary materially from such projection or forecast.
SECTION 7.16 Compliance with Laws.
(a) Each Credit Party and each Subsidiary thereof is in compliance in all
material respects with the requirements of all Applicable Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Applicable Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
(b) To the knowledge of the Borrower, no circumstance exists and no event has
occurred that (with or without notice or lapse of time) may give rise to any
obligation on the part of any Credit Party to undertake, or to bear all or any
portion of the cost of, any remedial corrective action of any nature with
respect to any product developed, produced, manufactured, tested, packaged,
labeled, marketed, sold, and/or distributed by a Credit Party or any of its
Subsidiaries, which obligations if incurred would reasonably be expected to have
a Material Adverse Effect.
(c) Each product that is developed, produced, manufactured, tested, packaged,
labeled, marketed, sold, and/or distributed by a Credit Party or any of its
Subsidiaries that is subject to the Federal Food, Drug and Cosmetic Act (the
"FFDCA"), the FDA regulations promulgated thereunder, or similar Applicable Law,
is being developed, produced, tested, packaged, labeled, marketed, sold, and/or
distributed in compliance in all material respects with all Applicable Laws
under the FFDCA or similar Applicable Laws, including those relating to the
importation of FDA-regulated products, current good manufacturing practices
(cGMPs), and corresponding facility registration, recall, recordkeeping, and
reporting obligations, and is not adulterated or misbranded within the meaning
of the FFDCA.
(d) No Credit Party, no Subsidiary of any Credit Party nor, to any Credit
Party's knowledge, any officer or employee of any of them currently is, or has
been, convicted of any crime or engaged in any conduct for which debarment is
mandated by 21 U.S.C. Sec. 335a(a) or any similar Applicable Law or authorized
by 21 U.S.C. Sec. 335a(b) or has been charged with or convicted under any
Applicable Law relating to the development or approval of products subject to
regulation by the FDA (or similar or analogous foreign, state or local
Governmental Authority), or otherwise relating to the regulation of any product
that is developed, produced, manufactured, tested, packaged, labeled, marketed,
sold, and/or distributed by a Credit Party or any of its Subsidiaries.
(e) No product that is developed, produced, manufactured, tested, packaged,
labeled, marketed, sold, and/or distributed by a Credit Party or any of its
Subsidiaries has been recalled directly or indirectly by a Credit Party or any
of its Subsidiaries or any Governmental Authority or involuntarily withdrawn,
suspended, or discontinued, except to the extent that any such recall,
withdrawal, suspension or discontinuance would not reasonably be expected to
have a Material Adverse Effect.  No Credit Party has been notified in writing of
any action, arbitration, non-routine audit, hearing, investigation, litigation,
suit (whether civil, criminal, administrative, investigative, or informal) or
claim commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Authority (whether completed or pending) seeking the
voluntary or other recall, withdrawal, suspension, or seizure of any such
product that is developed, produced, manufactured, tested, packaged, labeled,
marketed, sold, and/or distributed by a Credit Party or any of its Subsidiaries
that (x) in the case of the BioThrax Contract and the NuThrax Contract, would
reasonably be expected to result in a Default pursuant to Section 10.1(m) and
(y) in each other case, would reasonably be expected to have a Material Adverse
Effect.
(f) Neither the Borrower nor any of its Subsidiaries has received (a) any so
called "Warning Letters" or "Untitled Letters" from the FDA (or similar or
analogous foreign, state or local Governmental Authority) for which the Borrower
or such Subsidiary has not provided a response  or which has not otherwise been
satisfied to Borrower's knowledge, or (b) any (i) citation, suspension,
revocation, limitation, warning, audit finding, request or communication issued
by a Governmental Authority that has not been resolved to the applicable
Governmental Authority's satisfaction to Borrower's knowledge or (ii)
notification in writing from any Governmental Authority regarding (x) any
actual, alleged, possible, or potential violation of, or failure to comply with,
any Applicable Law, or (y) any actual, alleged, possible, or potential
obligation on the part of any such Person to undertake, or to bear all or any
portion of the cost of, any remedial action of any nature, in each case of any
citation, notification, limitation, warning, audit finding, request or
communication received under this clause (b), which would reasonably be expected
to have a Material Adverse Effect.
(g) Each Credit Party and each of its Subsidiaries have filed all material
reports, documents, applications, notices and copies of any contracts required
by any Applicable Laws to be filed or furnished to any Governmental Authority. 
All such reports, documents, applications, notices and contracts were complete
and correct in all material respects on the date filed (or were corrected in or
supplemented by a subsequent filing such that no material liability exists in
respect of the Borrower and its Subsidiaries with respect to such filings).
(h) Neither any Credit Party nor any Subsidiary of any Credit Party nor any
Principal (as defined in Federal Acquisition Regulation 52.209-5) presently is
suspended or debarred from bidding on contracts or subcontracts for or with any
Governmental Authority.  No Credit Party has received written notification of
any suspension or debarment actions with respect to any government contract
currently have been commenced or threatened in writing against any Credit Party
or any Subsidiary of any Credit Party or any of their respective Related
Parties.
(i) Each Credit Party and each Subsidiary of any Credit Party, in each case,
that is party to a contract with the Federal Government of the United States has
an ethics and compliance program that complies with the requirements of Federal
Acquisition Regulation Subpart 3.10 and FAR 52. 203-13.
SECTION 7.17 Intellectual Property; Licenses, Etc.  Each Credit Party and each
of its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, "IP Rights") that
are reasonably necessary for the operation of their respective businesses,
without conflict in any material respects with the rights of any other Person. 
To the knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material employed by any
Credit Party or any of its Subsidiaries infringes in any material respect upon
any rights held by any other Person.  No claim or litigation regarding any of
the foregoing is pending or threatened in writing, which, either individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.
SECTION 7.18 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
(a) None of (i) the Borrower, any Subsidiary or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers,
employees or Affiliates, or (ii) to the knowledge of the Borrower, any agent or
representative of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from the Credit Facility established hereby, (A)
is a Sanctioned Person or currently the subject or target of any Sanctions, (B)
has its assets located in a Sanctioned Country, except to the extent licensed or
otherwise approved or not prohibited by the applicable authority imposing such
Sanctions, (C) is under administrative, civil or criminal investigation for an
alleged material violation of, or received notice from or made a voluntary
disclosure to any governmental entity regarding a possible material violation
of, Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a
governmental authority that enforces Sanctions or any Anti-Corruption Laws or
Anti-Money Laundering Laws, or (D) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons, except to the extent
licensed or otherwise approved or not prohibited by the applicable authority
imposing such Sanctions.
(b) Each of the Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower and
its Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions.
(c) Each of the Borrower and its Subsidiaries, each director, officer and to the
knowledge of Borrower, each employee, agent and Affiliate of the Borrower and
each such Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions in all material respects.
(d) No proceeds of any Extension of Credit have been or will be used, directly
or indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents in violation of Section
9.16.
SECTION 7.19 Solvency.  The Borrower and its Subsidiaries, on a Consolidated
basis, are Solvent.
SECTION 7.20 Casualty, Etc.  Neither the businesses nor the properties of any
Credit Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
SECTION 7.21 Collateral Documents.  The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Permitted Liens) on all right, title and interest of the respective Credit
Parties in the Collateral described therein.  Except for filings completed prior
to the Closing Date and as contemplated hereby and by the Collateral Documents,
no filing or other action will be necessary to perfect or protect such Liens.
SECTION 7.22 Material Contracts.
(a) To the best of the knowledge of the Borrower and the other Credit Parties
that are party to a Material Contract, each Material Contract is in full force
and effect in all material respects.
(b) No Credit Party nor any of its Subsidiaries has, directly or indirectly,
paid or delivered any material fee, commission or other sum of money or
remuneration, however characterized, to any Governmental Authority or any other
Person which in any manner is related to any Material Contract of any Credit
Party or any of its Subsidiaries and which is illegal under any Applicable Law.
(c) (i) No termination for convenience, termination for default, notice of
non-renewal, notice of material non-compliance or default, cure notice or show
cause notice has been issued to any Credit Party or any Subsidiary of any Credit
Party or any predecessor of any of the foregoing and remains unresolved and (ii)
no Credit Party nor any of its Subsidiaries aware of any failure by such Person
to comply with any term or provision of any Material Contract that would be the
basis for a termination for default, notice of material non-compliance or
default, cure notice or show cause notice, in each case, would reasonably be
expected to have a Material Adverse Effect.
(d) No material amount due to any Credit Party or any Subsidiary of any Credit
Party or any predecessor of any of the foregoing has been withheld or set off by
or on behalf of a Governmental Authority, or prime contractor or subcontractor
(at any tier) in each case with respect to any Material Contract.
(e) No Credit Party nor any Subsidiary of any Credit Party nor any Related
Parties of any of the foregoing (i) is under any administrative, civil or
criminal investigation or indictment by any Governmental Authority, nor subject
to any non-routine audit, whether pending, completed or threatened, relating to
the performance or administration of any Material Contract by a Credit Party nor
a Subsidiary of a Credit Party or (ii) has made, nor has been required to make,
any disclosure to any Governmental Authority with respect to any material
alleged irregularity, misstatement or omission under or relating to any Material
Contract (or bid with respect thereto).
(f) With respect to any Material Contract to which any Governmental Authority is
a counterparty:
(i) such Material Contract was legally awarded and no Credit Party nor any
Subsidiary of any Credit Party has received any notice in writing that any
Material Contract (or any bid in respect thereof) is the subject of any pending
bid or award protest proceedings;
(ii) each Credit Party and each Subsidiary is in material compliance with all
applicable statutory and regulatory requirements pertaining to each of its
Material Contracts and bids related thereto, including to the extent applicable,
(a) the Procurement Integrity Act (41 U.S.C. Sec.Sec. 2101-2107) and its
implementing regulations including Federal Acquisition Regulation 3.104; (b) the
Anti-Kickback Act (41 U.S.C. Sec.Sec. 8701-8707) and implementing regulations
including the associated regulations set forth in Federal Acquisition Regulation
3.502; (c) the Federal Health Care Anti-Kickback Statute, 42 U.S.C. Sec.
1320a-7b(b); (d) the prohibitions on bribery and gratuities set forth in 18
U.S.C. Sec. 201 and the associated regulations at Federal Acquisition Regulation
Subpart 3.2 and Federal Acquisition Regulation 52.203-3; (e) the Truth in
Negotiations Act, 41 U.S.C. Sec.Sec. 3501-3509; (f) the independent pricing
requirements at Federal Acquisition Regulation 3.103; and (g) the limitations on
the payments of funds to influence federal transactions, as set forth in 31
U.S.C. Sec. 1352 and the associated regulations at Federal Acquisition
Regulation Subpart 3.8 and Federal Acquisition Regulation 52.203-11; and
(iii) no Credit Party nor any Subsidiary of any Credit Party has made any
mandatory disclosure under Federal Acquisition Regulation 52.203-13(b)(3)(i) or
any voluntary disclosure to any Governmental Authority with respect to any
alleged unlawful conduct, misstatement, significant overpayment under a Material
Contract, or omission arising under or related to any Material Contract (or bid
in respect thereof), and there are no facts that would require mandatory
disclosure under Federal Acquisition Regulation 52.203-13(b)(3)(i).
ARTICLE VIII


AFFIRMATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Revolving Credit Commitments terminated, each Credit Party will, and will cause
each of its Subsidiaries to:
SECTION 8.1 Financial Statements and Budgets.  Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a) Annual Financial Statements.  As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of the Borrower (commencing
with the fiscal year ended December 31, 2017), a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, changes in
shareholders' equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report of an independent certified public accountant of nationally
recognized standing, which report shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any "going concern" or
like qualification or exception or any qualification or exception as to the
scope of such audit.
(b) Quarterly Financial Statements.  As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ended September 30, 2017), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, the related consolidated
statements of income or operations for such fiscal quarter or for the portion of
the Borrower's fiscal year then ended, and the related consolidated statements
of cash flows for the portion of the Borrower's fiscal year then ended, in each
case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer, assistant treasurer
or controller of the Borrower as fairly presenting the financial condition,
results of operations, and cash flows of the Borrower and its Subsidiaries, on a
Consolidated basis, in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes.
(c) Annual Business Plan and Budget.  As soon as available, but in any event
within forty-five (45) days after the beginning of each fiscal year of the
Borrower, an annual business plan and budget of the Borrower and its
Subsidiaries on a consolidated basis for such fiscal year prepared by
management, in form reasonably satisfactory to the Administrative Agent.
SECTION 8.2 Certificates; Other Reports.  Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a) concurrently with the delivery of the financial statements referred to in
Sections 8.1(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer, assistant treasurer
or controller of the Borrower (which delivery may, unless the Administrative
Agent or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes thereof), that, among other things, (i)
states that no Default or Event of Default is continuing as of the date of
delivery of such Compliance Certificate or, if a Default or Event of Default is
continuing, states the nature thereof and the action that the Borrower proposes
to take with respect thereto, (ii) demonstrates compliance with the financial
covenants set forth in Section 9.11 as of the last day of the applicable
Measurement Period ending on the last day of the Measurement Period covered by
such financial statements, (iii) demonstrates the calculation of Immaterial
Subsidiaries and compliance with Section 8.12(b) and (iv) in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 9.11, a statement of reconciliation
conforming such financial statements to GAAP to the extent required by Section
1.3(b);
(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, final management letters submitted to the board
of directors (or the audit committee of the board of directors) of any Credit
Party by independent accountants in connection with the accounts or books of any
Credit Party or any of its Subsidiaries, or any audit of any of them;
(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other material report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements (other than amendments to any
registration statement (to the extent such registration statement, in the form
it becomes effective, is delivered to the Administrative Agent)) which the
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934;
(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of publicly-issued debt securities (other than the
Obligations) of any Credit Party or any Subsidiary thereof pursuant to the terms
of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished to the Administrative Agent pursuant to any other clause of this
Section 8.2;
(e) as soon as available, but in any event within sixty (60) days after the end
of each fiscal year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Credit Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;
(f) promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies each notice of a
non-routine nature received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Credit Party or any Subsidiary thereof;
(g) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Credit Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that would
reasonably be expected to have a Material Adverse Effect;
(h) promptly after occurrence thereof or after the Borrower or applicable
Subsidiary's receipt thereof, as applicable, copies of any notice of default,
notice of termination or termination, non-routine audit or investigation under
any Material Contract;
(i) promptly after the same are available, copies of each new or replacement
BioThrax Contract and replacement NuThrax Contract and each material amendment
or material modification thereto (as determined by the Borrower in good faith)
entered into after the Closing Date;
(j) promptly after occurrence thereof, copies of any material amendment or
material modification to the Borrower's Investment Policy (as determined by the
Borrower in good faith);
(k) as soon as available, but in any event within sixty (60) days after the end
of each fiscal year of the Borrower, (i) a report supplementing Schedules 7.8(c)
and 7.8(d), including an identification of all owned and leased real property
disposed of by any Credit Party or any Subsidiary thereof during such fiscal
year, a list and description (including the street address, county or other
relevant jurisdiction, state, record owner and, in the case of leases of
property, lessor, lessee, and lease expiration date) of all real property
acquired or leased during such fiscal year and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete as of the last day of the applicable
fiscal year; and (ii) a report supplementing Schedule 7.13 containing a
description of all changes in the information included in such Schedules as may
be necessary for such Schedules to be accurate and complete as of the date the
last day of the applicable fiscal year, each such report to be signed by a
Responsible Officer of the Borrower and to be in a form reasonably satisfactory
to the Administrative Agent;
(l) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable Anti-Money Laundering
Laws (including, without limitation, any applicable "know your customer" rules
and regulations and the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and
(m) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Credit Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(c) or (d) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower's website on the
Internet at the website address listed in Section 12.1; or (ii) on which such
documents are posted on the Borrower's behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).  Notwithstanding anything to the contrary herein, any
financial statements, annual reports, proxy statements, documents or other
information required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(c) or (d) shall be satisfied if such financial statements, annual
reports, proxy statements, documents or other information are made publicly
available on the SEC's EDGAR website and shall be deemed to have been delivered
on the date of filing on the SEC's EDGAR website.  The Administrative Agent
shall have no obligation to request the delivery or, except for such Compliance
Certificates, to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, "Borrower Materials") by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be "public-side" Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a "Public Lender").  The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked "PUBLIC" which, at a minimum, means that the word "PUBLIC" shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC," the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 12.10); (y) all Borrower Materials marked
"PUBLIC" are permitted to be made available through a portion of the Platform
designated "Public Investor;" and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked "PUBLIC"
as being suitable only for posting on a portion of the Platform not designated
"Public Investor."  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials "PUBLIC".
SECTION 8.3 Notice of Litigation and Other Matters.  Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):
(a) the occurrence of any Default or Event of Default;
(b) any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including (i) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (ii) the commencement of, or any material development
in, any litigation or proceeding affecting the Borrower or any Subsidiary,
including pursuant to any applicable Environmental Laws (in each case, that has
resulted or would reasonably be expected to result in final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments or
orders) exceeding the Threshold Amount);
(c) the occurrence of any ERISA Event that would reasonably be expected to
exceed the Threshold Amount;
(d) the receipt by any Credit Party or any of its Subsidiaries of (i) any so
called "Warning Letter", or similar notification, (ii) any notification of a
mandated or requested recall affecting the products manufactured, sold or
distributed by such Credit Party or such Subsidiary, or (iii) any other material
correspondence which may be adverse, in any material respect, to the interest of
the Borrower and its Subsidiaries (as determined in good faith by such
applicable Borrower or such Subsidiary), in each case, from the FDA (or
analogous foreign, state or local Governmental Authority);
(e) the occurrence of any event or the existence of any other matter that has
resulted or could reasonably be expected to result in Environmental Liability to
the Borrower or any Subsidiary in excess of the Threshold Amount;
(f) the occurrence of any event or the existence of any other matter that has
resulted or would reasonably be expected to result in a recall affecting (x)
BioThrax, NuThrax or any other product which is sold or distributed by a Credit
Party under a Material Government Contract or (y) other products manufactured,
sold or distributed by a Credit Party or a Subsidiary of a Credit Party with a
fair market value in the case of this clause (y) in excess of the Threshold
Amount; and
(g) of any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary thereof.
Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 8.3(a) shall
describe the provisions of this Agreement and any other Loan Document that have
been breached.  Each notice pursuant to Section 8.3(d) shall be accompanied by
the applicable "Warning Letter", notification or correspondence received by the
Borrower or such Subsidiary.
SECTION 8.4 Payment of Taxes.  Pay and discharge as the same shall become due
and payable all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary.
SECTION 8.5 Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Applicable
Laws of the jurisdiction of its organization except in a transaction permitted
by Section 9.4 or 9.5; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.
SECTION 8.6 Maintenance of Properties.  Except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear, casualty and condemnation excepted; and (b) use the standard of care
typical in the industry in the operation and maintenance of its facilities.
SECTION 8.7 Maintenance of Insurance.  Maintain with companies having an A.M.
Best Rating of at least A- not Affiliates of the Borrower, insurance in such
amounts, with such deductibles and covering such risks as are necessary to
ensure that Uninsured Liabilities of the Borrower and/or any Subsidiary are not
reasonably likely to result in a Material Adverse Effect.  All such insurance
shall, (a) provide that no cancellation or material modification thereof shall
be effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (b) name the Administrative Agent as an additional
insured party thereunder and (c) in the case of each casualty insurance policy,
name the Administrative Agent as lender's loss payee or mortgagee, as
applicable.
SECTION 8.8 Compliance with Laws.  Comply in all material respects with the
requirements of all Applicable Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except (to the extent
not constituting a breach of any representation or warranty made pursuant to
Section 7.16) in such instances in which (a) such requirement of Applicable Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
SECTION 8.9 Books and Records.  (a) Maintain proper books of record and account,
in which full, true and correct in all material respects entries in conformity
with GAAP consistently applied shall be made of all financial transactions and
material matters involving the assets and business of the Borrower or such
Subsidiary (subject to year-end audit adjustments and the absence of footnotes),
as the case may be; (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be; (c) maintain systems of internal controls (including but not limited to,
cost accounting systems, estimating systems, purchasing systems, proposal
systems, billing systems and management systems) that are in compliance in all
material respects with the requirements of its Material Contracts, and (d)
without limiting the foregoing, maintain practices and procedures in estimating
costs and pricing proposals and accumulating, recording, segregating, reporting
and invoicing costs in compliance in all material respects with all applicable
provisions of Part 31 (Cost Principles) of the Federal Acquisition Regulations
and Federal Acquisition Regulation Part 99 (Cost Accounting Standards).
SECTION 8.10 Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent (and any Lenders that accompany the
representatives or independent contractors of the Administrative Agent ) to
visit and inspect  any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, in each case, at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that (a) absent an Event of Default,
the Borrowers shall only be required to pay for one such visit and/or inspection
in any twelve month period , (b) when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice and
(c) with respect to any discussion with the Borrower's or any Subsidiary's
independent public accountants, the Borrower or its Subsidiary may, at their
option, have one or more employees or representatives present at such
discussion.  Notwithstanding the foregoing, none of the Borrower or its
Subsidiaries will be required to permit examinations or copies or abstracts of
any records in respect to which the disclosure of such records is prohibited by
Applicable Law or binding agreement or subject to attorney-client privilege or
constitutes attorney-work product.
SECTION 8.11 Use of Proceeds.  Use the proceeds of the Credit Extensions for (i)
working capital, (ii) any Permitted Acquisition, (iii) Capital Expenditures,
(iv) to refinance certain existing Indebtedness on the Closing Date and (v) for
other general corporate purposes and, in each case, in a manner not in
contravention of any Loan Document.
SECTION 8.12 Covenant to Guarantee Secured Obligations and Give Security.
(a) Additional Domestic Subsidiaries.  Promptly notify the Administrative Agent
of the creation or acquisition of a Person that becomes a Domestic Subsidiary
(other than an Excluded Subsidiary) and, within thirty (30) days after such
creation, acquisition or event (as such time period may be extended by the
Administrative Agent in its sole discretion), cause such Domestic Subsidiary to
(i) become a Guarantor by delivering to the Administrative Agent a duly executed
supplement to the Guaranty Agreement in the form attached thereto as Exhibit A
or such other document as the Administrative Agent shall deem reasonably
acceptable for such purpose, (ii) grant a security interest in all Collateral
(subject to the exclusions and exceptions specified in the Collateral Agreement)
owned by such Domestic Subsidiary by delivering to the Administrative Agent a
duly executed supplement to the Collateral Agreement in the form attached
thereto as Exhibit A or such other document as the Administrative Agent shall
deem reasonably acceptable for such purpose and comply with the terms of the
Collateral Agreement, (iii) deliver to the Administrative Agent such opinions,
documents and certificates referred to in Section 6.1 as may be reasonably
requested by the Administrative Agent, (iv) if such Equity Interests are
certificated, deliver to the Administrative Agent such original certificated
Equity Interests or other certificates and stock or other transfer powers
evidencing the Equity Interests of such Person, (v) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as reasonably
requested by the Administrative Agent with respect to such Domestic Subsidiary
and (vi) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent; provided that no Credit
Party shall be required to make any assignment of, or provide any mortgage over,
any interest in any real property.
(b) Additional Guarantors.  If either (i) the total assets of all Domestic
Subsidiaries that are not Guarantors, taken as a whole, as of the last day of
the fiscal quarter set forth in the most recent financial statements delivered
pursuant to Section 8.1(a) or (b), is greater than ten percent (10%) of the
consolidated total assets the Borrower and its Domestic Subsidiaries on such
date or (ii) the total revenue of all Domestic Subsidiaries that are not
Guarantors, taken as a whole, for the period of four (4) consecutive fiscal
quarters ending on the last day of the most recent fiscal quarter covered by
such financial statements is greater than ten percent (10%) of the consolidated
total revenue of the Borrower and its Domestic Subsidiaries for such period (an
"Additional Guarantor Trigger Event"), then the Borrower shall, within
forty-five (45) days after the delivery of a respective Compliance Certificate
indicating that an Additional Guarantor Trigger Event has occurred, cause one or
more Domestic Subsidiaries to become Guarantors and comply with the requirements
of this Section 8.12 (notwithstanding that such Domestic Subsidiary is an
Immaterial Subsidiary) as necessary for the total assets and total revenue of
all Domestic Subsidiaries that are not Guarantors, taken as a whole, to
constitute less than ten percent (10%) of Consolidated total assets and ten
percent (10%) of the Consolidated total revenue of the Borrower and its Domestic
Subsidiaries at such time.
(c) Release of Immaterial Subsidiary as Guarantor.  The Borrower may send a
written notice to the Administrative Agent, in substantially the form attached
hereto as Exhibit I, from time to time to remove an Immaterial Subsidiary as a
Guarantor if both before and giving effect to such removal no Additional
Guarantor Trigger Event shall exist and, upon receipt of such written notice by
the Administrative Agent, the Immaterial Subsidiary specified in such written
notice shall be released from all of its obligations as a Guarantor; provided
that (i) immediately before and after such release, no Default or Event of
Default shall have occurred and be continuing and (ii) all outstanding
Investments made by the Borrower and its Subsidiaries in such Immaterial
Subsidiary as of such date of release shall be deemed to have been made under
Section 9.2(c)(iv).
(d) Additional Collateral.  Upon the acquisition by any Credit Party of any
Property of the type constituting Collateral, the applicable Credit Parties
shall comply with the requirements set forth in the Collateral Documents with
respect thereto.
(e) Federal Assignment of Claims Act.  The Credit Parties shall execute and
deliver such assignments, and take such other action as may be necessary in the
reasonable opinion of the Administrative Agent, to comply with the Federal
Assignment of Claims Act of 1940 with respect to the BioThrax Contract (it being
acknowledged and agreed that each Credit Party shall use commercially reasonable
efforts to cause the BioThrax Contract to be free of any restriction on
assignment)).  In addition, if and within thirty (30) days (or such longer
period as agreed to by the Administrative Agent) after such time that the
NuThrax Contract has obtained either (i) full FDA approval or (ii) FDA emergency
use authorization pursuant to Section 564 of the FFDCA, the Borrower shall take
such action as may be necessary in the reasonable opinion of the Administrative
Agent to comply with the Federal Assignment of Claims Act of 1940, with respect
to the NuThrax Contract.  For the avoidance of doubt, the Credit Parties shall
not be required to comply with the Federal Assignment of Claims Act of 1940 with
respect to any contract with a Governmental Authority, including any Material
Government Contract, other than the BioThrax Contract and, subject to this
clause (e), the NuThrax Contract.
SECTION 8.13 Compliance With Environmental Laws.  Comply, and use commercially
reasonable efforts to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, to the extent required under Environmental
Laws; provided, however, that neither the Borrower nor any of its Subsidiaries
shall be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.
SECTION 8.14 Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws
and Sanctions.  The Borrower will maintain in effect and enforce policies and
procedures designed to promote and endeavor to achieve compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with all Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions.
SECTION 8.15 Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder.
SECTION 8.16 Compliance with Terms of Material Contracts.  Perform and observe
in all material respects the terms and provisions of each Material Contract to
be performed or observed by it, maintain each such Material Contract, as
amended, restated, modified, supplemented or otherwise modified from time to
time, in full force and effect (other than any such Material Contract that
expires in accordance with its terms not due to a default by the Borrower or any
of its Subsidiaries), use commercially reasonable efforts to enforce in all
material respects each such Material Contract in accordance with its terms.
SECTION 8.17 Cash Management.
(a) BioThrax Receivables Account.  Maintain the BioThrax Receivables Account
with (i) a Lender or (ii) another depository bank that is not a Lender, subject
to a customary Account Control Agreement in favor of the Administrative Agent.
(b) NuThrax Receivables Account.  Once NuThrax has obtained either (i) full FDA
approval or (ii) FDA emergency use authorization pursuant to Section 564 of the
FFDCA, maintain each NuThrax Receivables Account with (A) a Lender or (B)
another depository bank that is not a Lender, subject to a customary Account
Control Agreement in favor of the Administrative Agent.
Notwithstanding anything to the contrary contained herein, no Credit Party shall
take any action with respect to the BioThrax Receivables Account or the NuThrax
Receivables Account which could impair, in any manner, any assignment of
payments made under the Federal Assignment of Claims Act of 1940 in favor of the
Administrative Agent, for the benefit of the Secured Parties, with respect to
the BioThrax Contract or the NuThrax Contract.
SECTION 8.18 Post-Closing Matters.  Execute and deliver the documents, take the
actions and complete the tasks set forth on Schedule 8.18, in each case within
the applicable corresponding time limits specified on such schedule.
ARTICLE IX


NEGATIVE COVENANTS
Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Revolving Credit Commitments terminated, the Credit Parties will not, and will
not permit any of their respective Subsidiaries to.
SECTION 9.1 Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets (including, without limitation, any IP Rights or owned
real property) or revenues, whether now owned or hereafter acquired, or sign or
file or suffer to exist under the Uniform Commercial Code of any jurisdiction a
financing statement that names the Borrower or any of its Subsidiaries as debtor
(other than precautionary lease filings in respect of operating leases covering
only the property subject to any such lease and, which shall in no event secure
any Indebtedness), or assign any accounts or other right to receive income,
other than the following:
(a) Liens pursuant to any Loan Document;
(b) Liens existing on the date hereof and listed on Schedule 7.8(b) and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 9.3(c), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 9.3(c);
(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d) carriers', warehousemen's, mechanics', materialmen's, repairmen's or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;
(e) pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f) deposits or letters of credit or bank guarantees permitted under Section
9.3(p) to secure the performance of bids, trade contracts and leases (other than
Indebtedness), statutory obligations, surety and appeal bonds, performance or
bid bonds and other obligations of a like nature incurred in the ordinary course
of business;
(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h) Liens securing judgments or orders for the payment of money not constituting
an Event of Default under Section 10.1(h);
(i) Liens securing Indebtedness permitted under Section 9.3(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;
(j) solely to the extent junior to the Liens on the Collateral securing the
Secured Obligations, Liens securing obligations in respect of Indebtedness under
any economic development incentive program from any State or any subdivision
(including any city or county) permitted under Section 9.3(g); provided that
such Liens (i) do not at any time encumber any property other than any property
located in such State or subdivision giving rise to the Borrower's business
development activities and such incentive program and (ii) to the extent
encumbering any Collateral, shall at all times be subject to an intercreditor
agreement, in form and substance reasonably satisfactory to the Administrative
Agent;
(k) any interest or title of (i) a lessor, licensor or sublessor under any
lease, license or sublease entered into by any Credit Party or any Subsidiary
thereof in the ordinary course of business and covering only the assets so
leased, licensed or subleased or (ii) a lessee, licensee, sublessee under any
lease, license, sublease or sublicense by the Borrower or any Subsidiary
permitted under Section 9.5;
(l) Liens existing on property acquired by the Borrower or any Subsidiary at the
time such property is acquired or existing on the property of any Person at the
time such Person becomes a Subsidiary after the Closing Date; provided that (i)
such Liens exists at the time such Person becomes a Subsidiary and are not
created in contemplation of or in connection with such Person becoming a
Subsidiary, (ii) such Liens do not attach to any Property of the Borrower or any
of its Subsidiaries other than those of the Subsidiary acquired or the property
or assets so acquired (and property or assets affixed or appurtenant thereto)
and (iii) such Lien shall secure only those obligations which it secures on the
date of such acquisition or the date such Person becomes a Subsidiary, as the
case may be;
(m) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank or securities account in
connection with statutory, common law and contractual rights of setoff and
recoupment with respect to any deposit account or securities account of the
Borrower or any Subsidiary thereof;
(n) Liens in favor of customs and revenue authorities arising as a matter of law
and in the ordinary course of business to secure payment of customs duties in
connection with the importation of goods;
(o) Liens deemed to exist in connection with Investments in repurchasing
agreement under Section 9.2 and reasonable and customary initial deposits and
margin deposits and similar Liens attached to commodities trading accounts or
other brokerage accounts in the ordinary course of business and not for
speculative purposes;
(p) Liens solely on cash earnest money deposits made by the Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement
relating to an Investment permitted under Section 9.2;
(q) Liens on deposits and other amounts held in escrow to secure contractual
payments (continent or otherwise) payable by the Borrower or any Subsidiary to a
seller after the consummation of a Permitted Acquisition;
(r) Liens in respect to unearned premiums on insurance policies and the proceeds
thereof securing the financing of premiums with respect thereto permitted under
Section 9.3(n)(i);
(s) Liens on deposits to secure any Indebtedness permitted under Section 9.3(p);
and
(t) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $25,000,000; provided that no such Lien shall extend to or
cover any IP Rights or real property owned by the Borrower or any Subsidiary.
Notwithstanding the foregoing, in no event shall this Section permit any
consensual Liens on real property or IP Rights owned by the Borrower or any
Subsidiary, other than Liens under clauses (a), (g), (k) and (l).
SECTION 9.2 Investments.  Make any Investment, except:
(a) Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents and other Investments permitted by the Investment Policy;
(b) advances to officers, directors and employees of the Borrower and
Subsidiaries (i) in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes and (ii) in an aggregate amount not to exceed $500,000 at any
time outstanding, in connection with such Person's purchase of Equity Interests
of the Borrower;
(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Credit Parties, (iii) additional Investments by
Non-Guarantor Subsidiaries in other Non-Guarantor Subsidiaries and (iv)
investments in Non-Guarantor Subsidiaries, together with any Investments made
pursuant to Section 9.2(i), in an aggregate outstanding amount not to exceed the
greater of $100,000,000 and 10.0% of Consolidated Tangible Assets as of the most
recently ended Measurement Period for which financial statements have been
delivered pursuant to Section 8.1(a) or (b);
(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e) Guarantees permitted by Section 9.3 and Restricted Payments permitted by
Section 9.6;
(f) Investments existing on the date hereof (other than those referred to in
Section 9.2(c)(i)) and set forth on Schedule 7.8(d) and any extensions, renewals
or reinvestments thereof, so long as the amount of any Investment made pursuant
to this clause (f) is not increased at any time above the amount of such
Investment set forth on Schedule 7.8(d);
(g) Acquisitions which meet the following requirements (each a "Permitted
Acquisition") which, in the case of a Permitted Acquisition that is a Limited
Condition Acquisition, shall be subject to Section 1.14;
(i) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Borrower and its
Subsidiaries in the ordinary course or another business reasonably related
thereto;
(ii) in the case of any Acquisition of all or substantially all of the Equity
Interest in a Person, such Acquisition shall have been approved by the board of
directors (or other equivalent governing body) of such Person;
(iii) immediately before and immediately after giving pro forma effect to any
such Acquisition, no Default or Event of Default shall have occurred and be
continuing;
(iv) (A) the Borrower shall be in compliance with the covenants set forth in
Section 9.11 as of the last day of the most recently ended Measurement Period
for which financial statements have been delivered pursuant to Section 8.1(a) or
(b) on a pro forma basis (after giving effect to such Acquisition, including any
Credit Extensions to be made to fund any such Acquisition) as though such
Acquisition had been consummated as of the first day of such Measurement Period,
and (B) in the case of any Acquisition having aggregate consideration (including
cash, Cash Equivalents and other deferred payment obligations) in excess of
$75,000,000, the Borrower shall have provided to the Administrative Agent not
less than five (5) Business Days (or such shorter period as agreed to by the
Administrative Agent in its sole discretion) prior to the consummation of such
Acquisition a Compliance Certificate demonstrating such compliance;
(v) the Borrower shall have delivered to the Administrative Agent (which the
Administrative Agent shall make available to each Lender), at least five (5)
Business Days (or such shorter period as agreed to by the Administrative Agent
in its sole discretion) prior to the date on which any such Acquisition is to be
consummated, a description of such Acquisition with a reasonably detailed
summary of all earnouts, milestones and other contingent payment obligations in
connection with such Acquisition; and
(vi) the Borrower shall have delivered to the Administrative Agent a certificate
of a Responsible Officer certifying that all of the requirements set forth above
have been satisfied or will be satisfied on or prior to the consummation of such
Acquisition;
(h) the consummation of the Acquisitions of by the Borrower or another Credit
Party of (i) the ACAM2000(R) business of Sanofi and (ii) the anthrax monoclonal
antibody, raxibacumab, from GlaxoSmithKline plc, in each case as previously
disclosed by the Borrower and such Acquisitions shall each be deemed a
"Permitted Acquisition", whether consummated before or after the Closing Date;
(i) other Investments not exceeding $15,000,000 at any time outstanding;
(j) other Investments not otherwise permitted pursuant to this Section; provided
that, as of the date of such Investment, immediately before and immediately
after giving pro forma effect to the making of any such Investment and any
Indebtedness incurred in connection therewith (i) no Default or Event of Default
shall have occurred and be continuing and (ii) the Consolidated Net Leverage
Ratio is less than 2.25 to 1.00 as of the last day of the most recently ended
Measurement Period for which financial statements have been delivered pursuant
to Section 8.1(a) or (b);
(k) Investments consisting of Hedge Agreements permitted under Section 9.3(e);
(l) Investments in the Equity Interest of the Borrower which is held by the
Borrower as treasury stock; and
(m) Investments constituting non-cash proceeds of Dispositions of assets to the
extent permitted by Section 9.5.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.2, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
SECTION 9.3 Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
(a) Indebtedness under the Loan Documents;
(b) Indebtedness of a Subsidiary of the Borrower owed to the Borrower or
Subsidiary of the Borrower, which Indebtedness shall (i) in the case of
Indebtedness owed to a Credit Party, constitute "Collateral" under the
Collateral Agreement, (ii) in the case of Indebtedness owed by a Credit Party to
a Non-Guarantor Subsidiary shall be unsecured and if such Indebtedness is
evidenced by a note or other written agreement, shall be subordinated to the
Obligations on terms reasonably acceptable to the Administrative Agent and (iii)
be otherwise permitted under the provisions of Section 9.2(c), (i) or (j);
(c) Indebtedness outstanding on the date hereof and listed on Schedule 9.3 and
any refinancings, refundings, renewals or extensions thereof; provided that (i)
the amount of such Indebtedness is not increased (unless otherwise permitted
under this Section 9.3) at the time of such refinancing, refunding, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) the direct or any contingent obligor with respect thereto is
not changed as a result of or in connection with such refinancing, refunding,
renewal or extension, (iii) the final maturity date and weighted average life to
maturity of such refinancing, refunding, renewal or extension shall not be prior
to or shorter than that applicable to the Indebtedness prior to such
refinancing, refunding, renewal or extension and (iv) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Credit Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the
then-applicable market interest rate;
(d) (i) Guarantees by a Credit Party in respect of Indebtedness otherwise
permitted hereunder of the Borrower or any other Credit Party, (ii) Guarantees
by a Non-Guarantor Subsidiary in respect of Indebtedness otherwise permitted
hereunder of the Borrower or any other Subsidiary, (iii) Guarantees by a Credit
Party in respect of Indebtedness of Non-Guarantor Subsidiaries to the extent
constituting an Investment in respect thereof permitted under Section 9.2, (iv)
Guarantees by the Borrower of obligations under Hedge Agreements of any Foreign
Subsidiary permitted pursuant to Section 9.3(e) owing to any Lender and (v)
Guarantees by the Borrower or any Subsidiary of any Cash Management Agreement
with a Lender or an Affiliated of a Lender to which the Borrower or any
Subsidiary is a party permitted under Section 9.3(o);
(e) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Hedge Agreements; provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a "market view;" and (ii)
such Hedge Agreement does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
(f) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets; provided that the
aggregate amount of all such Indebtedness, together with an Indebtedness
incurred pursuant to Section 9.3(l), at any one time outstanding shall not
exceed the greater of $50,000,000 and 5% of Consolidated Tangible Assets;
(g) Indebtedness of the Borrower or any other Credit Party arising in connection
with any economic development incentive program or grant from any State or any
subdivision thereof (including any city or county) in connection with the
Borrower's or such Credit Party's business development activities in such State
or subdivision; provided that the aggregate principal amount of such
Indebtedness outstanding at any time shall not exceed $15,000,000;
(h) unsecured Indebtedness or Subordinated Indebtedness (including earn-out
obligations) of the Borrower and its Subsidiaries; provided that (i) if the
proceeds of such Indebtedness are used to fund all or a portion of a Permitted
Acquisition, the Borrower is in compliance, as of the date of incurrence (if not
a Limited Condition Acquisition or, if a Limited Condition Acquisition and the
Borrower has elected to test on such date) or as of the date of entering into a
definitive agreement for such Permitted Acquisition (if a Limited Condition
Acquisition and the Borrower elects to test on such date), as applicable, on a
pro forma basis after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof with Section 9.11 as of the last day of the most
recently ended Measurement Period for which financial statements have been
delivered pursuant to Section 8.1(a) or (b), (ii) if the proceeds of such
Indebtedness are not to fund all or a portion of a Permitted Acquisition, the
Borrower is in compliance, as of the date of incurrence, on a pro forma basis
after giving effect to the incurrence of such Indebtedness with (A) a
Consolidated Net Leverage Ratio 0.25 inside of the applicable level required
pursuant to Section 9.11(b) (calculated without giving effect to any netting of
the proceeds thereof from Consolidated Funded Indebtedness) and (B) the other
covenants set forth in Section 9.11, in each case, as of the last day of the
most recently ended Measurement Period for which financial statements have been
delivered pursuant to Section 8.1(a) or (b), (iii) no Default or Event of
Default shall have occurred and be continuing or would be caused by the
incurrence of such Indebtedness, (iv) such Indebtedness does not mature prior to
the date that is 91 days after the then latest Revolving Credit Maturity Date or
maturity date of any Incremental Term Loan, as applicable, at the time of the
incurrence of such Indebtedness, (v) if guaranteed, such Indebtedness is not
guaranteed by any Subsidiary that is not a Credit Party, (vi) if such
Indebtedness is Subordinated Indebtedness, (x) it will not have mandatory
prepayment or mandatory amortization, redemption, sinking fund or similar
prepayments (other than asset sale and change of control mandatory offers to
repurchase customary for high-yield debt securities) prior to the date that is
91 days after the Revolving Credit Maturity Date or maturity date of any
Incremental Term Loan, as applicable, at the time of the incurrence of such
Indebtedness and (y) any guaranty of such Indebtedness by the Credit Parties
shall be expressly subordinated to the Obligations on terms materially not less
favorable to the Lenders than the subordination terms of such Subordinated
Indebtedness, and (vii) the terms of such Indebtedness (other than pricing,
fees, rate floors, premiums and optional prepayment or redemption provisions
(and, if applicable, subordination terms)), taken as a whole, are not materially
more restrictive (as determined by the Borrower in good faith) on the Borrower
and its Subsidiaries than the terms and conditions of this Agreement, taken as a
whole;
(i) Indebtedness of the Credit Parties under the Convertible Senior Notes in an
aggregate outstanding principal amount not to exceed $250,000,000 at any time
and any refinancings, refundings, renewals or extensions thereof, which may
include an increase of such Indebtedness, to the extent permitted under Section
9.3(h); provided that (i) no obligors, other than any direct or any contingent
obligor with respect to such Indebtedness, shall be an obligor under such
refinancing, refunding, renewal or extension, (ii) the final maturity date of
such refinancing, refunding, renewal or extension shall not be prior to the date
this 91 days after the then latest Revolving Credit Maturity Date or maturity
date of any Incremental Term Loan, as applicable, and (iii) the material terms
(other than fees, rate floors, premiums, optional prepayment, redemption
provisions and conversion price), taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness are not more restrictive (as
determined by the Borrower in good faith) in any material respect to the Credit
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then-applicable market interest rate,
as determined by the Borrower in good faith;
(j) Indebtedness in respect of earnouts, milestones and other contingent payment
obligations incurred in connection with (i) any Permitted Acquisition or (ii)
other Acquisition to which the requisite Lenders have consented;
(k) unsecured Indebtedness consisting of promissory notes issued to current or
former officers, directors, consultants and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of the Borrower permitted by Section 9.6(i);
(l) Indebtedness of any Person that becomes a Subsidiary after the date hereof
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof, except by an amount equal to
any original issue discount, a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate amount of all such
Indebtedness, together with an Indebtedness incurred pursuant to Section 9.3(f),
at any one time outstanding shall not exceed the greater of $50,000,000 and 5%
of Consolidated Tangible Assets;
(m) unsecured Indebtedness consisting of obligations of the Borrower or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with any Permitted Acquisition or other Investment
permitted hereunder;
(n) Indebtedness consisting of (i) the financing of insurance premiums payable
on insurance policies maintained by the Borrower or any Subsidiary thereof or
(ii) take or pay obligations contained in any supply arrangements, in each case,
in the ordinary course of business;
(o) Indebtedness arising under, or in connection with, any Cash Management
Agreement to which the Borrower or any Subsidiary is a party and entered into in
the ordinary course of business;
(p) obligations of the Borrower or any Subsidiary under letters of credit,
banker's acceptances or bank guarantee denominated in a currency other than
Dollars issued for the account of the Borrower or any of its Subsidiaries,
provided that the aggregate amount of all such obligations (including the
maximum amount to be drawn under all such letters of credit) shall not exceed
$5,000,000 at any time outstanding;
(q) surety bonds, performance or bid bonds and other obligations of a like
nature incurred by the Borrower or any Subsidiary in the ordinary course of
business in compliance with the terms of any government contract;
(r) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, in each case, entered into in connection with a
Permitted Acquisition, other Investments permitted hereunder or the Disposition
of any business, assets or Equity Interests permitted hereunder; and
(s) other Indebtedness of the Borrower or any Subsidiary in an aggregate
principal amount not to exceed $50,000,000 at any time outstanding.
In the event that an item of Indebtedness meets the criteria of more than one of
the categories of Indebtedness described in clauses (f), (g), (i), (l), (p) and
(s) above, the Borrower may select which such category shall apply to such
Indebtedness and may, in its sole discretion, divide and reallocate the
Indebtedness among multiple available categories pursuant to more than one of
the above clauses.
SECTION 9.4 Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
(a) any Subsidiary may merge or amalgamate with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Subsidiaries, provided that when any Credit Party (other than the
Borrower) is merging or amalgamating with another Subsidiary, such Credit Party
shall be the continuing or surviving Person;
(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Credit Party;
(c) any Non-Guarantor Subsidiary may dispose of all or substantially all its
assets (including any Disposition that is in the nature of a liquidation) to (i)
a Non-Guarantor Subsidiary that is a Wholly-Owned Subsidiary, (ii) solely in the
case of any disposition by a non-Wholly-Owned Subsidiary of its assets, such
disposition may be made ratably according to the respective holdings of each
Person that owns the Equity Interest in such Subsidiary, or (iii) to a Credit
Party;
(d) in connection with any Acquisition permitted under Section 9.2, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) the Person surviving such merger shall be a Subsidiary of the Borrower (with
the Borrower owning, directly or indirectly, the same proportionate share of the
Person surviving such merger or consolidation as the existing Subsidiary of the
Borrower that is party to such merger or consolidation) and (ii) in the case of
any such merger to which any Credit Party (other than the Borrower) is a party,
such Credit Party is the surviving Person;
(e) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, each of the Borrower and any of its Subsidiaries may
merge into or consolidate with any other Person or permit any other Person to
merge into or consolidate with it; provided that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the survivor and (ii) in the case of any such merger
to which any Credit Party (other than the Borrower) is a party, such Credit
Party is the survivor;
(f) any Subsidiary that has Disposed of all or substantially all of its assets
in accordance with Section 9.4(b) or (c) or has substantially no assets may be
dissolved;
(g) any Immaterial Subsidiaries may merge, amalgamate, dissolve, liquidate,
consolidate with or into the Borrower or any Domestic Subsidiary, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
the Borrower or any Domestic Subsidiary; and
(h) Dispositions permitted by Section 9.5 (other than Section 9.5(e)).
SECTION 9.5 Dispositions.  Make any Disposition, except:
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b) Dispositions of inventory in the ordinary course of business;
(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d) Dispositions of property by any Subsidiary to the Borrower or to a
Wholly-Owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
(e) Dispositions permitted by Section 9.4 (other than Section 9.4(h)) and any
Disposition constituting a Restricted Payment permitted under Section 9.6;
(f) non-exclusive licenses of IP Rights (other than any IP Rights related to
BioThrax or NuThrax) on customary terms consistent with the ordinary course of
business in the biotechnology industry;
(g) Dispositions (including, without limitation, Dispositions of IP Rights,
other than IP Rights related to BioThrax) by the Borrower and its Subsidiaries;
provided that (i) at the time of such Disposition, no Default or Event of
Default shall exist or would result from such Disposition and (ii) the aggregate
fair market value of all property Disposed of in reliance on this clause (g) in
any fiscal year shall not exceed the greater of $50,000,000 and 5% of
Consolidated Tangible Assets;
(h) Dispositions of Investments in joint ventures (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements (including, without limitation, any puts, calls or deadlock
buyouts) between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;
(i) Dispositions that gives rise to the receipt by the Borrower or any of its
Subsidiaries of any casualty insurance proceeds or condemnation awards or that
gives rise to a taking by a Governmental Authority in respect of any equipment,
fixed assets or real property (including any improvements thereon) to replace,
restore or repair, or compensate for the loss of, such equipment, fixed assets
or real property;
(j) the issuance or sale of any Equity Interests of a Subsidiary of the Borrower
to qualified directors if required by Applicable Law;
(k) the abandonment or other Disposition of Intellectual Property that is, in
the reasonable judgment of the Borrower, no longer economically practical to
maintain and not material to the conduct of the business of the Borrower or its
Subsidiaries, taken as a whole;
(l) Dispositions of accounts receivable (other than any account receivable
arising under a Material Contract) in connection with the collection, compromise
or settlement thereof in the ordinary course of business and not as part of a
financing transaction;
(m) leases, subleases, licenses or sublicenses with respect to any real or
personal property (other than IP Rights) which do not materially interfere with
the business of the Borrower or any of its Subsidiaries, taken as a whole,
including leases of real property;
(n) the unwinding of any Hedge Agreement; and
(o) sale of non-core assets acquired in connection with a Permitted Acquisition
which, within six (6) months after the date of such Permitted Acquisition, are
designated in writing to the Administrative Agent as being held for sale and not
for the continued operation of the Borrower or any of its Subsidiaries;
provided, however, that any Disposition pursuant to this Section 9.5 (other than
pursuant to subSections (a), (d), (e), (h), (i), (j), (k), (l) and (n) above)
shall be for fair market value (in the Borrower's good faith determination).
SECTION 9.6 Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, except that:
(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;
(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other Qualified Equity
Interests of such Person (including in connection with any stock split,
combination or reclassification of common stock or other Qualified Equity
Interests of such Person);
(c) so long as no Default or Event of Default shall occurred and be continuing
or would result therefrom, the Borrower may purchase, redeem or otherwise
acquire its common Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests;
(d) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make Restricted Payments
(including, without limitation, any purchase, redemption or other acquisition of
the Borrower's common Equity Interests pursuant to stock purchase programs
entered into by the Borrower from time to time); provided that the aggregate
amount of Restricted Payments made pursuant to this Section 9.6(d) (together
with any prepayment, redemption or repurchase, or the tender offer for, all or
any of the Convertible Senior Notes pursuant to Section 9.14(c)) shall not
exceed $100,000,000 per calendar year;
(e) for the avoidance of doubt, the Borrower may issue and sell its common
Equity Interests or any warrants or options with respect thereto pursuant to any
executive compensation or stock option plan;
(f) for the avoidance of doubt, the Borrower may issue and sell its  Equity
Interests to the extent constituting Qualified Equity Interests;
(g) to the extent constituting a Restricted Payment, the Borrower may make cash
payments to any holder of the Convertible Senior Notes in lieu of delivering
fractional shares of Qualified Equity Interests of the Borrower to such holder
in connection with a conversion of the Convertible Senior Notes into Equity
Interests at the election of such holder pursuant to the terms of the
Convertible Senior Notes Indenture;
(h) to the extent constituting a Restricted Payment, the Borrower may make cash
payments in lieu of delivering fractional shares of stock of the Borrower in
connection with (i) any dividend, split or combination of its stock or stock
equivalents or any Permitted Acquisition (or similar permitted Investment) or
(ii) the exercise of warrants, options or other securities convertible into or
exchangeable for the stock of the Borrower;
(i) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower may repurchase its stock or stock equivalents
held by any present or former officer, director or employee (or their respective
Affiliates, estates or immediate family members) of the Borrower and its
Subsidiaries, so long as such repurchase is pursuant to, and in accordance with
the terms of, or pursuant to, management and/or employee stock plans, stock
subscription agreements or shareholder agreements or any other management or
employee benefit plans or agreements in an aggregate amount not to exceed
$2,500,000 in any Fiscal Year; provided that the Borrower may carry-over any
unused amounts in any Fiscal Year to succeeding Fiscal Years; provided further,
after giving effect to any such amounts carried over, not than not more
$5,000,000 of repurchases under this clause (i) may be made in any Fiscal Year;
(j) the Borrower may convert any Indebtedness (including the Convertible Senior
Notes) or other Equity Interests into common stock of the Borrower from time to
time; and
(k) the Borrower may make additional Restricted Payments not otherwise permitted
pursuant to this Section; provided that, as determined on the date of
declaration of any such Restricted Payment, immediately before and immediately
after giving pro forma effect to the making of any such Restricted Payment and
any Indebtedness incurred in connection therewith (i) no Default or Event of
Default shall have occurred and be continuing and (ii) the Consolidated Net
Leverage Ratio is less than 2.25 to 1.00 as of the last day of the most recently
ended Measurement Period for which financial statements have been delivered
pursuant to Section 8.1(a) or (b); provided further that any such Restricted
Payment is made within ninety (90) days of the declaration thereof.
SECTION 9.7 Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.
SECTION 9.8 Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm's length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to (a) transactions between or among the Credit Parties, (b)
employment and severance arrangements between the Borrower or any Subsidiary and
their respective officers and employees in the ordinary course of business and
transactions pursuant to any management and/or employee stock plans, stock
subscription agreements or shareholder agreements or any other management or
employee benefit plans or agreements, (c) any transactions permitted under
Sections 9.2, 9.3, 9.4, 9.5 and 9.6 of this Agreement, (d) any agreement between
any Person and an Affiliate of such Person existing at the time such Person is
acquired in connection with a Permitted Acquisition; provided such agreement was
not entered into in connection with such Permitted Acquisition and (e) any
payment of director, officer and employee compensation and other benefits and
indemnification arrangements.
SECTION 9.9 Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability of any Subsidiary to make any dividend or other
distribution with respect to its capital stock or other Equity Interest or to
make or pay loans or advances to the Borrower or any Subsidiary, (b) limits the
ability of any Domestic Subsidiary to Guarantee the Secured Obligations, (c)
limits the ability of the Borrower or any Domestic Subsidiary to create, incur,
assume or suffer to exist Liens on property (including, without limitation, any
IP Rights or real property owned by the Borrower or any Domestic Subsidiary) of
such Person to secure the Secured Obligations or (d) requires the grant of a
Lien to secure an obligation of the Borrower or any of its Subsidiaries if a
Lien is granted to secure the Secured Obligations, in each case except for (i)
any agreement in effect on the date hereof and set forth on Schedule 9.9 (or any
extensions or renewals of, or any refinancings, replacements, amendments or
modifications thereof that do not expand the scope of the limitation in any
material respect), (ii) any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under Section 9.3(f), solely the extent any
such negative pledge relates to the property financed by or subject of such
Indebtedness, (iii) any agreement in effect at the time any Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower,
(iv) any agreement relating to the sale of a Subsidiary, which provides for
customary restrictions or conditions pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (v) any customary restrictions and conditions
in any agreement relating to any transaction or sale permitted under Section 9.4
or Section 9.5 pending the consummation of such transaction or sale, (vi)
customary provisions in leases, licenses and other contracts restricting the
assignment thereof, (vii) customary provisions in any joint venture agreement or
similar agreements applicable to joint ventures to the extent permitted under
this Agreement, (viii) restrictions on cash and other deposits imposed by
customers under contracts entered into in the ordinary course of business or
(ix) such limitations imposed by Applicable Law.
SECTION 9.10 Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
in violation of Applicable Law or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose in violation of Applicable Law.
SECTION 9.11 Financial Covenants.
(a) Consolidated Debt Service Coverage Ratio.  Permit the Consolidated Debt
Service Coverage Ratio as of the last day of any Measurement Period of the
Borrower to be less than 2.50 to 1.00.
(b) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the last day of any Measurement Period of the Borrower to be greater than
3.50 to 1.00.  Notwithstanding the foregoing, in connection with any Permitted
Acquisition after the Closing Date having aggregate consideration (including
cash, Cash Equivalents and other deferred payment obligations) in excess of
$75,000,000, the Borrower may, at its election, in connection with such
Permitted Acquisition and upon prior written notice to the Administrative Agent,
increase the required Consolidated Net Leverage Ratio pursuant to this Section
by 0.50, which such increase shall be applicable (i) with respect to a Permitted
Acquisition that is not a Limited Condition Acquisition, for the fiscal quarter
in which such Permitted Acquisition is consummated and the three (3) consecutive
quarterly test periods thereafter or (ii) with respect to a Permitted
Acquisition that is a Limited Condition Acquisition, for purposes of determining
pro forma compliance with this Section 9.11(b) at the time definitive purchase
agreement, merger agreement or other acquisition agreement governing the
Permitted Acquisition is executed, for the fiscal quarter in which such
Permitted Acquisition is consummated and for the three (3) consecutive quarterly
test periods after which such Permitted Acquisition is consummated (each, a
"Leverage Ratio Increase"); provided that there shall be at least one full
fiscal quarter following the cessation of each such Leverage Ratio Increase
during which no Leverage Ratio Increase shall then be in effect.
SECTION 9.12 Amendments to Organizational Documents.  Amend any of its
Organization Documents in a manner materially adverse to the interests of the
Lenders.
SECTION 9.13 Accounting Changes.  Make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP or the SEC, or (b)
fiscal year.
SECTION 9.14 Payments, Etc. of Indebtedness.  Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any Subordinated
Indebtedness permitted under Sections 9.3(h) or 9.3(d) (to the extent
constituting Guarantees of Indebtedness under Section 9.3(h)) or the Convertible
Senior Notes (such Indebtedness, "Subject Indebtedness"), except:
(a) the Borrower may deliver Qualified Equity Interests of the Borrower to any
holder of the Convertible Senior Notes in connection with a conversion of such
Indebtedness into Equity Interests at the election of such holder;
(b) the Borrower may make payments permitted under Section 9.6(g);
(c) the Borrower may make payments, redemptions, purchases or defeasances of the
Convertible Senior Notes so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom; provided that the
aggregate amount of payments, redemptions, purchases or defeasances made
pursuant to this Section 9.14(c) (together with any Restricted Payments made
pursuant to Section 9.6(d)) shall not exceed $100,000,000 per calendar year;
(d) the Borrower and its Subsidiaries may make scheduled payments of interest,
expenses and indemnities in respect of Subordinated Indebtedness to the extent
not prohibited by any subordination provisions applicable thereto;
(e) the Borrower and any of its Subsidiaries may make any payments of any
Subject Indebtedness in connection with any refinancing, refunding, renewals or
extensions thereof permitted under Section 9.3; and
(f) the Borrower may make payments, redemptions, purchases or defeasances of any
Subject Indebtedness so long as (i) no Default or Event of Default shall then
exist or will occur after giving effect to any payment in respect of such
payment, redemption, purchase or defeasance and (ii) the Consolidated Net
Leverage Ratio is less than 2.25 to 1.00 as of the last day of the most recently
ended Measurement Period for which financial statements have been delivered
pursuant to Section 8.1(a) or (b).
SECTION 9.15 Amendments, Etc. of Indebtedness.  Amend, modify or change in any
manner any term or condition of any Subject Indebtedness in any manner
materially adverse to the interest of the Administrative Agent and the Lenders.
SECTION 9.16 Use of Proceeds.  Directly or indirectly, use the proceeds of any
Extension of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except, in each case,
to the extent licensed or otherwise approved or not prohibited by the applicable
authority imposing such Sanctions, or (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
ARTICLE X


DEFAULT AND REMEDIES
SECTION 10.1 Events of Default.  Each of the following shall constitute an Event
of Default:
(a) Non-Payment.  The Borrower or any other Credit Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within five (5) Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, any fee due hereunder or any
other amount payable hereunder or under any other Loan Document (excluding any
fee in an amount of less than $2,000); or
(b) Specific Covenants.  The Borrower or any other Credit Party fails to perform
or observe any term, covenant or agreement contained in any of Section 8.2(a),
8.3(a), 8.5(a) (with respect to the Credit Parties only), 8.10, 8.11, 8.12 or
8.18 or Article IX; or
(c) Other Defaults.  Any Credit Party fails to perform or observe any other
covenant or agreement (not specified in subSection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues unremedied or unwaived for thirty (30) days; or
(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Credit Party herein or in any other Loan Document, or in any certificate
furnished by it at any time under or in connection herewith or therewith shall
be incorrect or misleading in any material respect (or in any respect if such
representation and warranty is qualified by materiality or Material Adverse
Effect) on or as of the date made or deemed made; or
(e) Cross-Default.  (i) Any Credit Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), beyond any applicable grace periods, in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Hedge Agreements) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; provided that any such failure set
forth in clauses (A) or clause (B) remains unremedied and is not waived by the
holders or required holders of such Indebtedness prior to any termination of the
Revolving Credit Commitments or acceleration of the Loans pursuant to
Section 10.2; or (ii) there occurs under any Hedge Agreement an Early
Termination Date (as defined in such Hedge Agreement) resulting from (A) any
event of default under such Hedge Agreement as to which a Credit Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Hedge Agreement)
or (B) any Termination Event (as so defined) under such Hedge Agreement as to
which a Credit Party or any Subsidiary thereof is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Credit
Party or such Subsidiary as a result thereof is greater than the Threshold
Amount and such occurrence remains unremedied or is not waived by the
counterparty to such Hedge Agreement prior to any termination of the Revolving
Credit Commitments or acceleration of the Loans pursuant to Section 10.2; or
(f) Insolvency Proceedings, Etc.  Any Credit Party or any of its Subsidiaries
(other than any Immaterial Subsidiary that is not a Credit Party) institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or
(g) Inability to Pay Debts; Attachment.  (i) Any Credit Party or any Subsidiary
thereof (other than any Immaterial Subsidiary that is not a Credit Party)
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
forty-five (45) days after its issue or levy; or
(h) Judgments.  There is entered against any Credit Party or any Subsidiary
thereof (other than an Immaterial Subsidiary that is not a Credit Party) (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of ten (10) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to such Pension Plan, such
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j) Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
and the termination of the Commitments, ceases to be in full force and effect;
or any Credit Party expressly contests the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
(k) Change of Control.  There occurs any Change of Control; or
(l) Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to Section 6.1 or 8.12 shall for any reason (other than pursuant to the
terms thereof) cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) on any material portion of the Collateral purported
to be covered thereby; or
(m) Product Recall.  Any mandatory product recall shall be required pursuant to
any order or directive of any Governmental Authority affecting the products
manufactured, sold or distributed by the Borrower or any of its Subsidiaries, if
the aggregate sales price of the products so recalled shall, individually or
together with all other similar recalls of such products during any twelve
consecutive month period, equal or exceed $50,000,000; or
(n) BioThrax/NuThrax.  The termination or expiration of, or the receipt of any
notice by the Borrower or any Subsidiary to terminate, any Material Contract of
the Borrower or any Subsidiary for the sale of BioThrax or NuThrax to any
Governmental Authority of the Federal Government of the United States, to the
extent a reasonably suitable replacement contract (in the reasonable judgment of
the Borrower in good faith) with a Governmental Authority is not entered into by
the Borrower or such Subsidiary within thirty (30) days after such termination
or expiration of, or receipt of notice to terminate, such Material Contract or,
if on the termination of such 30-day period, the parties to such Material
Contract are engaging in active negotiations to extend or replace such Material
Contract (as determined by the Borrower in good faith), within ninety (90) days
after such termination or expiration of, or receipt of notice to terminate, such
Material Contract; provided that NuThrax shall be deemed to be a reasonably
suitable replacement for BioThrax to the extent that NuThrax has either obtained
(x) full FDA approval or (y) FDA emergency use authorization pursuant to Section
564 of the FFDCA.
(o) Subordination.  (i)  The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (the "Subordinated
Provisions") shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness; or (ii) the Borrower or any other Credit
Party shall expressly disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the Issuer or (C) that all payments of principal of or premium and
interest on the applicable Subordinated Indebtedness, or realized from the
liquidation of any property of any Credit Party, shall be subject to any of the
Subordination Provisions; or
(p) Receivables.  Greater than 50% of all accounts receivable of the Credit
Parties and their Subsidiaries arising from the sale of BioThrax or NuThrax to
Governmental Authorities of the Federal Government of the United States under a
Material Contract becomes more than ninety (90) days past the original due date
therefor (with such determination being made on the basis of payment terms being
substantially consistent with past practice), provided however, that receivables
(up to maximum amount equal to $50,000,000) that have become more than 90 days
(but less than one hundred twenty (120) days) past the original due date
therefor shall be excluded in determining the percentage set forth above in this
Section 10.1(p) solely to the extent, and by an amount equal to the amount by
which, Unrestricted Cash and Cash Equivalents exceeds $50,000,000.
SECTION 10.2 Remedies.  Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:
(a) Acceleration; Termination of Credit Facility.  Terminate the Revolving
Credit Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(i) or
(j), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
(b) Letters of Credit.  With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the Minimum Collateral Amount of the aggregate then undrawn and
unexpired amount of such Letters of Credit.  Amounts held in such Cash
Collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay the other Secured Obligations in accordance with
Section 10.4.  After all such Letters of Credit shall have expired or been fully
drawn upon, the Reimbursement Obligation shall have been satisfied and all other
Secured Obligations shall have been paid in full, the balance, if any, in such
Cash Collateral account shall be returned to the Borrower.
(c) General Remedies.  Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.
SECTION 10.3 Rights and Remedies Cumulative; Non-Waiver; etc.
(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default.  No course of
dealing between the Borrowers, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
SECTION 10.4 Crediting of Payments and Proceeds.  In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall,
subject to the provisions of Sections 5.14 and 5.15, be applied by the
Administrative Agent as follows:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees
(other than Commitment Fees and Letter of Credit fees payable to the Revolving
Credit Lenders), indemnities and other amounts (other than principal and
interest) payable to the Lenders, the Issuing Lender and the Swingline Lender
under the Loan Documents, including attorney fees, ratably among the Lenders,
the Issuing Lender and the Swingline Lender in proportion to the respective
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Commitment Fees, Letter of Credit fees payable to the
Revolving Credit Lenders and interest on the Loans and Reimbursement
Obligations, ratably among the Lenders, the Issuing Lender and the Swingline
Lender in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;
Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a "Lender" party hereto.
SECTION 10.5 Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Credit Party)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.
SECTION 10.6 Credit Bidding.
(a) The Administrative Agent, on behalf of itself and the Secured Parties, shall
have the right, exercisable at the discretion of the Required Lenders, to credit
bid and purchase for the benefit of the Administrative Agent and the Secured
Parties all or any portion of Collateral at any sale thereof conducted by the
Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.  Such credit bid or purchase may be completed
through one or more acquisition vehicles formed by the Administrative Agent to
make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured
Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and assign the applicable Secured Obligations to any such
acquisition vehicle in exchange for Equity Interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party); provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 12.2.
(b) Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan Document
or with the written consent of the Administrative Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any of the Loan Documents, or exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral.
ARTICLE XI


THE ADMINISTRATIVE AGENT
SECTION 11.1 Appointment and Authority.
(a) Each of the Lenders and each Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and neither the Borrower nor any Subsidiary thereof shall have
rights as a third-party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term "agent" herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(b) The Administrative Agent shall also act as the "collateral agent" under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties).  In this connection, the
Administrative Agent, as "collateral agent" and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the "collateral agent" under the Loan Documents) as if
set forth in full herein with respect thereto.
SECTION 11.2 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 11.3 Exculpatory Provisions.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature.  Without limiting
the generality of the foregoing, the Administrative Agent:
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Lender pursuant to Section
3.9), (iii) the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or (vi) the utilization of
any Issuing Lender's L/C Commitment (it being understood and agreed that each
Issuing Lender shall monitor compliance with its own L/C Commitment without any
further action by the Administrative Agent).
SECTION 11.4 Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
SECTION 11.5 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub‑agents.
SECTION 11.6 Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the "Resignation
Effective Date"), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the "Removal Effective Date"), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor's appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent's
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
(d) Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender.  Upon the acceptance of a successor's appointment
as Administrative Agent hereunder, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Lender, if in its sole discretion it elects to, and Swingline
Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Lender, if in
its sole discretion it elects to, shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.
SECTION 11.7 Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 11.8 No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.
SECTION 11.9 Collateral and Guaranty Matters.
(a) Each of the Lenders (including in its or any of its Affiliate's capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:
(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (or been
Cash Collateralized or for which arrangements satisfactory to the Issuing Lender
shall have been made), (B) that is sold or otherwise disposed of or to be sold
or otherwise disposed of as part of or in connection with any sale or other
Disposition to a Person other than a Credit Party permitted under the Loan
Documents, or (C) if approved, authorized or ratified in writing in accordance
with Section 12.2;
(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to Section 9.1(i); and
(iii) to release any Guarantor from its obligations under any Loan Documents if
such Person (A) ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents or (B) is designated as, and qualifies to become, an
Immaterial Subsidiary.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 11.9.  In each case as specified in this Section 11.9, the
Administrative Agent will, at the Borrower's expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under the Guaranty Agreement, in each case in accordance with the terms of the
Loan Documents and this Section 11.9.  In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting a
Disposition permitted pursuant to Section 9.5 to a Person other than a Credit
Party, the Liens created by any of the Collateral Documents on such property
shall be automatically released without need for further action by any person.
(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent's Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
SECTION 11.10 Secured Hedge Agreements and Secured Cash Management Agreements. 
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 10.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE XII

MISCELLANEOUS
SECTION 12.1 Notices.
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
If to the Borrower:
Emergent BioSolutions Inc.
400 Professional Drive
Gaithersburg, Maryland 20879
Attention of:  General Counsel
Telephone No.: (240) 631-3500
Facsimile No.: (240) 631-3203
E-mail: sarana@ebsi.com
With copies to:
Emergent BioSolutions Inc.
400 Professional Drive
Gaithersburg, Maryland 20879
Attention of: Chief Financial Officer
Telephone No.: (240) 631-3330
Facsimile No.: (240) 631-3203
E-mail: KramerR@ebsi.com

 
and


DLA Piper LLP
The Marbury Building
6225 Smith Avenue
Baltimore, Maryland 21209
Attention of: Leeann K. Kelly-Judd
Telephone No.: (410) 580-4183
Facsimile No.: (410) 580-3183
E-mail: leeann.kelly-judd@dlapiper.com
 

If to Wells Fargo as Administrative Agent, Swingline Lender or Issuing Lender
(for payments and requests for Extensions of Credit):
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina  28262
Attention of:  Syndication Agency Services
Telephone No.: (704) 590-2703
Facsimile No.: (704) 715-0092
With copies to:
Wells Fargo Bank, National Association
301 South College Street, 14th Floor
MAC D1053-144
Charlotte, North Carolina 28202
Attention of:  Kirk Tesch
Telephone No.: (704) 715-1708
Facsimile No.: (704) 715-1438
E-mail: kirk.tesch@wellsfargo.com
 
If to any Lender:
To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain  material
non-public information.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b) Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II or III if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender's receipt of an
acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
(c) Administrative Agent's Office.  The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent's Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
(d) Change of Address, Etc.  Each of the Borrower, the Administrative Agent, any
Issuing Lender or the Swingline Lender may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.  Any Lender may change its address or facsimile number for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each Issuing Lender and the Swingline Lender.
(e) Platform.
(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lenders and
the other Lenders by posting the Borrower Materials on the Platform.
(ii) The Platform is provided "as is" and "as available."  The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the "Agent Parties") have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party's or the Administrative Agent's transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lenders or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).
(f) Private Side Designation.  Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the "Private Side Information" or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender's compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the "Public
Side Information" portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.
SECTION 12.2 Amendments, Waivers and Consents.  Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
(a) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or increase the amount of Loans of any
Lender, in any case, without the written consent of such Lender;
(b) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby;
(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(b) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;
(d) change Section 5.6 or Section 10.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;
(e) except as otherwise permitted by this Section 12.2 change any provision of
this Section or reduce the percentages specified in the definitions of "Required
Lenders", "Required Revolving Credit Lenders", or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly and
adversely affected thereby;
(f) consent to the assignment or transfer by any Credit Party of such Credit
Party's rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;
(g) release (i) all of the Guarantors or (ii) Guarantors comprising
substantially all of the credit support for the Secured Obligations, in any
case, from any Guaranty Agreement (other than as authorized in Section 11.9),
without the written consent of each Lender;
(h) release all or substantially all of the Collateral or release any Collateral
Document (other than as authorized in Section 11.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;
(i) amend the definition of "Alternative Currency", the definition of
"Alternative L/C Currency" or Section 1.13 without the written consent of each
Revolving Credit Lender and each Issuing Lender; or
(j) (i) waive any condition precedent to any Extension of Credit under the
Revolving Credit Facility set forth in Section 6.2 or (ii) amend or otherwise
modify Section 6.2, if the effect of such amendment or modification is to
require the Revolving Credit Lenders to make Revolving Credit Loans, the
Swingline Lender to make any Swingline Loans or any Issuing Lender to issue any
Letter of Credit (in each case, pursuant to a substantially concurrent request
by the Borrower) when the Revolving Credit Lenders, Swingline Lender or Issuing
Lender would not otherwise be required to do so, in each case, without the
written consent of Required Revolving Credit Lenders;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by such affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of each Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) the Engagement Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(v) each Letter of Credit Application may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; provided
that a copy of such amended Letter of Credit Application shall be promptly
delivered to the Administrative Agent upon such amendment or waiver, shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error, ambiguity, defect or inconsistency or
omission of a technical or immaterial nature in any such provision. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (A) the Commitment of such Lender may not be increased or extended
without the consent of such Lender, and (B) any amendment, waiver, or consent
hereunder which requires the consent of all Lenders or each affected Lender that
by its terms disproportionately and adversely affects any such Defaulting Lender
relative to other affected Lenders shall require the consent of such Defaulting
Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Incremental Revolving Credit Increases
to share ratably in the benefits of this Agreement and the other Loan Documents
or (2) to include the Incremental Term Loan Commitments and the Incremental
Revolving Credit Increase, as applicable, or outstanding Incremental Term Loans
and outstanding Incremental Revolving Credit Increase, as applicable, in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender's Commitment or any increase in any
Lender's Commitment Percentage, in each case, without the written consent of
such affected Lender.
SECTION 12.3 Expenses; Indemnity.
(a) Costs and Expenses.  The Borrower and each other Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of one primary counsel for the Administrative Agent and, if
reasonably necessary, a single local counsel for the Administrative Agent in
each relevant jurisdiction), in connection with the syndication of the Credit
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), subject to the terms and
limitations in the Engagement Letter with respect to amounts incurred on or
prior to the Closing Date, (ii) all reasonable out of pocket expenses incurred
by any Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out of pocket expenses incurred by the Administrative Agent, any
Lender or any Issuing Lender (including the fees, charges and disbursements of
one primary counsel for the Administrative Agent, any Lender or any Issuing
Lender and, if reasonably necessary, a single local counsel in each relevant
jurisdiction (unless there is an actual or perceived conflict of interest in
which case each such Person may retain its own counsel)), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (including the fees, charges and disbursements
of one primary counsel for all Indemnitees and, if reasonably necessary, a
single local counsel in each relevant jurisdiction (unless there is an actual or
perceived conflict of interest in which case each such Indemnitee may retain its
own counsel)), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Credit Party), other than such
Indemnitee and its Related Parties, arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby (including, without limitation, the Transactions), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by any Issuing Lender to honor a demand for payment under a Letter
of Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Credit Party or any Subsidiary thereof, or any Environmental
Claim related in any way to any Credit Party or any Subsidiary, (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable out-of-pocket attorneys and consultant's fees, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee, (B) result from a claim brought by any Credit Party or any
Subsidiary thereof against an Indemnitee for material breach of such
Indemnitee's obligations hereunder or under any other Loan Document, if such
Credit Party or such Subsidiary has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(C) arise out of a dispute that is solely between Lenders in their capacities as
Lenders (and not in any Lender's capacity as Arranger, Administrative Agent,
Swingline Lender or Issuing Lender) and not arising out of any act or omission
of any Credit Party or any Subsidiary or Affiliate thereof.  This Section
12.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender's pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender's share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender's
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders'
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity.  The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(e) Payments.  All amounts due under this Section shall be payable promptly
after demand therefor.
(f) Survival.  Each party's obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
SECTION 12.4 Right of Setoff.   If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender, the Swingline Lender and each
of their respective Affiliates (with the consent of or at the direction of the
Required Lenders) is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to setoff and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, such Issuing Lender or the Swingline Lender or any of
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender or any Affiliate thereof shall exercise
any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 10.4 and, pending such payment, shall be
segregated by such Defaulting Lender or Affiliate of a Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender or its Affiliate shall provide promptly to the Administrative
Agent a statement describing in reasonable detail the Secured Obligations owing
to such Defaulting Lender or any of its Affiliates as to which such right of
setoff was exercised.  The rights of each Lender, each Issuing Lender, the
Swingline Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender, the Swingline Lender or their respective
Affiliates may have.  Each Lender, such Issuing Lender and the Swingline Lender
agree to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.  Notwithstanding the
provisions of this Section, if at any time any Lender, any Issuing Lender or any
of their respective Affiliates maintains one or more deposit accounts for the
Borrower or any other Credit Party into which Medicare or Medicaid receivables
are deposited, such Person shall waive the right of setoff set forth herein.
SECTION 12.5 Governing Law; Jurisdiction, Etc.
(a) Governing Law.  This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b) Submission to Jurisdiction.  The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, any
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.
(c) Waiver of Venue.  The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 12.6 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 12.7 Reversal of Payments.  To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of any
of the Secured Parties or to any Secured Party directly or the Administrative
Agent or any Secured Party receives any payment or proceeds of the Collateral or
any Secured Party exercises its right of setoff, which payments or proceeds
(including any proceeds of such setoff) or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent, and each
Lender and each Issuing Lender severally agrees to pay to the Administrative
Agent upon demand its applicable ratable share (without duplication) of any
amount so recovered from or repaid by the Administrative Agent plus interest
thereon at a per annum rate equal to the Federal Funds Rate from the date of
such demand to the date such payment is made to the Administrative Agent.
SECTION 12.8 Injunctive Relief.  The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders' option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
SECTION 12.9 Successors and Assigns; Participations.
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Revolving
Credit Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
(i) Minimum Amounts.  The aggregate amount of the Revolving Credit Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Revolving Credit Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if "Trade Date"
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000 or, if less, then the remaining amount of the assigning
Lender's Revolving Credit Commitment, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
ten (10) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such tenth (10th) Business Day;
provided further that in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned;
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default under Section 10.1(a)
or (f) has occurred and is continuing at the time of such assignment or (y) such
assignment is to a Lender or an Affiliate of a Lender or an Approved Fund;
provided, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and provided, further, that the Borrower's consent shall not be
required during the primary syndication of the Credit Facility.
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit Facility or any unfunded Incremental Term Loan Commitments if
such assignment is to a Person that is not a Lender with a Revolving Credit
Commitment or an Incremental Term Loan Commitments, as applicable, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and
(C) the consents of the Issuing Lenders and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v) No Assignment to Certain Persons.  No such assignment shall be made to (A) a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person), (B) the Borrower or
any of the Borrower's respective Subsidiaries or Affiliates or (C) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (C).
(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Borrower or any of the Borrower's respective Subsidiaries or Affiliates, which
shall be null and void).
(c) Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Incremental Facility Amendment delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitment of, and principal amounts of (and stated interest on) the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person)
or the Borrower or any of the Borrower's respective Affiliates or Subsidiaries)
(each, a "Participant") in all or a portion of such Lender's rights and/or
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and/or the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Lender, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c), (d)
or (e) that directly and adversely affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 5.9,
5.10 and 5.11 (subject to the requirements and limitations therein, including
the requirements under Section 5.11(g) (it being understood that the
documentation required under Section 5.11(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.12 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.10 or
5.11, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.12(b) with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.6 and
Section 12.4 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant's interest in the Loans or other
obligations under the Loan Documents (the "Participant Register"); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(f) Cashless Settlement.  Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.
SECTION 12.10 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case, the Administrative Agent, the Issuing Lender or
such Lender, as applicable, shall use commercially reasonable efforts to, except
with respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, promptly notify the Borrower, in advance, to the extent practicable
and otherwise permitted by Applicable Law), (c) as to the extent required by
Applicable Laws or regulations or in any legal, judicial, administrative
proceeding or other compulsory process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement, under any
other Loan Document or under any Secured Hedge Agreement or Secured Cash
Management Agreement, or any action or proceeding relating to this Agreement,
any other Loan Document or any Secured Hedge Agreement or Secured Cash
Management Agreement, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and their respective obligations, this
Agreement or payments hereunder; (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the Credit
Facility or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Credit
Facility; (h) with the consent of the Borrower, (i) deal terms and other
information customarily reported to Thomson Reuters, other bank market data
collectors and similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of the Loan Documents, (j) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, any
Issuing Lender or any of their respective Affiliates from a third party that is
not, to such Person's knowledge, subject to confidentiality obligations to the
Borrower, or (k) to the extent that such information is independently developed
by such Person, or (l) for purposes of establishing a "due diligence" defense. 
In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.  For purposes of
this Section, "Information" means all information received from any Credit Party
or any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 12.11 Performance of Duties.  Each of the Credit Party's obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
SECTION 12.12 All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Revolving Credit
Commitments remain in effect or the Credit Facility has not been terminated.
SECTION 12.13 Survival.
(a) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
SECTION 12.14 Titles and Captions.  Titles and captions of Articles, Sections
and subSections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
SECTION 12.15 Severability of Provisions.  Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.  In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).
SECTION 12.16 Counterparts; Integration; Effectiveness; Electronic Execution.
(a) Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., "pdf" or "tif") format shall be effective as delivery of a manually
executed counterpart of this Agreement
(b) Electronic Execution of Assignments.  The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 12.17 Term of Agreement.  This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized) or otherwise satisfied in a manner acceptable to the
Issuing Lender) and the Revolving Credit Commitment has been terminated.  No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.
SECTION 12.18 USA PATRIOT Act; Anti-Money Laundering Laws.  The Administrative
Agent and each Lender hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name and address of each Credit
Party and other information that will allow such Lender to identify each Credit
Party in accordance with the PATRIOT Act or such Anti-Money Laundering Laws.
SECTION 12.19 Independent Effect of Covenants.  The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect.  Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.
SECTION 12.20 No Advisory or Fiduciary Responsibility.
(a) In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates'
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm's-length commercial transaction between the Borrower and
its Subsidiaries, on the one hand, and the Administrative Agent, the Arrangers
and the Lenders, on the other hand, and the Borrower is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof), (ii) in
connection with the process leading to such transaction, each of the
Administrative Agent, the Arrangers and the Lenders is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrower or any of its Affiliates, stockholders, creditors or employees or
any other Person, (iii) none of the Administrative Agent, the Arrangers or the
Lenders has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Arranger or Lender has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, the Arrangers or the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the financing transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of the Borrower
and its Affiliates, and none of the Administrative Agent, the Arrangers or the
Lenders has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship and (v) the Administrative Agent, the
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate.
(b) Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrower, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrower or any Affiliate of
the foregoing.  Each Lender, the Arrangers and any Affiliate thereof may accept
fees and other consideration from the Borrower or any Affiliate thereof for
services in connection with this Agreement, the Credit Facilities or otherwise
without having to account for the same to any other Lender, the Arrangers, the
Borrower or any Affiliate of the foregoing.
SECTION 12.21 Inconsistencies with Other Documents.  In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Collateral Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
SECTION 12.22 Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the "Judgment Currency") other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the "Agreement Currency"), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).
SECTION 12.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b) the effects of any Bail-in Action on any such liability, including, if
applicable:


(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Signature pages to follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
EMERGENT BIOSOLUTIONS INC., as Borrower


By: /s/ Robert G. Kramer, Sr.
Name: Robert G. Kramer, Sr.
Title: EVP, Administration, and Chief Financial Officer 







--------------------------------------------------------------------------------

AGENTS AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender


By: /s/ Kirk Tesch
Name: Kirk Tesch
Title: Managing Director

 
EXHIBIT A-1
 to
 Credit Agreement
 dated as of September 29, 2017
 by and among
 Emergent BioSolutions Inc.,
 as Borrower,
 the lenders party thereto,
                 as Lenders,
and
Wells Fargo Bank, National Association,
 as Administrative Agent






FORM OF REVOLVING CREDIT NOTE







--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE
__________, 20___




FOR VALUE RECEIVED, the undersigned, EMERGENT BIOSOLUTIONS INC., a Delaware
corporation (the "Borrower"), promises to pay to _______________ (the "Lender"),
at the place and times provided in the Credit Agreement referred to below, the
unpaid principal amount of all Revolving Credit Loans of the Lender from time to
time pursuant to that certain Credit Agreement, dated as of September 29, 2017
(the "Credit Agreement") by and among the Borrower, the Lenders party thereto
and Wells Fargo Bank, National Association, as Administrative Agent. 
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.
The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 5.1 of the Credit Agreement.  All payments of
principal and interest on this Revolving Credit Note shall be payable in Dollars
in immediately available funds as provided in the Credit Agreement.
This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.
THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.


[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.
 
 EMERGENT BIOSOLUTIONS INC.    

 By: _______________________________
 
 Name:
 
 Title:



 
EXHIBIT A-2
 to
 Credit Agreement
 dated as of September 29, 2017
 by and among
 Emergent BioSolutions Inc.,
 as Borrower,
 the lenders party thereto,
 as Lenders,
 and
Wells Fargo Bank, National Association,
 as Administrative Agent
 
 


FORM OF SWINGLINE NOTE







--------------------------------------------------------------------------------

SWINGLINE NOTE
__________, 20___




FOR VALUE RECEIVED, the undersigned, EMERGENT BIOSOLUTIONS INC., a Delaware
corporation (the "Borrower"), promises to pay to ______________________ (the
"Lender"), at the place and times provided in the Credit Agreement referred to
below, the unpaid principal amount of all Swingline Loans of the Lender from
time to time pursuant to that certain Credit Agreement, dated as of September
29, 2017 (the "Credit Agreement") by and among the Borrower, the Lenders party
thereto and Wells Fargo Bank, National Association, as Administrative Agent. 
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.
The unpaid principal amount of this Swingline Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 5.1 of the Credit Agreement.  Swingline Loans refunded as
Revolving Credit Loans in accordance with Section 2.2(b) of the Credit Agreement
shall be payable by the Borrower as Revolving Credit Loans pursuant to the
Revolving Credit Notes, and shall not be payable under this Swingline Note as
Swingline Loans.  All payments of principal and interest on this Swingline Note
shall be payable in Dollars in immediately available funds as provided in the
Credit Agreement.
This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.
THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.
[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.
 
 EMERGENT BIOSOLUTIONS INC.
 
 
 
 By: __________________________
 
 Name:
 
 Title:






--------------------------------------------------------------------------------

EXHIBIT A-3
 to
 Credit Agreement
 dated as of September 29, 2017
 by and among
 Emergent BioSolutions Inc.,
 as Borrower,
 the lenders party thereto,
 as Lenders,
 and
Wells Fargo Bank, National Association,
 as Administrative Agent






FORM OF INCREMENTAL TERM LOAN NOTE







--------------------------------------------------------------------------------

INCREMENTAL TERM LOAN NOTE
__________, 20___




FOR VALUE RECEIVED, the undersigned, EMERGENT BIOSOLUTIONS INC., a Delaware
corporation (the "Borrower"), promises to pay to _______________ (the "Lender"),
at the place and times provided in the Credit Agreement referred to below, the
unpaid principal amount of all Incremental Term Loans of the Lender pursuant to
that certain Incremental Facility Amendment, dated as of _______  (the
"Incremental Facility Amendment") to the Credit Agreement, dated as of September
29, 2017 (the "Credit Agreement") by and among the Borrower, the Lenders party
thereto and Wells Fargo Bank, National Association, as Administrative Agent. 
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.
The unpaid principal amount of this Incremental Term Loan Note from time to time
outstanding is payable as provided in the Credit Agreement, as amended by the
Incremental Facility Amendment, and shall bear interest as provided in Section
5.1 of the Credit Agreement.  All payments of principal and interest on this
Incremental Term Loan Note shall be payable in Dollars in immediately available
funds as provided in the Credit Agreement, as amended by the Incremental
Facility Amendment.
This Incremental Term Loan Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, as amended by the Incremental
Facility Amendment, to which reference is made for a description of the security
for this Incremental Term Loan Note and for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the Obligations evidenced by this Incremental
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable.
THIS INCREMENTAL TERM LOAN NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Incremental Term Loan Note.
[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Incremental Term Loan Note
under seal as of the day and year first above written.
 
 EMERGENT BIOSOLUTIONS INC.
 
 
 
 By: __________________________
 
 Name:
 
 Title:




--------------------------------------------------------------------------------



EXHIBIT B
 to
 Credit Agreement
 dated as of September 29, 2017
 by and among
 Emergent BioSolutions Inc.,
 as Borrower,
 the lenders party thereto,
 as Lenders,
 and
Wells Fargo Bank, National Association,
 as Administrative Agent






FORM OF NOTICE OF BORROWING





--------------------------------------------------------------------------------

NOTICE OF BORROWING


Dated as of: _____________


Wells Fargo Bank, National Association,
 as Administrative Agent
 MAC D1109-019
 1525 West W.T. Harris Blvd.
 Charlotte, North Carolina  28262
 Attention of:  Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Borrowing is delivered to you pursuant to Section
[2.3] [5.13] of the Credit Agreement dated as of September 29, 2017 (the "Credit
Agreement"), by and among Emergent BioSolutions Inc., a Delaware corporation
(the "Borrower"), the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
1. The Borrower hereby requests that the Lenders make [a Revolving Credit
Loan][a Swingline Loan][an Incremental Term Loan] to the Borrower in the
aggregate principal amount of $___________.  (Complete with an amount in
accordance with Section 2.3 or Section 5.13, as applicable, of the Credit
Agreement.)
2. The Borrower hereby requests that such Loan(s) be made on the following
Business Day: _____________________.  (Complete with a Business Day in
accordance with Section 2.3 of the Credit Agreement for Revolving Credit Loans
or Swingline Loans or Section 5.13 of the Credit Agreement for an Incremental
Term Loan).
3. The Borrower hereby requests that such Loan(s) bear interest at the following
interest rate, plus the Applicable Margin, as set forth below:
Component of Loan1
Interest Rate2
Interest Period (Eurocurrency Rate only)
     



4. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof (including the Loan(s) requested herein) does not exceed
the maximum amount permitted to be outstanding pursuant to the terms of the
Credit Agreement.
5. All of the conditions applicable to the Loan(s) requested herein as set forth
in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Loan.
[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

1 Complete with the Dollar amount of that portion of the overall Loan requested
that is to bear interest at the selected interest rate and/or Interest Period.
2  Complete with (i) the Base Rate or the Eurocurrency Rate for Revolving Credit
Loans or any Incremental Term Loan or (ii) the Base Rate for Swingline Loans.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.
 
 EMERGENT BIOSOLUTIONS INC.
 
 
 
 By: __________________________
 
 Name:
 
 Title:

 





--------------------------------------------------------------------------------

EXHIBIT C
 to
 Credit Agreement
 dated as of September 29, 2017
 by and among
 Emergent BioSolutions Inc.,
 as Borrower,
 the lenders party thereto,
 as Lenders,
 and
Wells Fargo Bank, National Association,
 as Administrative Agent








FORM OF NOTICE OF ACCOUNT DESIGNATION





--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION


Dated as of: _________


Wells Fargo Bank, National Association,
 as Administrative Agent
 MAC D1109-019
 1525 West W.T. Harris Blvd.
 Charlotte, North Carolina  28262
 Attention of:  Syndication Agency Services 


Ladies and Gentlemen:


This Notice of Account Designation is delivered to you pursuant to Section
2.3(b) of the Credit Agreement dated as of September 29, 2017 (the "Credit
Agreement"), by and among Emergent BioSolutions Inc., a Delaware corporation, as
Borrower, the Lenders party thereto and Wells Fargo Bank, National Association,
as Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.
1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):
____________________________
Bank Name: ____________
ABA Routing Number: _________
Account Number: _____________


2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.
[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.
 
 EMERGENT BIOSOLUTIONS INC.
 
 
 
 By: __________________________
 
 Name:
 
 Title:

--------------------------------------------------------------------------------

EXHIBIT D
 to
 Credit Agreement
 dated as of September 29, 2017
 by and among
 Emergent BioSolutions Inc.,
 as Borrower,
 the lenders party thereto,
 as Lenders,
and
 Wells Fargo Bank, National Association,
 as Administrative Agent




FORM OF NOTICE OF PREPAYMENT









--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT


Dated as of: _____________


Wells Fargo Bank, National Association,
 as Administrative Agent
 MAC D1109-019
 1525 West W.T. Harris Blvd.
 Charlotte, North Carolina  28262
 Attention of:  Syndication Agency Services


Ladies and Gentlemen:


 This irrevocable Notice of Prepayment is delivered to you pursuant to Section
2.4(c) of the Credit Agreement dated as of September 29, 2017 (the "Credit
Agreement"), by and among Emergent BioSolutions Inc., a Delaware corporation
(the "Borrower"), the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit
Agreement.3
1. The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following [Base Rate Loans] and/or [Eurocurrency Rate Loans]:
_______________. (Complete with an amount in accordance with Section 2.4 of the
Credit Agreement.)
2. The Loan(s) to be prepaid consist of: [check each applicable box]
a Swingline Loan
a Revolving Credit Loan
an Incremental Term Loan
3. The Borrower shall repay the above-referenced Loans on the following Business
Day: _______________.  (Complete with a date no earlier than (i) the same
Business Day as of the date of this Notice of Prepayment with respect to any
Swingline Loan or Base Rate Loan, (ii) three (3) Business Days subsequent to the
date of this Notice of Prepayment with respect to any Eurocurrency Rate Loan
denominated in Dollars, (iii) four (4) Business Days subsequent to the date of
this Notice of Prepayment with respect to any Eurocurrency Rate Loan denominated
in an Alternative Currency and (iv) five (5) Business Days subsequent to the
date of this Notice of Prepayment with respect to any Revolving Credit Loan
denominated in Special Notice Currencies.)
[Remainder of page intentionally left blank; signature page follows]





--------------------------------------------------------------------------------

3 Any Notice of a Prepayment delivered in connection with any refinancing of all
of the Credit Facility with the proceeds of such refinancing or of any
incurrence of Indebtedness or the occurrence of some other identifiable event or
condition, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence or occurrence of such other
identifiable event or condition and may be revoked by the Borrower in the event
such contingency is not met (provided that the failure of such contingency shall
not relieve the Borrower from its obligations in respect thereof under
Section 5.9 of the Credit Agreement).

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.
 
 EMERGENT BIOSOLUTIONS INC.
 
 
 
 By: __________________________
 
 Name:
 
 Title:




--------------------------------------------------------------------------------

EXHIBIT E
 to
 Credit Agreement
 dated as of September 29, 2017
 by and among
 Emergent BioSolutions Inc.,
 as Borrower,
 the lenders party thereto,
 as Lenders,
 and
Wells Fargo Bank, National Association,
 as Administrative Agent






FORM OF NOTICE OF CONVERSION/CONTINUATION









--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION


Dated as of: _____________


Wells Fargo Bank, National Association,
 as Administrative Agent
 MAC D1109-019
 1525 West W.T. Harris Blvd.
 Charlotte, North Carolina  28262
 Attention of:  Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Conversion/Continuation (this "Notice") is delivered
to you pursuant to Section 5.2 of the Credit Agreement dated as of September 29,
2017 (the "Credit Agreement"), by and among Emergent BioSolutions Inc., a
Delaware corporation (the "Borrower"), the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent.  Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
1. The Loan to which this Notice relates is [a Revolving Credit Loan] [an
Incremental Term Loan]. (Delete as applicable.)
2. This Notice is submitted for the purpose of:  (Check one and complete
applicable information in accordance with the Credit Agreement.)
Converting all or a portion of a Base Rate Loan into a Eurocurrency Rate Loan
denominated in Dollars


Outstanding principal balance: $______________
Principal amount to be converted: $______________
Requested effective date of conversion: _______________
Requested new Interest Period: _______________


Converting all or a portion of a Eurocurrency Rate Loan denominated in Dollars
into a Base Rate Loan


Outstanding principal balance: $______________
Principal amount to be converted: $______________
Last day of the current Interest Period: _______________
Requested effective date of conversion: _______________


Continuing all or a portion of a Eurocurrency Rate Loan in any other applicable
currency as a Eurocurrency Rate Loan denominated in the same applicable currency


Outstanding principal balance: $______________
Principal amount to be continued: $______________
Last day of the current Interest Period: _______________
Requested effective date of continuation: _______________
Requested new Interest Period: _______________
3. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.
[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.
 
 EMERGENT BIOSOLUTIONS INC.
 
 
 
 By: __________________________
 
 Name:
 
 Title:

--------------------------------------------------------------------------------

EXHIBIT F
 to
 Credit Agreement
 dated as of September 29, 2017
 by and among
 Emergent BioSolutions Inc.,
 as Borrower,
 the lenders party thereto,
 as Lenders,
 and
Wells Fargo Bank, National Association,
 as Administrative Agent






FORM OF COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE
Dated as of: _____________


The undersigned Responsible Officer, on behalf of Emergent BioSolutions Inc., a
Delaware corporation (the "Borrower"), hereby certifies to the Administrative
Agent and the Lenders, each as defined in the Credit Agreement referred to
below, as follows:
1. This certificate is delivered to you pursuant to Section 8.2 of the Credit
Agreement dated as of September 29, 2017 (the "Credit Agreement"), by and among
the Borrower, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
2. I have reviewed the financial statements of the Borrower and its Subsidiaries
dated as of _______________ and for the _______________ period[s] then ended and
such statements fairly present in all material respects the financial condition
of the Borrower and its Subsidiaries as of the dates indicated and the results
of their operations and cash flows for the period[s] indicated.
3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above.  Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto].
4. As of the date of this certificate, the Applicable Margin and calculations
determining such figures are set forth on the attached Schedule 1, the Borrower
and its Subsidiaries are in compliance with the financial covenants contained in
Section 9.11 of the Credit Agreement as shown on such Schedule 1.
5. The calculations showing compliance with the definition of "Immaterial
Subsidiary" the requirements of Section 8.12(b) of the Credit Agreement, in each
case are set forth on the attached Schedule 2.
[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the day and year first written above.
 
 EMERGENT BIOSOLUTIONS INC.    
 
 By: __________________________
 
 Name:
 
 Title:










































--------------------------------------------------------------------------------

Schedule 1
to
Compliance Certificate
For the Quarter/Year ended ______________________ (the "Statement Date")


[TO BE ATTACHED HERETO]













--------------------------------------------------------------------------------

Schedule 2
to
Compliance Certificate
For the Quarter/Year ended ______________________ (the "Statement Date")


[TO BE ATTACHED HERETO]













--------------------------------------------------------------------------------

EXHIBIT G
 to
 Credit Agreement
 dated as of September 29, 2017
 by and among
 Emergent BioSolutions Inc.,
 as Borrower,
 the lenders party thereto,
 as Lenders,
 and
Wells Fargo Bank, National Association,
 as Administrative Agent






FORM OF ASSIGNMENT AND ASSUMPTION







--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the "Assignor") and the parties identified on the Schedules
hereto and [the] [each]4 Assignee identified on the Schedules hereto as
"Assignee" or as "Assignees" (collectively, the "Assignees" and each, an
"Assignee").  [It is understood and agreed that the rights and obligations of
the Assignees5 hereunder are several and not joint.]6  Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the "Credit Agreement"), receipt of a copy of which
is hereby acknowledged by [the] [each] Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor's rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as, [the] [an] "Assigned
Interest").  Each such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

1.  Assignor:  [INSERT NAME OF ASSIGNOR]




2.  Assignee(s):  See Schedules attached hereto




3.  Borrower:  Emergent BioSolutions Inc., a Delaware corporation




4.  Administrative Agent:  Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement




5.  Credit Agreement:  The Credit Agreement dated as of September 29, 2017 among
Emergent BioSolutions Inc., a Delaware corporation, as Borrower, the Lenders
party thereto, and Wells Fargo Bank, National Association, as Administrative
Agent (as amended, restated, supplemented or otherwise modified)




6.  Assigned Interest:  See Schedules attached hereto




[7.  Trade Date:  ______________]7





[Remainder of page intentionally left blank; signature page follows]





--------------------------------------------------------------------------------

4  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
5  Select as appropriate.
6  Include bracketed language if there are multiple Assignees.
7  To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------

Effective Date:   _____________ ___, 2____ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
 [NAME OF ASSIGNOR]      

 By: __________________________
 
 Name:
 
 Title:    
 
 ASSIGNEES  
 
 See Schedules attached hereto




--------------------------------------------------------------------------------

[Consented to and]8  Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Swingline Lender




By:_________________________________
Name:
Title:




[Consented to:]9


EMERGENT BIOSOLUTIONS INC.




By:________________________________
Name:
Title:













--------------------------------------------------------------------------------

8  To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement.
9  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

--------------------------------------------------------------------------------

SCHEDULE 1
To Assignment and Assumption
By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.
Assigned Interests:


Facility Assigned10
 
Aggregate Amount of Commitment/ Loans for all Lenders11
 
Amount of Commitment/
Loans Assigned12
 
Percentage Assigned of Commitment/
Loans13
 
CUSIP Number
   
$
   
 
 
$
%
       
$
   
 
 
$
%
       
$
   
 
 
$
%
   









[NAME OF ASSIGNEE]14
[and is an Affiliate/Approved Fund of [identify Lender]15]


By:______________________________
Name:
Title:









--------------------------------------------------------------------------------

10  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. "Revolving
Credit Commitment," "Incremental Term Loan Commitment," etc.)
11  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
12  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
13  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
14  Add additional signature blocks, as needed.
15  Select as appropriate.

--------------------------------------------------------------------------------

ANNEX 1
to Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.


1.1 Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of [the] [the relevant] Assigned Interest, (ii)
[the] [such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
[Holdings,] the Borrower, any of [its][their respective] Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or (iv)
the performance or observance by [Holdings,] the Borrower, any of [its][their
respective] Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2. Assignee[s].  [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets the requirements of an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section
12.10(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the] [the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the] [such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 8.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the] [any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
2. Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3. General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------

EXHIBIT H-1
 to
 Credit Agreement
 dated as of September 29, 2017
 by and among
 Emergent BioSolutions Inc.,
 as Borrower,
 the lenders party thereto,
 as Lenders,
 and
Wells Fargo Bank, National Association,
 as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN LENDERS)

--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of September 29, 2017
(the "Credit Agreement"), by and among Emergent BioSolutions Inc., a Delaware
corporation (the "Borrower"), the lenders who are or may become a party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.


[NAME OF LENDER]
By: 
 
Name:
 
Title:

Date: ________ __, 20__







--------------------------------------------------------------------------------

EXHIBIT H-2
 to
 Credit Agreement
 dated as of September 29, 2017
 by and among
 Emergent BioSolutions Inc.,
 as Borrower,
 the lenders party thereto,
 as Lenders,
 and
Wells Fargo Bank, National Association,
 as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN PARTICIPANTS)

--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of September 29, 2017
(the "Credit Agreement"), by and among Emergent BioSolutions Inc., a Delaware
corporation (the "Borrower"), the lenders who are or may become party a thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it
is not a ten percent (10%) shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (b)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two (2)
calendar years preceding such payments.


[NAME OF PARTICIPANT]
By: 
 
Name:
 
Title:

Date: ________ __, 20__









--------------------------------------------------------------------------------

EXHIBIT H-3
 to
 Credit Agreement
 dated as of September 29, 2017
 by and among
 Emergent BioSolutions Inc.,
 as Borrower,
 the lenders party thereto,
 as Lenders,
 and
Wells Fargo Bank, National Association,
 as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN PARTICIPANT PARTNERSHIPS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of September 29, 2017
(the "Credit Agreement"), by and among Emergent BioSolutions Inc., a Delaware
corporation (the "Borrower"), the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN-E or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (ii) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.


[NAME OF PARTICIPANT]
By: 
 
Name:
 
Title:

Date: ________ __, 20__

--------------------------------------------------------------------------------

EXHIBIT H-4
 to
 Credit Agreement
 dated as of September 29, 2017
 by and among
 Emergent BioSolutions Inc.,
 as Borrower,
 the lenders party thereto,
 as Lenders,
 and
Wells Fargo Bank, National Association,
 as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN LENDER PARTNERSHIPS)

--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of September 29, 2017
(the "Credit Agreement"), by and among Emergent BioSolutions Inc., a Delaware
corporation (the "Borrower"), the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.


[NAME OF LENDER]
By: 
 
Name:
 
Title:

Date: ________ __, 20__

--------------------------------------------------------------------------------

EXHIBIT I
 to
 Credit Agreement
 dated as of September 29, 2017
 by and among
 Emergent BioSolutions Inc.,
 as Borrower,
 the lenders party thereto,
 as Lenders,
and
Wells Fargo Bank, National Association,
 as Administrative Agent






FORM OF IMMATERIAL SUBSIDIARY GUARANTOR TERMINATION NOTICE

--------------------------------------------------------------------------------



IMMATERIAL SUBSIDIARY GUARANTOR TERMINATION NOTICE
Dated as of: _____________


The undersigned Responsible Officer, on behalf of Emergent BioSolutions Inc., a
Delaware corporation (the "Borrower"), hereby certifies to the Administrative
Agent and the Lenders, each as defined in the Credit Agreement referred to
below, as follows:


1. This certificate is delivered to you pursuant to Section 8.12(c) of the
Credit Agreement dated as of September 29, 2017 (the "Credit Agreement"), by and
among the Borrower, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.


2. ______________ ("[RELEASED IMMATERIAL SUBDIARY]") is hereby designated as an
"Immaterial Subsidiary" pursuant to and in accordance with the terms of the
Credit Agreement and the Borrower has delivered a supplement to Schedule 7.13 to
the Credit Agreement to reflect such designation in connection with this
Immaterial Subsidiary Guarantor Termination Notice.


3. As of _________ __, 20__, [RELEASED IMMATERIAL SUBSIDIARY], together with its
Domestic Subsidiaries, (a) contributed less than 5% of the total revenues of the
Borrower and its Domestic Subsidiaries, on a Consolidated basis during the most
recent Measurement Period and (b) had assets that constitute less than 5% of the
aggregate net book value of the assets of the Borrower and its Domestic
Subsidiaries, on a Consolidated basis during the most recent Measurement
Period.  Furthermore, [RELEASED IMMATERIAL SUBSIDIARY] meets the additional
requirements set forth in the definition of "Immaterial Subsidiary" in order to
be designated as such pursuant to this Immaterial Subsidiary Guarantor
Termination Notice.
4. Both before and giving effect to this Immaterial Subsidiary Guarantor
Termination Notice, (a) no Additional Guarantor Trigger Event shall exist and
(b) no Default or Event of Default shall have occurred and be continuing.


5. Upon receipt of this Immaterial Subsidiary Guarantor Termination Notice by
the Administrative Agent, (a) [RELEASED IMMATERIAL SUBSIDIARY] shall be released
from all of its obligations as a Guarantor and (b) all outstanding Investments
made by the Borrower and its Subsidiaries in [RELEASED IMMATERIAL SUBSIDIARY] as
of the date of this Immaterial Subsidiary Guarantor Termination Notice shall be
deemed to have been made under Section 9.2(c)(iv).








[Remainder of page intentionally left blank; signature page follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Immaterial Subsidiary
Guarantor Termination Notice as of the day and year first written above.




                                                                        EMERGENT
BIOSOLUTIONS INC.




                  By:_________________________________
                  Name:
                  Title:
 
 
 
 


Schedule 1.1(a)


List of Existing Letters of Credit


Issuing Lender
Applicant Name
Letter of Credit Number
Expiration Date
Beneficiary Name
 
Amount
 
JPMorgan Bank, N.A.
Emergent Sales and Marketing Germany GmbH
CPCS-704932
02/06/2018
UniCredit SPA
 
€
36,000
 
JPMorgan Bank, N.A.
Emergent Sales and Marketing Germany GmbH
CPCS-710504
02/06/2018
UniCredit SPA
 
€
180,000
 
JPMorgan Bank, N.A.
Emergent Sales and Marketing Germany GmbH
CPCS-903471
04/10/2018
UniCredit SPA
 
€
181,775
 

--------------------------------------------------------------------------------





Schedule 1.1(b)


Existing Hedge Agreements





1.
ISDA 2002 Master Agreement between Bank of America, N.A. and Emergent
BioSolutions Inc., dated June 15, 2015, and related Schedules.

2.
ISDA 2002 Master Agreement between JPMorgan Chase Bank, N.A. and Emergent
BioSolutions Inc. and related Schedules, and a JPM August 2012 Bilateral DF
Agreement and Bilateral DF Agreement II, each dated as of June 15, 2015.

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------







Schedule 1.1(c)


Commitments and Commitment Percentages




Lender
 
Revolving Credit Commitment
   
Revolving Credit Commitment Percentage
   
L/C Commitment
   
L/C Commitment Percentage
 
Wells Fargo Bank, National Association
 
$
57,500,000.00
     
28.750000000
%
 
$
14,375,000.00
     
28.750000000
%
JPMorgan Chase Bank, N.A.
 
$
47,500,000.00
     
23.750000000
%
 
$
11,875,000.00
     
23.750000000
%
PNC Bank, National Association
 
$
47,500,000.00
     
23.750000000
%
 
$
11,875,000.00
     
23.750000000
%
Royal Bank of Canada
 
$
47,500,000.00
     
23.750000000
%
 
$
11,875,000.00
     
23.750000000
%
TOTAL
 
$
200,000,000.00
     
100.000000000
%
 
$
50,000,000.00
     
100.000000000
%












--------------------------------------------------------------------------------





Schedule 1.1(d)


Specified Candidate Programs




Trobigard™
 (Nerve Agent)


FLU-IGIV
(Seasonal Influenza)


UV-4B
(Dengue)


ZIKV-IG
(Zika)


GC-072
(Burkholderia)


FILOV Pan filovirus
(Ebola, Marburg, Sudan)


Monoclonal Ab
(Hyperimmune, Monoclonal Ab)


MVAtor™
(Modified vaccinia virus Ankara vector)
Zika Vaccine licensed from Valneva


Vaccine candidate licensed from Profectus:


Ebola/Marburg
Ebola/Marburg/Lassa
Equine Encephalitis
Nipah/Hendra





Flu vaccine licensed from NIAID


Isoamyl nitrate (SIAN) spray for acute cyanide poisoning



--------------------------------------------------------------------------------

Schedule 7.8(b)


Existing Liens


1.
UCC Financing Statements



 
Date
Filing Location
 
Debtor
 
Collateral
 
Secured Party
 
11-07-14
 
Delaware
 
Emergent BioSolutions Inc.
3500 N Martin Luther King Jr. Blvd.
Lansing, MI 48906
 
Listed Business Equipment
 
U.S. Bank Equipment Finance
 
11-24-14
 
Delaware
 
Emergent BioSolutions Inc.
3500 N Martin Luther King Jr. Blvd.
Lansing, MI 48906
 
Listed Business Equipment
 
U.S. Bank Equipment Finance
 
04-23-15
 
Delaware
 
Emergent BioSolutions Inc.
3500 N Martin Luther King Jr. Blvd.
Lansing, MI 48906
 
Listed Business Equipment
 
U.S. Bank Equipment Finance
 
07-20-15
 
Delaware
 
Emergent BioSolutions Inc.
3500 N Martin Luther King Jr. Blvd.
Lansing, MI 48906
 
Listed Business Equipment
 
U.S. Bank Equipment Finance
 
07-17-15
 
Delaware
 
Emergent BioSolutions Inc.
3500 N Martin Luther King Jr. Blvd.
Lansing, MI 48906
 
Listed Business Equipment
 
U.S. Bank Equipment Finance
         





2.
Cash Deposit to secure the Bank of America Letter of Credit (as defined on
Schedule 9.3).




--------------------------------------------------------------------------------



Schedule 7.8(c)


Owned Real Property; Mortgaged Property




Address
Record Owner
Mortgaged Property
(Y/N)
3500 N. Martin Luther King Jr. Blvd.
Lansing, MI 48906
Ingham County
Emergent BioDefense Operations Lansing LLC
N
300 Professional Drive
Gaithersburg, Maryland 20879
Montgomery County
Emergent Product Development Gaithersburg Inc.
N
400 Professional Drive
Suite 400
Gaithersburg, MD 20879
Montgomery County
Emergent Manufacturing Operations Baltimore LLC
N
Dewitt Road Agricultural Land
Dewitt, MI 48906
Clinton County
Emergent BioDefense Operations Lansing LLC
N
16930 Dewitt Road
Dewitt, MI, 48906
Clinton County
 
Emergent BioSolutions Inc.
N
1111 S. Paca Street
Baltimore, Maryland 21230
Baltimore City
Emergent Manufacturing Operations Baltimore LLC
N
5901 East Lombard Street
Baltimore, MD 21224
Emergent Manufacturing Operations Baltimore LLC
 
N
155 Innovation Drive*
Winnipeg, MB, CA
R3T 5Y3
 
Emergent BioSolutions Canada Inc.
N
26 Henlow Bay
Winnipeg, Manitoba R3Y 1G4
Canada
 
Emergent BioSolutions Canada Inc.
N

*Building only. Real estate is leased.


Schedule 7. 8(d)


Existing Investments


Schedule 1.1(b) is incorporated herein by reference.
.





--------------------------------------------------------------------------------



Schedule 7.9


Environmental Matters






5901 E. Lombard Street, Baltimore, Maryland
The subject property is listed on available databases within a numerical range
of street addresses under Cambrex Bioscience as both a U.S. Brownfields site and
a Maryland Brownfields site.  A No Further Requirements Determination was issued
for this property by the Maryland Department of the Environment in June, 2010.
  
3500 North Martin Luther King, Jr. Boulevard, Lansing, Michigan
A 1998 baseline environmental assessment identified the presence of a 50,000
gallon underground storage tank (UST) on the Lansing property.  The UST was on
the former power station site for the state facility in the 1950/1960 - 1998
timeframe and contained #2 oil.  The UST was removed in 1998; however,
contaminated soil made it a leaking UST (LUST).  The site was listed on the
State of Michigan Department of Natural Resources & Environment (DNRE) LUST
inventory database.  On March 9, 2011, the facility was notified by letter that
the DNRE had issued a closure report for this site with unrestricted use  based
on a Tier 1 residential evaluation.











--------------------------------------------------------------------------------

Schedule 7.13


Subsidiaries and Other Equity Investments; Credit Parties
Part (a) Subsidiaries of each Credit Party


Subsidiary
Owner
Percentage Equity Ownership
Shares
Certificated
(Y/N)
Emergent BioDefense Operations Lansing LLC**
Emergent BioSolutions Inc.
100%
N/A
N
Emergent Product Development Gaithersburg Inc.**
Emergent BioSolutions Inc.
100%
10
Y
Emergent Commercial
Operations Frederick Inc.
Emergent BioSolutions Inc.
100%
100
Y
Emergent International Inc.
Emergent BioSolutions Inc.
100%
100
Y
Emergent Manufacturing Operations Baltimore LLC**
Emergent BioSolutions Inc.
100%
N/A
N
400 Professional LLC
Emergent BioSolutions Inc.
100%
N/A
N
Emergent Protective Products USA Inc.
Emergent BioSolutions Inc.
100%
100
Y
EPIC Bio Pte. Limited
Emergent BioSolutions Inc.
100%
3,800,000
Y
Cangene bioPharma LLC**
Emergent BioSolutions Inc.
100%
N/A
N
Emergent Virology LLC
Emergent BioSolutions Inc.
100%
N/A
N
Emergent BioSolutions Canada Inc.
Emergent BioSolutions Inc.
100%
84,303,182
Y

**Denotes Guarantor


Part (b) Equity Investments owned by any Credit Party


Part (a) of Schedule 7.13 is incorporated herein by reference.


Part (c) Jurisdiction, Principal Place of Business and U.S. Taxpayer ID Numbers
or Organizational ID Numbers


Credit Party
Jurisdiction of Formation
Principal Place of Business
U.S. Taxpayer ID Number or, if none, State-Issued Organizational ID
Emergent BioSolutions Inc.
Delaware
400 Professional Drive, Suite 400
Gaithersburg, Maryland 20879
14-1902018
 
Emergent BioDefense Operations Lansing LLC**
Delaware
3500 N. Martin Luther King Jr. Blvd.
Lansing, Michigan 48906
38-3412788
 
 
Emergent Manufacturing Operations Baltimore LLC**
Delaware
400 Professional Drive
Suite 400
Gaithersburg, MD 20879
 
27-0887093
 
Emergent Product Development Gaithersburg Inc.**
Delaware
300 Professional Drive, Suite 100
Gaithersburg, Maryland 20879
16-1666785
Cangene bioPharma LLC**
Maryland
1111 S. Paca Street
Baltimore, MD 21230
 
52-1176514

**Denotes Guarantor



--------------------------------------------------------------------------------



Schedule 8.18


Post-Closing Matters





1.
Pledged Collateral. Notwithstanding Section 6.1(c)(ii) of the Credit Agreement
to the contrary, the Borrower shall, within sixty (60) days after the Closing
Date (or such later date as agreed to by the Administrative Agent in its sole
discretion), deliver to the Administrative Agent the original stock certificate
evidencing the certificated Equity Interests of Emergent BioSolutions Canada
Inc. pledged pursuant to the Collateral Documents, together with an undated
stock power for such certificate duly executed in blank by the registered owner
thereof.




2.
BioThrax Contract.  Within thirty (30) days after the Closing Date (or such
later date as agreed to by the Administrative Agent in its sole discretion), the
Borrower shall deliver to the Administrative Agent assignments and notices of
assignment to be submitted to the appropriate Governmental Authority as required
to comply with the Federal Assignment of Claims Act of 1940 with respect to the
BioThrax Contract pursuant to Section 8.12(e) of the Credit Agreement.




--------------------------------------------------------------------------------



Schedule 9.3


Existing Indebtedness




1.
2.875% Convertible Senior Notes due 2021 in the aggregate outstanding principal
amount of $250,000,000 issued by Emergent BioSolutions Inc. ("Emergent") under
that certain Indenture dated as of January 20, 2014 between Emergent and Wells
Fargo Bank, National Association, as trustee.

2.
A $2,000,000 economic development loan from the Department of Business and
Economic Development, a principal department of the State of Maryland ("DBED"),
to Emergent under a Loan Agreement, dated as of May 14, 2015, by and between
DBED and Emergent.

3.
A $250,000 conditional grant from the City of Gaithersburg, Maryland, a
municipality of the State of Maryland (the "City") to Emergent pursuant to an
Economic Development Incentive Agreement, dated as of January 29, 2014, by and
between the City and Emergent.



4.
A $750,000 conditional grant from Montgomery County, Maryland (the "County") to
Emergent pursuant to an Economic Development Fund Agreement, dated as of January
9, 2014, by and between the County and Emergent.



5.
Obligations with respect to that certain letter of credit, letter of credit
number 68120581, issued by Bank of America, N.A. to National Bank of Abu Dhabi
in the amount of €851,675 (the "Bank of America Letter of Credit").








--------------------------------------------------------------------------------





Schedule 9.9


Burdensome Agreements




None.



























































